INDENTURE, dated as of July 6, 2001, between MMI Products, Inc., a Delaware
corporation (the "Company"), and U.S. Trust Company of Texas, N.A., a national
association formed under the laws of the United States, as Trustee.

The Company and the Trustee agree as follows for the equal and ratable benefit
of the Holders of the 13% Series A Senior Subordinated Notes due 2007 (together
with such other notes in the same or additional series as may from time to time
be issued pursuant to Section 2.2 of this Indenture, the "Notes"):

DEFINITIONS AND INCORPORATION BY REFERENCE



 1. Definitions.

    "11.25% Note Exchange Offer" means the offer by the Company pursuant to
    Section 3(a)(9) of the Act, or pursuant to another available exemption from
    the registration and prospectus delivery requirements of the Act, to which
    the Company offers the Holders of all outstanding Notes, the opportunity,
    subject to the provisions of the Exchange and Registration Rights Agreement,
    to exchange all or a portion of such Holders' Notes, on a par for par basis,
    for 11.25% Senior Subordinated Notes, plus the Cash Payment (as defined in
    the Exchange and Registration Rights Agreement) applicable to such Holders'
    Notes properly tendered in such exchange.

    "11.25% Note Indenture" means that certain Indenture dated April 16, 1997
    between the Company and U.S. Trust Company of Texas, N.A., as amended or
    supplemented from time to time in accordance with the terms thereof.

    "11.25% Senior Subordinated Notes" means the Company's 11.25% Senior
    Subordinated Notes due 2007 issued or issuable under the 11.25% Note
    Indenture.

    "13% Note Shelf Registration Statement" shall have the meaning specified in
    the Exchange and Registration Rights Agreement.

    "144A Global Note" means a Note initially bearing CUSIP number 553090AF8
    through which QIBs hold a beneficial interest in the Global Note, or any
    replacement Note issued therefor.

    "Acceleration Notice" shall have the meaning specified in Section 6.2.

    "Accredited Investor Global Note" means a Note through which Institutional
    Accredited Investors hold a beneficial interest in the Global Note, or any
    replacement Note issued therefor.

    "Acquired Debt" means, with respect to any specified Person: (i)
    Indebtedness of any other Person existing at the time such other Person
    merged with or into or became a Restricted Subsidiary of such specified
    Person, including, without limitation, Indebtedness incurred in connection
    with, or in contemplation of, such other Person merging with or into or
    becoming a Restricted Subsidiary of such specified Person and (ii)
    Indebtedness secured by a Lien encumbering any asset acquired by such
    specified Person.

    "Affiliate" of any specified Person means any other Person directly or
    indirectly controlling or controlled by or under direct or indirect common
    control with such specified Person. For purposes of this definition,
    "control" (including, with correlative meanings, the terms "controlling,"
    "controlled by" and "under common control with"), as used with respect to
    any Person, shall mean the possession, directly or indirectly, of the power
    to direct or cause the direction of the management or policies of such
    Person, whether through the ownership of voting securities, by agreement or
    otherwise; provided, however, that beneficial ownership of 10% or more of
    the voting securities (or the equivalents) of a Person shall be deemed to be
    control.

    "Affiliate Transaction" shall have the meaning specified in Section 4.15.

    "Agent" means any Registrar, Paying Agent or co-Registrar.

    "Agent Member" means a member of, or a participant in, the Depositary.

    "Applicable Procedures" means, with respect to any transfer or exchange of
    or for beneficial interests in any Global Note, the rules and procedures of
    the Depositary, Euroclear and Clearstream that apply to such transfer or
    exchange.

    "Asset Sale" means any sale, transfer or other disposition (including,
    without limitation, by merger, consolidation or sale-and-leaseback
    transaction) of (i) shares of Capital Stock of a Subsidiary of the Company
    (other than directors' qualifying shares) or (ii) property or assets of the
    Company or any Restricted Subsidiary of the Company other than in the
    ordinary course of business; provided, however, that an Asset Sale shall not
    include (a) any sale, transfer or other disposition of shares of Capital
    Stock, property or assets by a Restricted Subsidiary of the Company to the
    Company or to any Restricted Subsidiary that is a Wholly Owned Subsidiary of
    the Company, (b) any sale, transfer or other disposition of defaulted
    receivables for collection or any sale, transfer or other disposition of
    property of assets in the ordinary course of business, (c) any isolated
    sale, transfer or other disposition that does not involve aggregate
    consideration in excess of $500,000 individually, (d) the grant in the
    ordinary course of business of any non-exclusive license of patents,
    trademarks, registrations therefor and other similar intellectual property,
    (e) any Lien (or foreclosure thereon) securing Indebtedness to the extent
    that such Lien is granted in compliance with Section 4.13, (f) any
    Restricted Payment permitted by Section 4.12, (g) any disposition of assets
    or property in the ordinary course of business to the extent such assets are
    obsolete, worn-out or no longer useful in the Company's or any Restricted
    Subsidiaries' business, (h) the sale, lease, conveyance or other disposition
    of all or substantially all of the assets of the Company as permitted by
    Article V; provided, that the assets not so sold, leased, conveyed, disposed
    of or otherwise transferred shall be deemed an Asset Sale or (i) any
    disposition that constitutes a Change of Control.

    "Asset Sale Offer" shall have the meaning specified in Section 4.20.

    "Bankruptcy Law" means title 11, U.S. Code, or any similar federal, state or
    foreign law for the relief of debtors.

    "Board of Directors" means, with respect to any Person, the Board of
    Directors of such Person or any committee of the Board of Directors of such
    Person authorized, with respect to any particular matter, to exercise the
    power of the Board of Directors of such Person.

    "Board Resolution" means, with respect to any Person, a duly adopted
    resolution of the Board of Directors of such Person.

    "Borrowing Base Amount" means, as to the Company, the sum of (x) 50% of
    Finished Goods Inventory plus (y) 65% of Raw Materials Inventory plus (z)
    85% of Receivables, determined on a consolidated basis in accordance with
    GAAP.

    "Broker-Dealer" has the meaning set forth in the Exchange and Registration
    Rights Agreement.

    "Business Day" means each Monday, Tuesday, Wednesday, Thursday and Friday
    that is not a day on which banking institutions in New York, New York are
    authorized or obligated by law or executive order to close.

    "Capital Lease Obligation" means, at the time any determination thereof is
    to be made, the amount of the liability in respect of a capital lease that
    would at such time be so required to be capitalized on the balance sheet in
    accordance with GAAP.

    "Capital Stock" means (i) any and all shares, interests, participations,
    rights or other equivalents (however designated) of corporate stock, (ii) in
    the case of a partnership, partnership interests (whether general or
    limited) and (iii) any other interest or participation that confers on a
    Person the right to receive a share of the profits and losses of, or
    distributions of assets of, the issuing Person.

    "Cash" means such coin or currency of the United States of America as at the
    time of payment shall be legal tender for the payment of public and private
    debts.

    "Cash Equivalents" means (i) United States dollars, (ii) securities issued
    or directly and fully guaranteed or insured by the United States government
    or any agency or instrumentality thereof having maturities of not more than
    six months from the date of acquisition, (iii) certificates of deposit and
    Eurodollar time deposits with maturities of six months or less from the date
    of acquisition, bankers' acceptances with maturities not exceeding six
    months and overnight bank deposits, in each case with any domestic
    commercial bank having capital and surplus in excess of $500,000,000, (iv)
    repurchase obligations with a term of not more than seven days for
    underlying securities of the types described in clauses (ii) and (iii)
    entered into with any financial institution meeting the qualifications
    specified in clause (iii) above, (v) commercial paper having the highest
    rating obtainable from Moody's Investors Service, Inc. or Standard & Poor's
    Corporation and in each case maturing within six months after the date of
    acquisition and (vi) shares of any money market mutual fund, or similar
    fund, in each case having assets in excess of $500,000,000, which invests
    solely in investments of the types described in clauses (i) through (v)
    above.

    "Change of Control" means the occurrence of any of the following (whether or
    not otherwise permitted by this Indenture): (i) the sale, lease, transfer,
    conveyance or other disposition, in one transaction or a series of related
    transactions, directly or indirectly, of all or substantially all of the
    assets of the Company and its Restricted Subsidiaries to any Person or group
    (as such term is used in Sections 13(d) and 14(d) of the Exchange Act or any
    successor provisions thereto) (a "Group"); (ii) the adoption of a plan
    relating to the liquidation or dissolution of the Company; (iii) any Person
    or Group, other than Permitted Holders, is or becomes the "beneficial owner"
    (as defined in Rules 13d-3 and 13d-5 under the Exchange Act or any successor
    provisions thereto, except that a Person shall be deemed to have "beneficial
    ownership" of all shares that any such Person has the right to acquire,
    whether such right is exercisable immediately or only after the passage of
    time), directly or indirectly, of more than 50% of the total voting power of
    the Voting Stock of the Company (or the Company's successor in the event of
    a merger or consolidation); or (iv) the first day on which a majority of the
    members of the Board of Directors of the Company are not Continuing
    Directors.

    "Change of Control Offer" shall have the meaning specified in Section 4.21.

    "Change of Control Payment Date" shall have the meaning specified in Section
    4.21.

    "Change of Control Put Date" shall have the meaning specified in Section
    4.21.

    "Change of Control Repurchase Price" shall have the meaning specified in
    Section 4.21.

    "Clearstream" means Clearstream Banking, SA.

    "Code" means the Internal Revenue Code of 1986, as amended.

    "Commission" means the Securities and Exchange Commission.

    "Commodity Agreement" means any commodity futures contract, commodity option
    or other similar agreement or arrangement entered into by the Company or any
    of its Restricted Subsidiaries designed to protect the Company or any of its
    Restricted Subsidiaries against fluctuations in the price of commodities
    actually used in the ordinary course of business of the Company and its
    Restricted Subsidiaries.

    "Common Stock" means, with respect to any Person, Capital Stock of such
    Person that does not rank prior, as to the payment of dividends or as to the
    distribution of assets upon any voluntary or involuntary liquidation,
    dissolution or winding up of such Person, to shares of Capital Stock of any
    other class of such Person.

    "Consolidated Cash Flow" means, with respect to any Person for any period,
    the Consolidated Net Income of such Person for such period, plus (i) an
    amount equal to any extraordinary, non-recurring or unusual loss plus any
    net loss realized in connection with an Asset Sale, to the extent such
    losses were deducted or otherwise excluded in computing Consolidated Net
    Income, plus (ii) provision for taxes based on income or profits of such
    Person and its Restricted Subsidiaries for such period, to the extent such
    provision for taxes was deducted or otherwise excluded in computing
    Consolidated Net Income, plus (iii) Consolidated Interest Expense of such
    Person less consolidated interest income for such period, to the extent such
    amount was deducted or otherwise excluded in computing Consolidated Net
    Income, plus (iv) depreciation and amortization (including amortization of
    goodwill, amortization of deferred debt expense and other intangibles and
    amortization of deferred compensation in respect of non-cash compensation
    but excluding amortization of prepaid cash expenses that were paid in a
    prior period) and other non-cash charges of such Person and its Restricted
    Subsidiaries for such period, to the extent such depreciation and
    amortization were deducted or otherwise excluded in computing Consolidated
    Net Income, plus (v) an amount equal to all premiums on prepayments of debt,
    in each case, for such period without duplication on a consolidated basis
    and determined in accordance with GAAP.

    Notwithstanding the foregoing, the provision for taxes, and the depreciation
    and amortization and other non-cash charges of, a Restricted Subsidiary
    shall be added to Consolidated Net Income to compute Consolidated Cash Flow
    only to the extent (and in the same proportion) the Net Income of such
    Restricted Subsidiary was included in calculating the Consolidated Net
    Income of such Person and only if a corresponding amount would be permitted
    at the date of determination to be distributed by dividend to such Person by
    such Restricted Subsidiary without prior approval (that has not been
    obtained), pursuant to the terms of its charter and all agreements,
    instruments, judgments, decrees, orders, statutes, rules and governmental
    regulations applicable to such Restricted Subsidiary or its stockholders.

    "Consolidated Interest Expense" means, with respect to any Person for any
    period, the aggregate consolidated interest, whether expensed or
    capitalized, paid, accrued or scheduled to be paid or accrued, of such
    Person and its Restricted Subsidiaries for such period (including (i)
    amortization of original issue discount and deferred financing costs and
    non-cash interest payments and accruals, (ii) the interest portion of all
    deferred payment obligations, calculated in accordance with the effective
    interest method, and (iii) the interest component of any payments associated
    with Capital Lease Obligations and net payments (if any) pursuant to Hedging
    Obligations, in each case, to the extent attributable to such period, but
    excluding (x) commissions, discounts and other fees and charges incurred
    with respect to letters of credit and bankers' acceptances financing and (y)
    any interest expense on Indebtedness of another Person that is Guaranteed by
    such Person or secured by a Lien on assets of such Person) determined in
    accordance with GAAP. Consolidated Interest Expense of the Company shall not
    include any prepayment premiums or amortization of original issue discount
    or deferred financing costs, to the extent such amounts are incurred as a
    result of the prepayment on the date of this Indenture of any Indebtedness
    of the Company with the proceeds of the Notes.

    "Consolidated Net Income" means, with respect to any Person for any period,
    the aggregate of the Net Income of such Person and its Restricted
    Subsidiaries for such period on a consolidated basis, determined in
    accordance with GAAP, adjusted to exclude (only to the extent included and
    without duplication): (i) all gains which are extraordinary, unusual or are
    non-recurring (including any gain from the sale or other disposition of
    assets outside the ordinary course of business or from the issuance or sale
    of capital stock); (ii) all gains resulting from currency or hedging
    transactions; (iii) the Net Income of any Person acquired in a pooling of
    interests transaction for any period prior to the date of such acquisition;
    (iv) depreciation, amortization or other expenses recorded as a result of
    the application of purchase accounting in accordance with Accounting
    Principles Board Opinions Nos. 16 and 17; and (v) the cumulative effect of a
    change in accounting principles; provided that (a) the Net Income of any
    Person that is not a Subsidiary or that is accounted for by the equity
    method of accounting shall be included only to the extent of the amount of
    cash dividends or cash distributions actually paid to the referent Person or
    a Wholly Owned Subsidiary thereof that is a Restricted Subsidiary and (b)
    the Net Income of any Person that is an Unrestricted Subsidiary shall be
    included only to the extent of the amount of cash dividends or cash
    distributions paid to the referent Person or a Restricted Subsidiary
    thereof.

    "Company" means the party named as such in the first paragraph of this
    Indenture until a successor replaces it pursuant to this Indenture, and
    thereafter means such successor.

    "Continuing Director" means, as of any date of determination, any member of
    the Board of Directors of the Company who (i) was a member of such Board of
    Directors on the date of this Indenture, (ii) was nominated for election or
    elected to such Board of Directors with the affirmative vote of a majority
    of the Continuing Directors who were members of such Board of Directors at
    the time of such nomination or election, or (iii) is a designee of CVC or
    its Related Persons or Affiliates.

    "Covenant Defeasance" shall have the meaning specified in Section 8.3.

    "Credit Facility" means the Amended and Restated Loan and Security
    Agreement, dated as of December 13, 1996, by and among the Company, Fleet
    Capital Corporation, as a lender and collateral agent, and Transamerica
    Business Credit Corporation, including any related notes, guarantees,
    collateral documents, instruments and agreements executed in connection
    therewith, and in each case as amended, modified, renewed, refunded,
    replaced or refinanced from time to time.

    "Custodian" means any receiver, trustee, assignee, liquidator, sequestrator
    or similar official under any Bankruptcy Law.

    "Currency Agreement" means any foreign exchange contract, currency swap
    agreement or other similar agreement or arrangement designed to protect the
    Company or any of its Restricted Subsidiaries in the ordinary course of
    business against fluctuation in the values of the currencies of the
    countries (other than the United States) in which the Company or its
    Restricted Subsidiaries conduct business.

    "CVC" means Citicorp Venture Capital, Ltd.

    "Default" means any event or condition that is, or with the passage of time
    or the giving of notice, or both, would be, an Event of Default.

    "Defaulted Interest" shall have the meaning specified in Section 2.12.

    "Definitive Notes" means Notes that are in the form of Note attached hereto
    as Exhibit A that do not include the information called for by footnotes 1
    and 3 thereof.

    "Depositary" means, with respect to the Notes issuable or issued in whole or
    in part in global form, the person specified in Section 2.3 as the
    Depositary with respect to the Notes, until a successor shall have been
    appointed and become such pursuant to the applicable provision of this
    Indenture, and, thereafter, "Depositary" shall mean or include such
    successor.

    "Designated Senior Indebtedness" means (i) the Obligations of the Company
    with respect to the Credit Facility and (ii) any other Senior Indebtedness
    of the Company permitted under this Indenture the principal amount of which
    at original issuance is $5,000,000 or more (other than Senior Indebtedness
    that is comprised of Hedging Obligations owing to a Person that is not a
    party to the Credit Facility).

    "Disqualified Stock" means any Capital Stock which, by its terms (or by the
    terms of any security into which it is convertible or for which it is
    exchangeable), or upon the happening of any event, matures or is mandatorily
    redeemable, pursuant to a sinking fund obligation or otherwise, or is
    redeemable or is convertible or exchangeable for Indebtedness at the option
    of the holder thereof, in whole or in part, on or prior to April 15, 2007;
    provided that any Capital Stock that would not constitute Disqualified Stock
    but for provisions thereof giving holders thereof the right to require such
    Person to repurchase or redeem such Capital Stock upon the occurrence of an
    "asset sale" or "change of control" occurring prior to the Stated Maturity
    of the Notes shall not constitute Disqualified Stock if (i) the "asset sale"
    or "change of control" provisions applicable to such Capital Stock are no
    more favorable to the holders of such Capital Stock than the provisions in
    favor of Holders of Notes set forth under Section 4.20 and Section 4.21, as
    the case may be, (ii) such Capital Stock specifically provides that such
    Person will not repurchase or redeem any such stock pursuant to such
    provision prior to the Company's repurchase of such Notes as are required to
    be repurchased pursuant to Section 4.20 and Section 4.21 and (iii) such
    Capital Stock is redeemable within 90 days of the "asset sale" or "change of
    control" events applicable to such Capital Stock.

    "DTC" shall have the meaning specified in Section 2.3.

    "Effective Registration" means that the Company shall have (i) commenced an
    Exchange Offer for the Notes pursuant to an effective registration statement
    under the Securities Act or (ii) filed and caused to become effective a
    Shelf Registration under the Securities Act for the sale of Notes by the
    Holders.

    "Equity Interests" means Capital Stock and all warrants, options or other
    rights to acquire Capital Stock (but excluding any debt security that is
    convertible into, or exchangeable for, Capital Stock).

    "Euroclear" means Morgan Guaranty Trust Company of New York, Brussels
    office, as operator of the Euroclear system.

    "Event of Default" shall have the meaning specified in Section 6.1.

    "Excess Proceeds" shall have the meaning specified in Section 4.20.

    "Exchange Act" means the Securities Exchange Act of 1934, as amended, and
    the rules and regulations promulgated by the SEC thereunder.

    "Exchange and Registration Rights Agreement" means that certain Exchange and
    Registration Rights Agreement, dated as of the date of this Indenture,
    between the Company and the Initial Purchaser, as such agreement may be
    amended, modified or supplemented from time to time in accordance with the
    terms thereof.

    "Exchange Notes" means the Company's 13% Series B Senior Subordinated Notes
    to be issued pursuant to this Indenture in the Exchange Offer pursuant to
    the Exchange and Registration Rights Agreement.

    "Exchange Offer" means the offer to each holder of Series A Notes of the
    opportunity to exchange each $1,000 principal amount of Series A Notes for
    $1,000 principal amount of the Exchange Notes pursuant to the Exchange and
    Registration Rights Agreement in an aggregate principal amount not to exceed
    $50,000,000.

    "Exchange Offer Registration Statement" has the meaning set forth in the
    Exchange and Registration Rights Agreement.

    "Existing Indebtedness" means Indebtedness of the Company and its
    Subsidiaries (other than the Credit Facility) in existence on the date of
    this Indenture, until such amounts are repaid.

    "Fair Market Value" means, with respect to any asset, the price (after
    taking into account any liabilities relating to such assets) which could be
    negotiated in an arm's-length free market transaction, for cash, between a
    willing seller and a willing buyer, neither of which is under pressure or
    compulsion to complete the transaction; provided that the Fair Market Value
    of any such asset or assets shall be determined by the Board of Directors of
    the Company, acting in good faith and by unanimous resolution, and which
    determination shall be evidenced by an Officers' Certificate delivered to
    the Trustee.

    "Finished Goods Inventory" means, with respect to the Company, the
    consolidated finished goods inventory of the Company, net of reserves,
    determined in accordance with GAAP.

    "Fixed Charge Coverage Ratio" means, with respect to any Person for any
    period, the ratio of the Consolidated Cash Flow of such Person for such
    period to the Fixed Charges of such Person for such period. In the event
    that the Company or any of its Restricted Subsidiaries incurs, assumes,
    guarantees or redeems any Indebtedness (other than revolving credit
    borrowings) or if the Company issues or redeems any preferred stock, in each
    case subsequent to the commencement of the period for which the Fixed Charge
    Coverage Ratio is being calculated but prior to the date of the event for
    which the calculation of the Fixed Charge Coverage Ratio is made (the
    "Transaction Date"), then the Fixed Charge Coverage Ratio shall be
    calculated giving pro forma effect to such incurrence, assumption, guarantee
    or redemption of Indebtedness, or such issuance or redemption of preferred
    stock, as if the same had occurred at the beginning of the applicable
    reference period. For purposes of making the computation referred to above,
    acquisitions (including all mergers and consolidations), dispositions and
    discontinuances of operations that have been made by the Company or any of
    its Restricted Subsidiaries during the reference period or subsequent to
    such reference period and on or prior to the Transaction Date shall be
    calculated on a pro forma basis assuming that all such acquisitions,
    dispositions and discontinuances of operations had occurred on the first day
    of the reference period; provided, however, that Fixed Charges shall be
    reduced by amounts attributable to operations that are so disposed of or
    discontinued only to the extent that the obligations giving rise to such
    Fixed Charges would no longer be obligations contributing to the Company's
    Fixed Charges subsequent to the Transaction Date. Calculations of pro forma
    amounts in accordance with this definition shall be done in accordance with
    Article II of Regulation S-X under the Securities Act or any successor
    provision.

    "Fixed Charges" means, with respect to any Person for any period, the sum,
    without duplication, of (i) Consolidated Interest Expense, (ii) commissions,
    discounts and other fees and charges incurred with respect to letters of
    credit and bankers' acceptances financing, (iii) any interest expense on
    Indebtedness of another Person that is Guaranteed by such Person or secured
    by a Lien on assets of such Person and (iv) the product of (a) all cash or
    non-cash dividend payments on any series of preferred stock of any
    Restricted Subsidiary of such Person (other than preferred stock of such
    Person) times (b) a fraction, the numerator of which is one and the
    denominator of which is one minus the then current combined federal, state
    and local statutory tax rate of such Person, expressed as a decimal,
    determined, in each case, on a consolidated basis and in accordance with
    GAAP.

    "GAAP" means generally accepted accounting principles set forth in the
    opinions and pronouncements of the Accounting Principles Board of the
    American Institute of Certified Public Accountants and statements and
    pronouncements of the Financial Accounting Standards Board or in such other
    statements by such other entity as have been approved by a significant
    segment of the accounting profession, which are in effect in the United
    States on the date of this Indenture.

    "Global Notes" means, individually and collectively, each of the Restricted
    Global Notes and the Unrestricted Global Notes, substantially in the form of
    Exhibit A hereto issued in accordance with Section 2.1, 2.6(b)(iv),
    2.6(d)(ii) or 2.6(f) hereof.

    "Guarantee" means a guarantee (other than by endorsement of negotiable
    instruments for collection in the ordinary course of business), direct or
    indirect, in any manner (including, without limitation, letters of credit
    and reimbursement agreements in respect thereof), of all or any part of any
    Indebtedness.

    "Hedging Obligations" means, with respect to any Person, the obligations of
    such Person under (i) Interest Rate Agreements, (ii) Currency Agreements and
    (iii) Commodity Agreements.

    "Holder" or "Noteholder" means the person in whose name a Note is registered
    on the Registrar's books.

    "Holding" shall mean Merchants Metals Holding Company.

    "Indebtedness" means, with respect to any Person, without duplication, any
    indebtedness of such Person, whether or not contingent, in respect of
    borrowed money or evidenced by bonds, notes, debentures or similar
    instruments or letters of credit (or reimbursement agreements in respect
    thereof) or bankers' acceptances or representing Capital Lease Obligations
    or the balance deferred and unpaid of the purchase price of any property or
    representing any Hedging Obligations, except any such balance that
    constitutes an accrued expense or trade payable, if and to the extent any of
    the foregoing indebtedness (other than letters of credit and Hedging
    Obligations) would appear as a liability upon a balance sheet of such Person
    prepared in accordance with GAAP, as well as all indebtedness of others
    secured by a Lien on any asset of such Person (whether or not such
    indebtedness is assumed by such Person) and, to the extent not otherwise
    included, the Guarantee of any Indebtedness of such Person or any other
    Person.

    "Indenture" means this Indenture, as amended or supplemented from time to
    time in accordance with the terms hereof.

    "Indirect Participant" means a Person who holds a beneficial interest in a
    Global Note through a Participant.

    "Initial Purchaser" means Bear, Stearns & Co. Inc.

    "Institutional Accredited Investor" shall mean an institution that is an
    "accredited investor" as that term is defined in Rule 501(a)(1), (2), (3) or
    (7) under the Securities Act.

    "Intercompany Indebtedness" shall have the meaning specified in Section
    4.11.

    "Interest Payment Date" means the stated due date of an installment of
    interest on the Notes.

    "Interest Rate Agreement" means any interest rate swap agreement, interest
    rate cap agreement, interest rate collar agreement or other similar
    agreement or arrangement entered into by the Company or any of its
    Restricted Subsidiaries designed to protect the Company or any of its
    Restricted Subsidiaries in the ordinary course of business against
    fluctuations in interest rates.

    "Investments" means, with respect to any Person, all investments by such
    Person in other Persons (including Affiliates) in the forms of direct or
    indirect loans (including Guarantees), advances or capital contributions
    (excluding commission, travel and similar advances to officers and employees
    made in the ordinary course of business), purchases or other acquisitions
    for consideration of Indebtedness, Equity Interests or other securities and
    all other items that are or would be classified as investments on a balance
    sheet prepared in accordance with GAAP.

    "Issue Date" means the date of first issuance of the Notes under this
    Indenture.

    "Legal Defeasance" shall have the meaning specified in Section 8.2.

    "Legal Holiday" shall have the meaning specified in Section 14.7.

    "Letter of Transmittal" means the letter of transmittal to be prepared by
    the Company and sent to all Holders of the Notes for use by such Holders in
    connection with the Exchange Offer.

    "Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
    security interest or encumbrance of any kind in respect of such asset,
    whether or not filed, recorded or otherwise perfected under applicable law
    (including any conditional sale or other title retention agreement, any
    lease in the nature thereof, any option or other agreement to sell or give a
    security interest in and any filing of or agreement to give any financing
    statement under the Uniform Commercial Code (or equivalent statutes) of any
    jurisdiction.)

    "Liquidated Damages" means all liquidated damages then owing pursuant to the
    Exchange and Registration Rights Agreement.

    "Management Holders" means any current or past full-time members of senior
    management of the Company who acquire stock of the Company through
    management stock purchase or option plans.

    "Management Plans" means the Merchant Metals Holding Company 1988 Stock
    Option Plan, as such plan may be amended from time to time or such other
    similar compensation plans which may be adopted by the Company or Holding.

    "Net Income" means, with respect to any Person, the net income (loss) of
    such Person, determined in accordance with GAAP and before any reduction in
    respect of preferred stock dividends, excluding, however, (i) any gain (but
    not loss), together with any related provision for taxes on such gain (but
    not loss), realized in connection with (a) any sale of assets (including,
    without limitation, dispositions pursuant to sale/leaseback transactions) or
    (b) the disposition of any securities or the extinguishment of any
    Indebtedness of such Person or any of its Restricted Subsidiaries, and (ii)
    any extraordinary gain (but not loss), together with any related provision
    for taxes on such extraordinary gain (but not loss).

    "Net Proceeds" means the aggregate amount of consideration received by the
    Company or any of its Restricted Subsidiaries in respect of any Asset Sale
    in the form of cash or Cash Equivalents (including, without limitation, any
    cash received upon the sale or other disposition of any non-cash
    consideration received in any Asset Sale), net of the direct costs relating
    to such Asset Sale (including, without limitation, legal, accounting and
    investment banking fees, and sales commissions) and any relocation expenses
    incurred as a result thereof, taxes paid or payable as a result thereof
    (after taking into account any available tax credits or deductions and any
    tax sharing arrangements), amounts required to be applied to the repayment
    of Indebtedness secured by a Lien on the asset or assets (including Equity
    Interests) the subject of such Asset Sale and any reserve for adjustment in
    respect of the sale price of such asset or assets.

    "Non-Recourse Debt" means Indebtedness (i) as to which neither the Company
    nor any of its Restricted Subsidiaries (a) provides credit support of any
    kind (including any undertaking, agreement or instrument that would
    constitute Indebtedness), (b) is directly or indirectly liable (as guarantor
    or otherwise), or (c) constitutes the lender; (ii) no default with respect
    to which (including any rights that the holders thereof may have to take
    enforcement action against an Unrestricted Subsidiary) would permit (upon
    notice, lapse of time or both) any holder of any other Indebtedness of the
    Company or any of its Restricted Subsidiaries to declare a default on such
    other Indebtedness or cause the payment thereof to be accelerated or payable
    prior to its stated maturity; and (iii) as to which the lenders have been
    notified in writing that they will not have any recourse to the stock or
    assets of the Company or any of its Restricted Subsidiaries.

    "Non-U.S. Person" means a Person who is not a U.S. Person.

    "Note Custodian" means the Trustee, as custodian with respect to the Notes
    in global form, or any successor entity thereto.

    "Notice of Default" shall have the meaning specified in Section 6.1(d).

    "Obligations" means any principal, premium, interest (including
    post-petition interest), penalties, fees, indemnifications, reimbursements,
    damages and other liabilities payable under the documentation governing any
    Indebtedness.

    "Offering Memorandum" means that certain Offering Memorandum for the
    Company's 13% Senior Subordinated Notes in the aggregate principal amount of
    $50,000,000, dated June 28, 2001.

    "Officer" means, with respect to the Company, the Chief Executive Officer,
    the President, any Vice President, the Chief Financial Officer, the
    Treasurer, the Controller or the Secretary of the Company.

    "Officers' Certificate" means, with respect to any Person, a certificate
    signed by (i) the Chief Executive Officer or President and (ii) the Chief
    Financial Officer or chief accounting officer of such Person.

    "Opinion of Counsel" means a written opinion from legal counsel who is
    reasonably acceptable to the Trustee and which complies with the
    requirements of Sections 14.4 and 14.5.

    "Original Issue Date" of any Note (or portion thereof) means the earlier of
    (a) the date of such Note or (b) the date of any Note (or portion thereof)
    for which such Note was issued (directly or indirectly) on registration of
    transfer, exchange or substitution.

    "Participant" means, with respect to the Depositary, Euroclear or
    Clearstream, a Person who has an account with the Depositary, Euroclear or
    Clearstream, respectively (and, with respect to DTC, shall include Euroclear
    and Clearstream).

    "Paying Agent" shall have the meaning specified in Section 2.3.

    "Payment Blockage Period" shall have the meaning specified in Section 12.3.

    "Payment Default" shall have the meaning specified in Section 6.1.

    "Permitted Asset Swap" means any one or more transactions in which the
    Company or any of its Restricted Subsidiaries exchanges assets for
    consideration consisting of cash and/or assets used or useful in the
    business of the Company and conducted on the date of this Indenture or
    reasonable extensions, developments or expansions thereof or ancillary
    thereto or other assets in an amount less than 15% of the fair market value
    of such transaction or transactions.

    "Permitted Holders" means CVC and its Related Persons and the Management
    Holders and their Related Persons and Affiliates.

    "Permitted Investments" means (i) any Investment in the Company or in a
    Wholly Owned Subsidiary of the Company that is a Restricted Subsidiary; (ii)
    any Investment in Cash Equivalents; (iii) Investments by the Company or any
    Restricted Subsidiary of the Company in a Person, if as a result of such
    Investment (a) such Person becomes a Wholly Owned Subsidiary of the Company
    that is a Restricted Subsidiary or (b) such Person is merged, consolidated
    or amalgamated with or into, or transfers or conveys substantially all of
    its assets to, or is liquidated into, the Company or a Wholly Owned
    Subsidiary of the Company that is a Restricted Subsidiary; (iv) any
    Investment made as a result of the receipt of non-cash consideration from an
    Asset Sale that was made in compliance with Section 4.20.

    "Permitted Liens" means (i) Liens in favor of the Company; (ii) Liens
    securing Senior Indebtedness of the Company that was permitted to be
    incurred pursuant to this Indenture; (iii) Liens on property of a Person
    existing at the time such Person is merged into or consolidated with the
    Company or any Restricted Subsidiary of the Company, provided that such
    Liens were not created in contemplation of such merger or consolidation and
    do not extend to any assets other than those of the Person merged into or
    consolidated with the Company or such Restricted Subsidiary; (iv) Liens on
    property existing at the time of acquisition thereof by the Company or any
    Restricted Subsidiary of the Company; provided that such Liens were not
    created in contemplation of such acquisition; (v) Liens to secure the
    performance of statutory obligations, surety or appeal bonds, performance
    bonds or other obligations of a like nature incurred in the ordinary course
    of business; (vi) Liens existing on the date of this Indenture; (vii) Liens
    for taxes, assessments or governmental charges or claims that are not yet
    delinquent or that are being contested in good faith by appropriate
    proceedings promptly instituted and diligently concluded, provided that any
    reserve or other appropriate provision, if any, as shall be required in
    conformity with GAAP shall have been made therefor; (viii) Liens imposed by
    law, such as mechanics', carriers', warehousemen's, materialmen's and
    vendors' Liens, incurred in good faith in the ordinary course of business
    with respect to amounts not yet delinquent or being contested in good faith
    by appropriate proceedings if a reserve or other appropriate provisions, if
    any, shall be required by GAAP shall have been made therefor; (ix) zoning
    restrictions, easements, licenses, covenants, reservations, restrictions on
    the use of real property or minor irregularities of title incident thereto
    that do not, in the aggregate, materially detract from the value of the
    property or the assets of the Company or impair the use of such property in
    the operation of the Company's business; (x) judgment Liens to the extent
    that such judgments do not cause or constitute a Default or an Event of
    Default; (xi) Liens to secure the payment of all or a part of the purchase
    price of property or assets acquired or constructed in the ordinary course
    of business on or after the date of this Indenture, provided that (a) such
    property or assets are used in the same or a similar line of business as the
    Company was engaged in on the date of this Indenture, (b) at the time of
    incurrence of any such Lien, the aggregate principal amount of the
    obligations secured by such Lien shall not exceed the cost of the assets or
    property (or portions thereof) so acquired or constructed, (c) each such
    Lien shall encumber only the assets or property (or portions thereof) so
    acquired or constructed and shall attach to such property within 120 days of
    the purchase or construction thereof and (d) any Indebtedness secured by
    such Lien shall have been permitted to be incurred under Section 4.11; and
    (xii) precautionary filings of any financial statement under the Uniform
    Commercial Code (or equivalent statutes) of any jurisdiction made in
    connection with Capital Lease Obligations permitted to be incurred under
    Section 4.11, provided that such Lien does not violate clauses (a), (b) and
    (c) of clause (xi) hereof; and (xiii) liens incurred in the ordinary course
    of business securing assets having a fair market value not in excess of
    $500,000 in the aggregate.

    "Permitted Refinancing" shall have the meaning specified in Section 4.11.

    "Person" or "person" means an individual, limited or general partnership,
    corporation, limited liability company, association, unincorporated
    organization, trust, joint stock company or joint venture, or a government
    or any agency or political subdivision thereof.

    "principal" of any Indebtedness means the principal of such Indebtedness
    plus, without duplication, any applicable premium, if any, on such
    Indebtedness.

    "Private Placement Legend" means the legend set forth in Section 2.6(g)(i)
    to be placed on all Notes issued under this Indenture, except where
    otherwise permitted by the provisions of this Indenture.

    "property" means any right or interest in or to property or assets of any
    kind whatsoever, whether real, personal or mixed and whether tangible or
    intangible.

    "Purchase Agreement" means that certain Purchase Agreement, dated as of June
    28, 2001, by and between the Company and the Initial Purchaser, as such
    agreement may be amended, modified or supplemented from time to time in
    accordance with the terms thereof.

    "Purchase Money Obligations" of any Person means any obligations of such
    Person or any of its Restricted Subsidiaries to any seller or any other
    Person incurred or assumed in connection with the purchase of real or
    personal property to be used in the business of such Person or any of its
    subsidiaries within 180 days of such incurrence or assumption.

    "Qualified Stock" means any Capital Stock of the Company that is not
    Disqualified Stock.

    "QIB" means a "qualified institutional buyer" as defined in Rule 144A under
    the Securities Act.

    "Raw Materials Inventory" means, with respect to the Company, the
    consolidated raw materials and work-in-process inventory of the Company, net
    of reserves, determined in accordance with GAAP.

    "Receivables" means the consolidated trade receivables of the Company, net
    of allowance for doubtful accounts, as determined in accordance with GAAP.

    "Record Date" means a Record Date specified in the Notes whether or not such
    Record Date is a Business Day.

    "Redemption Date" means, when used with respect to any Note to be redeemed,
    the date fixed for such redemption pursuant to Article III of this Indenture
    and Paragraph 5 in the form of Note.

    "Redemption Price" means, when used with respect to any Note to be redeemed,
    the redemption price for such redemption pursuant to Paragraph 5 in the form
    of Note, which shall include, without duplication, in each case, accrued and
    unpaid interest and Liquidated Damages, if any, to and including the
    Redemption Date.

    "Refinancing Indebtedness" shall have the meaning specified in Section 4.11.

    "Registrar" shall have the meaning specified in Section 2.3.

    "Regulation S" means Regulation S promulgated under the Securities Act.

    "Regulation S Global Note" means a global Note bearing the Private Placement
    Legend and deposited with or on behalf of the Depositary and registered in
    the name of the Depositary or its nominee, issued in a denomination equal to
    the outstanding principal amount of the Notes initially sold in reliance on
    Rule 903 of Regulation S.

    "Related Person" of any Person means any other Person directly or indirectly
    owning (a) 5% or more of the outstanding Common Stock of such Person (or, in
    the case of a Person that is not a corporation, 5% or more of the equity
    interests in such Person) or (b) 5% or more of the combined voting power of
    the Voting Stock of such Person.

    "Repurchase Date" shall have the meaning specified in Section 4.20.

    "Repurchase Offer Period" shall have the meaning specified in Section 4.20.

    "Repurchase Price" shall have the meaning specified in Section 4.20.

    "Restricted Definitive Note" means a Definitive Note bearing the Private
    Placement Legend.

    "Restricted Global Note" means a Global Note bearing the Private Placement
    Legend.

    "Restricted Investment" means an Investment other than a Permitted
    Investment. With respect to Unrestricted Subsidiaries or Restricted
    Subsidiaries, the amount of Restricted Investments shall be calculated as
    the greater of (i) the book value of assets contributed by the Company or a
    Restricted Subsidiary or (ii) the Fair Market Value of the assets
    contributed by the Company or a Restricted Subsidiary (as certified by a
    resolution of independent directors of the Company if Fair Market Value or
    book value is greater than $1,000,000).

    "Restricted Payment" shall have the meaning specified in Section 4.12.

    "Restricted Period" means the 40-day restricted period as defined in
    Regulation S.

    "Restricted Note" means a Note, unless or until it has been (i) disposed of
    in a transaction effectively registered under the Securities Act or (ii)
    distributed to the public pursuant to Rule 144 (or any similar provision
    then in force) under the Securities Act.

    "Restricted Subsidiary" means (i) any present or future Subsidiary of the
    Company (other than a Subsidiary that is also a Subsidiary of an
    Unrestricted Subsidiary), unless such Subsidiary shall have been designated
    as an Unrestricted Subsidiary by resolution of the Board of Directors as
    provided in and in compliance with the definition of "Unrestricted
    Subsidiary" and (ii) any Unrestricted Subsidiary which is designated as a
    Restricted Subsidiary by the Board of Directors of the Company; provided
    that immediately after giving effect to the designation referred to in
    clause (ii), no Default or Event of Default shall have occurred and be
    continuing and the Company could incur at least $1.00 of additional
    Indebtedness under Section 4.11. The Company shall evidence any such
    designation to the Trustee by promptly filing with the Trustee an Officers'
    Certificate certifying that such designation has been made and stating that
    such designation complies with the requirements of the immediately preceding
    sentence.

    "Securities Act" means the Securities Act of 1933, as amended, and the rules
    and regulations of the SEC promulgated thereunder.

    "Senior Indebtedness" means, with respect to the Company, (i) the
    Obligations of the Company with respect to the Credit Facility and (ii) any
    other Indebtedness permitted to be incurred by the Company under the terms
    of this Indenture, unless the instrument under which such Indebtedness is
    incurred expressly provides that it is pari passu with or subordinated in
    right of payment to the Notes. Notwithstanding anything to the contrary in
    the foregoing, Senior Indebtedness shall not include (aa) any obligation of
    the Company to, in respect of or imposed by any environmental, landfill,
    waste management or other regulatory governmental agency, statute, law or
    court order, (bb) any liability for federal, state, local or other taxes
    owed or owing by the Company, (cc) any Indebtedness of the Company to any of
    the Company's Subsidiaries or other Affiliates, (dd) any trade payables,
    (ee) any Indebtedness that is incurred in violation of this Indenture on or
    after the date of this Indenture or (ff) the 11.25% Senior Subordinated
    Notes.

    "Special Record Date" for payment of any Defaulted Interest means a date
    fixed by the Trustee pursuant to Section 2.12.

    "Stated Maturity," when used with respect to any Note, means April 15, 2007.

    "Subsidiary" means, with respect to any Person, (i) any corporation,
    association or other business entity of which more than 50% of the total
    voting power of shares of Capital Stock entitled (without regard to the
    occurrence of any contingency) to vote in the election of directors,
    managers or trustees thereof is at the time owned or controlled, directly or
    indirectly, by such Person or one or more of the other Subsidiaries of that
    Person or a combination thereof and (ii) any partnership (a) the sole
    general partner or the managing general partner of which is such Person or a
    Subsidiary of such Person or (b) the only general partners of which are such
    Persons or one or more Subsidiaries of such Person or any combination
    thereof.

    "TIA" means the Trust Indenture Act of 1939, as amended and in effect on the
    date of the execution of this Indenture unless otherwise specified herein.

    "Trading Day" means each Monday, Tuesday, Wednesday, Thursday and Friday,
    other than any day on which securities are not traded on the Nasdaq National
    Market (or, if the Common Stock is not admitted to trading thereon, on the
    principal national securities exchange on which the Common Stock is at that
    time listed or admitted to trading).

    "Transfer Restricted Notes" means Notes that bear or are required to bear
    the Private Placement Legend.

    "Trustee" means the party named as such in this Indenture until a successor
    replaces it in accordance with the provisions of this Indenture and
    thereafter means such successor.

    "Trust Officer" means any officer within the corporate trust division (or
    any successor group) of the Trustee or any other officer of the Trustee
    customarily performing functions similar to those performed by the Persons
    who at that time shall be such officers, and also means, with respect to a
    particular corporate trust matter, any other officer of the Trustee to whom
    such trust matter is referred because of his knowledge of and familiarity
    with the particular subject.

    "Unrestricted Definitive Note" means one or more Definitive Notes that do
    not bear and are not required to bear the Private Placement Legend.

    "Unrestricted Global Note" means a permanent global Note substantially in
    the form of Exhibit A attached hereto that bears the information called for
    by footnotes 1 and 3 thereof, and that is deposited with or on behalf of and
    registered in the name of the Depositary, representing a series of Notes
    that do not bear the Private Placement Legend.

    "Unrestricted Subsidiary" means, until such time as any of the following
    shall be designated as a Restricted Subsidiary of the Company by the Board
    of Directors of the Company as provided in and in compliance with the
    definition of "Restricted Subsidiary," (i) any Subsidiary of the Company or
    of a Restricted Subsidiary of the Company organized or acquired after the
    date of this Indenture that is designated concurrently with its organization
    or acquisition as an Unrestricted Subsidiary by resolution of the Board of
    Directors of the Company, (ii) any Subsidiary of any Unrestricted Subsidiary
    and (iii) any Restricted Subsidiary of the Company that is designated as an
    Unrestricted Subsidiary by resolution of the Board of Directors of the
    Company, provided that (a) immediately after giving effect to such
    designation, no Default or Event of Default shall have occurred and be
    continuing, (b) any such designation shall be deemed, at the election of the
    Company at the time of such designation, to be either (but not both) (x) the
    making of a Restricted Payment at the time of such designation in an amount
    equal to the Investment in such Subsidiary subject to the restrictions
    contained in Section 4.12 or (y) the making of an Asset Sale at the time of
    such designation in an amount equal to the Investment in such Subsidiary
    subject to the restrictions contained in Section 4.20, and (c) such
    Subsidiary or any of its Subsidiaries does not own any Capital Stock or
    Indebtedness of, or own or hold any Lien on any property of, the Company or
    any other Subsidiary of the Company that is not a Subsidiary of the
    Subsidiary to be so designated. A Person may be designated as an
    Unrestricted Subsidiary only if and for so long as such Person (i) has no
    Indebtedness other than Non-Recourse Debt; (ii) is a Person with respect to
    which neither the Company nor any of its Restricted Subsidiaries has any
    direct or indirect obligation (a) to subscribe for additional Equity
    Interests or (b) to make any payment to maintain or preserve such Person's
    financial condition or to cause such Person to achieve any specified levels
    of operating results; and (iii) has not guaranteed or otherwise directly or
    indirectly provided credit support for any Indebtedness of the Company or
    any of its Restricted Subsidiaries. The Company shall evidence any
    designation pursuant to clause (i) or (iii) of the first sentence hereof to
    the Trustee by filing with the Trustee within 45 days of such designation an
    Officers' Certificate certifying that such designation has been made and, in
    the case of clause (iii) of the first sentence hereof, the related election
    of the Company in respect thereof.

    "U.S. Government Obligations" means direct non-callable obligations of, or
    noncallable obligations guaranteed by, the United States of America for the
    payment of which obligation or guarantee the full faith and credit of the
    United States of America is pledged.

    "U.S. Person" means a U.S. person as defined in Rule 902(o) under the
    Securities Act.

    "Voting Stock" means any class or classes of Capital Stock pursuant to which
    the holders thereof have the general voting power under ordinary
    circumstances to elect at least a majority of the board of directors,
    managers, general partners or trustees of any Person (irrespective of
    whether or not, at the time, Capital Stock of any other class or classes
    shall have, or might have, voting power by reasons of the happening of any
    contingency) or, with respect to a partnership (whether general or limited),
    any general partner interest in such partnership.

    "Weighted Average Life to Maturity" means, when applied to any Indebtedness
    at any date, the number of years obtained by dividing (i) the sum of the
    products obtained by multiplying (a) the amount of each then remaining
    installment, sinking fund, serial maturity or other required payments of
    principal, including payment at final maturity, in respect thereof, by (b)
    the number of years (calculated to the nearest one-twelfth) that will elapse
    between such date and the making of such payment, by (ii) the then
    outstanding principal amount of such Indebtedness.

    "Wholly Owned Subsidiary" of any Person means a Subsidiary of such Person
    100% of the outstanding Capital Stock or other ownership interests of which
    (other than directors' qualifying shares) shall be at the time be
    beneficially owned by such Person either directly or indirectly through
    Wholly Owned Subsidiaries.

 2. Incorporation by Reference of TIA.

    Whenever this Indenture refers to a provision of the TIA, such provision is
    incorporated by reference in and made a part of this Indenture. The
    following TIA terms used in this Indenture have the following meanings:

    "indenture securities" means the Notes.

    "indenture security holder" means a Holder or a Noteholder.

    "indenture to be qualified" means this Indenture.

    "indenture trustee" or "institutional trustee" means the Trustee.

    "obligor" on the indenture securities means the Company and any other
    obligor on the Notes.

    All other TIA terms used in this Indenture that are defined by the TIA,
    defined by TIA reference to another statute or defined by SEC rule and not
    otherwise defined herein have the meanings assigned to them thereby.

 3. Rules of Construction.

    Unless the context otherwise requires:

    a term has the meaning assigned to it;
    
    
    
    an accounting term not otherwise defined has the meaning assigned to it in
    accordance with GAAP;
    
    
    
    "or" is not exclusive;
    
    
    
    words in the singular include the plural, and words in the plural include
    the singular;
    
    
    
    provisions apply to successive events and transactions;
    
    
    
    "herein," "hereof" and other words of similar import refer to this Indenture
    as a whole and not to any particular Article, Section or other subdivision;
    
    
    
    references to Sections or Articles means reference to such Section or
    Article in this Indenture, unless stated otherwise; and
    
    
    
    terms defined in this Article include the plural as well as the singular.
    
    

THE NOTES



 1.  Form and Dating.

     The Notes and the Trustee's certificate of authentication shall be
     substantially in the form of Exhibit A hereto. The Notes may have
     notations, legends or endorsements required by law, stock exchange rule or
     usage in addition to those set forth in Exhibit A hereto. The Company shall
     approve the form of the Notes and any notation, legend or endorsement on
     them. Each Note shall be dated the date of its authentication. The Notes
     shall be in denominations of $1,000 and integral multiples thereof.

     The terms and provisions contained in the Notes shall constitute, and are
     hereby expressly made, a part of this Indenture and the Company and the
     Trustee, by their execution and delivery of this Indenture, expressly agree
     to such terms and provisions and to be bound thereby.

         
     
      a. Global Notes. Notes issued in global form shall be evidenced by one or
         more Global Notes, deposited with the Trustee, as custodian for the
         Depositary, and registered in the name of the Depositary or a nominee
         of the Depositary, duly executed by the Company and authenticated by
         the Trustee as hereinafter provided. The aggregate principal amount of
         the Global Notes may from time to time be increased or decreased by
         adjustments made on the records of the Trustee, as custodian for the
         Depositary or its nominee, as hereinafter provided.
     
         
     
         Each Global Note shall represent such of the outstanding Notes as shall
         be specified therein and each shall provide that it shall represent the
         aggregate amount of outstanding Notes from time to time endorsed
         thereon and that the aggregate amount of outstanding Notes represented
         thereby may from time to time be reduced or increased, as appropriate,
         to reflect exchanges, redemptions and transfers of interests therein in
         accordance with the terms of this Indenture. Any endorsement of a
         Global Note to reflect the amount of any increase or decrease in the
         principal amount of outstanding Notes represented thereby shall be made
         by the Trustee or Note Custodian, at the election of the Trustee, in
         accordance with instructions given by the Holder thereof as required by
         Section 2.6 hereof.
     
         Except as set forth in Section 2.6 hereof, the Global Notes may be
         transferred, in whole and not in part, only to another nominee of the
         Depositary or to a successor of the Depositary or its nominee.
     
         
     
      b. Book-Entry Provisions. This Section 2.1(b) shall apply only to the
         Global Notes deposited with or on behalf of the Depositary.
     
         
     
         The Company shall execute and the Trustee shall, in accordance with
         Section 2.2, authenticate and deliver the Global Notes, which (i) shall
         be registered in the name of the Depositary or the nominee of the
         Depositary and (ii) shall be delivered by the Trustee to the Depositary
         pursuant to the Depositary's instructions or held by the Trustee as
         custodian for the Depositary.
     
         Agent Members shall have no rights either under this Indenture with
         respect to any Global Note held on their behalf by the Depositary or by
         the Trustee as custodian for the Depositary or under such Global Note,
         and the Depositary may be treated by the Company, the Trustee and any
         agent of the Company or the Trustee as the absolute owner of such
         Global Note for all purposes whatsoever. Notwithstanding the foregoing,
         nothing herein shall prevent the Company, the Trustee or any agent of
         the Company or the Trustee from giving effect to any written
         certification, proxy or other authorization furnished by the Depositary
         or impair, as between the Depositary and its Agent Members, the
         operation of customary practices of such Depositary governing the
         exercise of the rights of an owner of a beneficial interest in any
         Global Note.
     
         
     
      c. Definitive Notes. Notes issued in certificated form shall be
         substantially in the form of Exhibit A attached hereto (but without
         including the text referred to in footnotes 1 and 3 thereto).
     
         
     
         
     
      d. Euroclear and Clearstream Procedures Applicable. The provisions of the
         "Operating Procedures of the Euroclear System" and "Terms and
         Conditions Governing Use of Euroclear" and the "General Terms and
         Conditions of Clearstream" and "Customer Handbook" of Clearstream shall
         be applicable to transfers of beneficial interests in the Regulation S
         Global Notes that are held by Participants through Euroclear or
         Clearstream.
     
         

 2.  Execution and Authentication.

     Two Officers shall sign the Notes for the Company by manual or facsimile
     signature.

     If an Officer whose signature is on a Note no longer holds that office at
     the time the Note is authenticated, the Note shall nevertheless be valid.

     A Note shall not be valid until authenticated by the manual signature of
     the Trustee. The signature shall be conclusive evidence that the Note has
     been authenticated pursuant to the terms of this Indenture.

     The Trustee shall, upon written order of the Company signed by two Officers
     in the form of an Officers' Certificate, authenticate Notes for original
     issue. The written order shall specify the amount of Notes to be
     authenticated, the date on which the Notes are to be authenticated and the
     aggregate principal amount of outstanding Notes on the authentication date.
     As of the date of this Indenture, there shall be issued, authenticated and
     outstanding $50,000,000 aggregate principal amount of Notes designated as
     13% Series A Senior Subordinated Notes due 2007. The Company may, subject
     to Section 4.11 hereof and applicable law, issue additional Notes under
     this Indenture in one or more series. Any Notes issued after the date of
     this Indenture shall be governed by, and be subject to the terms and
     entitled to the benefits of this Indenture. The initial Notes and any
     additional Notes subsequently issued under the Indenture will be treated as
     a single class for all purposes under the Indenture, including, without
     limitation, voting, waivers, consents, amendments, redemptions and offers
     to purchase.

     The Trustee may appoint an authenticating agent acceptable to the Company
     to authenticate Notes. Unless otherwise provided in the appointment, an
     authenticating agent may authenticate Notes whenever the Trustee may do so.
     Each reference in this Indenture to authentication by the Trustee includes
     authentication by such agent. An authenticating agent has the same rights
     as an Agent to deal with the Company, any Affiliate of the Company, or any
     of their respective Subsidiaries.

 3.  Registrar and Paying Agent.

     The Company shall maintain an office or agency, where Notes may be
     presented for registration of transfer or for exchange ("Registrar") and an
     office or agency where Notes may be presented for payment ("Paying Agent").
     The Registrar shall keep a register of the Notes and of their transfer and
     exchange. The Company may have one or more co-Registrars and one or more
     additional Paying Agents. The term "Registrar" includes any co-Registrars
     and the term "Paying Agent" includes any additional Paying Agent. The
     Company or any of its Restricted Subsidiaries may act as Paying Agent or
     Registrar.

     The Company shall enter into an appropriate written agency agreement with
     any Agent not a party to this Indenture, which agreement shall implement
     the provisions of this Indenture that relate to Agent not a party to this
     Indenture. The Company shall promptly notify the Trustee in writing of the
     name and address of any such Agent. If the Company fails to maintain a
     Registrar or Paying Agent, the Trustee shall act as such and shall be duly
     compensated therefor in accordance with the Trustee's customary fees for
     providing such service.

     The Company may change any Paying Agent or Registrar without notice to any
     Holder. The Company hereby initially appoints the Trustee as Registrar and
     Paying Agent, and the Trustee hereby initially agrees so to act.

     The Company initially appoints The Depository Trust Company ("DTC") to act
     as Depositary with respect to the Global Notes.

     The Company initially appoints the Trustee to act as Note Custodian with
     respect to the Global Notes.

 4.  Paying Agent to Hold Assets in Trust.

     The Company shall require each Paying Agent other than the Trustee to agree
     in writing that each Paying Agent shall hold in trust for the benefit of
     Holders and the Trustee all assets held by the Paying Agent for the payment
     of principal, premium, interest or Liquidated Damages, if any, with respect
     to, the Notes (whether such assets have been distributed to it by the
     Company or any other obligor on the Notes), and shall notify the Trustee in
     writing of any Default in making any such payment. If either of the Company
     or a Subsidiary of the Company acts as Paying Agent, it shall segregate
     such assets and hold them as a separate trust fund for the benefit of the
     Holders and the Trustee. The Company at any time may require a Paying Agent
     to distribute all assets held by it to the Trustee and account for any
     assets disbursed, and the Trustee may at any time during the continuance of
     any payment Default, upon written request to a Paying Agent, require such
     Paying Agent to distribute all assets held by it to the Trustee and to
     account for any assets distributed. Upon distribution to the Trustee of all
     assets that shall have been delivered by the Company to the Paying Agent,
     the Paying Agent (if other than the Company or an Affiliate of the Company)
     shall have no further liability for such assets.

 5.  Noteholder Lists.

     The Trustee shall preserve in as current a form as is reasonably
     practicable the most recent list available to it of the names and addresses
     of Holders and shall otherwise comply with Section 312(a) of the TIA. If
     the Trustee is not the Registrar, the Company shall furnish to the Trustee
     at least seven Business Days before each Interest Payment Date and at such
     other times as the Trustee may request in writing a list in such form and
     as of such date as the Trustee reasonably may require of the names and
     addresses of Holders (which list may be conclusively relied upon by the
     Trustee) and the Company shall otherwise comply with Section 312(a) of the
     TIA.

 6.  Transfer and Exchange.

         
     
      a. Transfer and Exchange of Global Notes. A Global Note may not be
         transferred as a whole except by the Depositary to a nominee of the
         Depositary, by a nominee of the Depositary to the Depositary or to
         another nominee of the Depositary, or by the Depositary or any such
         nominee to a successor Depositary or a nominee of such successor
         Depositary. All Global Notes shall be exchanged by the Company for
         Definitive Notes if (i) the Company delivers to the Trustee notice from
         the Depositary that it is unwilling or unable to continue to act as
         Depositary or that it is no longer a clearing agency registered under
         the Exchange Act and, in either case, a successor Depositary is not
         appointed by the Company within 120 days after the date of such notice
         from the Depositary or (ii) the Company in its sole discretion
         determines that the Global Notes (in whole but not in part) should be
         exchanged for Definitive Notes and delivers a written notice to such
         effect to the Trustee. Upon the occurrence of either of the preceding
         events in (i) or (ii) above, Definitive Notes shall be issued in such
         names as the Depositary shall instruct the Trustee in writing. Global
         Notes also may be exchanged or replaced, in whole or in part, as
         provided in Sections 2.7 and 2.10 hereof. Every Note authenticated and
         delivered in exchange for, or in lieu of, a Global Note or any portion
         thereof, pursuant to this Section 2.6 or Section 2.7 or 2.10 hereof,
         shall be authenticated and delivered in the form of, and shall be, a
         Global Note. A Global Note may not be exchanged for another Note other
         than as provided in this Section 2.6(a), however, beneficial interests
         in a Global Note may be transferred and exchanged as provided in
         Section 2.6(b), (c) or (f) hereof.
     
         
     
         
     
      b. Transfer and Exchange of Beneficial Interests in the Global Notes. The
         transfer and exchange of beneficial interests in the Global Notes shall
         be effected through the Depositary, in accordance with the provisions
         of this Indenture and the Applicable Procedures. Beneficial interests
         in the Restricted Global Notes shall be subject to restrictions on
         transfer comparable to those set forth herein to the extent required by
         the Securities Act. Transfers of beneficial interests in the Global
         Notes also shall require compliance with either subparagraph (i) or
         (ii) below, as applicable, as well as one or more of the other
         following subparagraphs, as applicable:
     
         
     
         (i) Transfer of Beneficial Interests in the Same Global Note.
         Beneficial interests in any Restricted Global Note may be transferred
         to Persons who take delivery thereof in the form of a beneficial
         interest in the same Restricted Global Note in accordance with the
         transfer restrictions set forth in the Private Placement Legend;
         provided, however, that prior to the expiration of the Restricted
         Period, transfers of beneficial interests in the Regulation S Global
         Note may not be made to a U.S. Person or for the account or benefit of
         a U.S. Person (other than the Initial Purchaser). Beneficial interests
         in any Unrestricted Global Note may be transferred to Persons who take
         delivery thereof in the form of a beneficial interest in an
         Unrestricted Global Note. No written orders or instructions shall be
         required to be delivered to the Registrar to effect the transfers
         described in this Section 2.6(b)(i).
     
         (ii) All Other Transfers and Exchanges of Beneficial Interests in
         Global Notes. In connection with all transfers and exchanges of
         beneficial interests that are not subject to Section 2.6(b)(i) above,
         the transferor of such beneficial interest must deliver to the
         Registrar either (A) (1) a written order from a Participant or an
         Indirect Participant given to the Depositary in accordance with the
         Applicable Procedures directing the Depositary to credit or cause to be
         credited a beneficial interest in another Global Note in an amount
         equal to the beneficial interest to be transferred or exchanged and (2)
         instructions given in accordance with the Applicable Procedures
         containing information regarding the Participant account to be credited
         with such increase or (B) (1) a written order from a Participant or an
         Indirect Participant given to the Depositary in accordance with the
         Applicable Procedures directing the Depositary to cause to be issued a
         Definitive Note in an amount equal to the beneficial interest to be
         transferred or exchanged and (2) instructions given by the Depositary
         to the Registrar containing information regarding the Person in whose
         name such Definitive Note shall be registered to effect the transfer or
         exchange referred to in (1) above. Upon consummation of an Exchange
         Offer by the Company in accordance with Section 2.6(f) hereof, the
         requirements of this Section 2.6(b)(ii) shall be deemed to have been
         satisfied upon receipt by the Registrar of the instructions contained
         in the Letter of Transmittal delivered by the Holder of such beneficial
         interests in the Restricted Global Notes. Upon satisfaction of all of
         the requirements for transfer or exchange of beneficial interests in
         Global Notes contained in this Indenture and the Notes or otherwise
         applicable under the Securities Act, the Trustee shall adjust the
         principal amount of the relevant Global Note(s) pursuant to Section
         2.6(h) hereof.
     
         (iii) Transfer of Beneficial Interests to Another Restricted Global
         Note. A beneficial interest in any Restricted Global Note may be
         transferred to a Person who takes delivery thereof in the form of a
         beneficial interest in another Restricted Global Note if the transfer
         complies with the requirements of Section 2.6(b)(ii) above and the
         Registrar receives the following:
     
         (A) if the transferee will take delivery in the form of a beneficial
         interest in the 144A Global Note, then the transferor must deliver a
         certificate in the form of Exhibit B hereto, including the
         certifications in item (1) thereof;
     
         (B) if the transferee will take delivery in the form of a beneficial
         interest in the Regulation S Global Note, then the transferor must
         deliver a certificate in the form of Exhibit B hereto, including the
         certifications in item (2) thereof; and
     
         (C) if the transferee will take delivery in the form of a beneficial
         interest in the Accredited Investor Global Note, then the transferor
         must deliver a certificate in the form of Exhibit B hereto, including
         the certifications and certificates and Opinion of Counsel required by
         item (3) thereof, if applicable.
     
         (iv) Transfer and Exchange of Beneficial Interests in a Restricted
         Global Note for Beneficial Interests in the Unrestricted Global Note. A
         beneficial interest in any Restricted Global Note may be exchanged by
         any holder thereof for a beneficial interest in an Unrestricted Global
         Note or transferred to a Person who takes delivery thereof in the form
         of a beneficial interest in an Unrestricted Global Note if the exchange
         or transfer complies with the requirements of Section 2.6(b)(ii) above
         and:
     
         (A) such exchange or transfer is effected pursuant to the Exchange
         Offer in accordance with the Exchange and Registration Rights Agreement
         and the holder of the beneficial interest to be transferred, in the
         case of an exchange, or the transferee, in the case of a transfer,
         certifies in the applicable Letter of Transmittal that it is not (1) a
         broker-dealer, (2) a Person participating in the distribution of the
         Exchange Notes or (3) a Person who is an affiliate (as defined in Rule
         144) of the Company;
     
         (B) such transfer is effected pursuant to the 13% Note Shelf
         Registration Statement in accordance with the Exchange and Registration
         Rights Agreement;
     
         (C) such transfer is effected by a Broker-Dealer pursuant to the
         Exchange Offer Registration Statement in accordance with the Exchange
         and Registration Rights Agreement; or
     
         (D) the Registrar receives the following:
     
         (1) if the holder of such beneficial interest in a Restricted Global
         Note proposes to exchange such beneficial interest for a beneficial
         interest in an Unrestricted Global Note, a certificate from such holder
         in the form of Exhibit C hereto, including the certifications in item
         (1)(a) thereof; or
     
         (2) if the holder of such beneficial interest in a Restricted Global
         Note proposes to transfer such beneficial interest to a Person who
         shall take delivery thereof in the form of a beneficial interest in an
         Unrestricted Global Note, a certificate from such holder in the form of
         Exhibit B hereto, including the certifications in item (4) thereof;
     
         and, in each such case set forth in this subparagraph (D), if the
         Registrar so requests or if the Applicable Procedures so require, an
         Opinion of Counsel in form reasonably acceptable to the Registrar to
         the effect that such exchange or transfer is in compliance with the
         Securities Act and that the restrictions on transfer contained herein
         and in the Private Placement Legend are no longer required in order to
         maintain compliance with the Securities Act.
     
         If any such transfer is effected pursuant to subparagraph (B) or (D)
         above at a time when an Unrestricted Global Note has not yet been
         issued, the Company shall issue and, upon receipt of an authentication
         order in accordance with Section 2.2 hereof, the Trustee shall
         authenticate one or more Unrestricted Global Notes in an aggregate
         principal amount equal to the aggregate principal amount of beneficial
         interests transferred pursuant to subparagraph (B) or (D) above.
     
         Beneficial interests in an Unrestricted Global Note cannot be exchanged
         for, or transferred to Persons who take delivery thereof in the form
         of, a beneficial interest in a Restricted Global Note.
     
         
     
      c. Transfer or Exchange of Beneficial Interests for Definitive Notes.
     
         
     
         (i) Beneficial Interests in Restricted Global Notes to Restricted
         Definitive Notes. If any holder of a beneficial interest in a
         Restricted Global Note proposes to exchange such beneficial interest
         for a Restricted Definitive Note or to transfer such beneficial
         interest to a Person who takes delivery thereof in the form of a
         Restricted Definitive Note, then, upon receipt by the Registrar of the
         following documentation:
     
         (A) if the holder of such beneficial interest in a Restricted Global
         Note proposes to exchange such beneficial interest for a Restricted
         Definitive Note, a certificate from such holder in the form of
         Exhibit C hereto, including the certifications in item (2)(a) thereof;
     
         (B) if such beneficial interest is being transferred to a QIB in
         accordance with Rule 144A under the Securities Act, a certificate to
         the effect set forth in Exhibit B hereto, including the certifications
         in item (1) thereof;
     
         (C) if such beneficial interest is being transferred to a Non-U.S.
         Person in an offshore transaction in accordance with Rule 903 or Rule
         904 under the Securities Act, a certificate to the effect set forth in
         Exhibit B hereto, including the certifications in item (2) thereof;
     
         (D) if such beneficial interest is being transferred pursuant to an
         exemption from the registration requirements of the Securities Act in
         accordance with Rule 144 under the Securities Act, a certificate to the
         effect set forth in Exhibit B hereto, including the certifications in
         item (3)(a) thereof;
     
         (E) if such beneficial interest is being transferred to an
         Institutional Accredited Investor in reliance on an exemption from the
         registration requirements of the Securities Act other than those listed
         in subparagraphs (B) through (D) above, a certificate to the effect set
         forth in Exhibit B hereto, including the certifications, certificates
         and Opinion of Counsel required by item (3)(d) thereof, if applicable;
     
         (F) if such beneficial interest is being transferred to the Company or
         any of its Subsidiaries, a certificate to the effect set forth in
         Exhibit B hereto, including the certifications in item (3)(b) thereof;
         or
     
         (G) if such beneficial interest is being transferred pursuant to an
         effective registration statement under the Securities Act, a
         certificate to the effect set forth in Exhibit B hereto, including the
         certifications in item (3)(c) thereof,
     
         the Trustee shall cause the aggregate principal amount of the
         applicable Global Note to be reduced accordingly pursuant to Section
         2.6(h) hereof, and the Company shall execute and the Trustee shall
         authenticate and deliver to the Person designated in the instructions a
         Definitive Note in the appropriate principal amount. Any Definitive
         Note issued in exchange for a beneficial interest in a Restricted
         Global Note pursuant to this Section 2.6(c) shall be registered in such
         name or names and in such authorized denomination or denominations as
         the holder of such beneficial interest shall instruct the Registrar
         through instructions from the Depositary and the Participant or
         Indirect Participant. The Trustee shall deliver such Definitive Notes
         to the Persons in whose names such Notes are so registered. Any
         Definitive Note issued in exchange for a beneficial interest in a
         Restricted Global Note pursuant to this Section 2.6(c)(i) shall bear
         the Private Placement Legend and shall be subject to all restrictions
         on transfer contained therein.
     
         (ii) Beneficial Interests in Restricted Global Notes to Unrestricted
         Definitive Notes. A holder of a beneficial interest in a Restricted
         Global Note may exchange such beneficial interest for an Unrestricted
         Definitive Note or may transfer such beneficial interest to a Person
         who takes delivery thereof in the form of an Unrestricted Definitive
         Note only if:
     
         (A) such exchange or transfer is effected pursuant to the Exchange
         Offer in accordance with the Exchange and Registration Rights Agreement
         and the holder of such beneficial interest, in the case of an exchange,
         or the transferee, in the case of a transfer, certifies in the
         applicable Letter of Transmittal that it is not (1) a broker-dealer,
         (2) a Person participating in the distribution of the Exchange Notes or
         (3) a Person who is an affiliate (as defined in Rule 144) of the
         Company;
     
         (B) such transfer is effected pursuant to the 13% Note Shelf
         Registration Statement in accordance with the Exchange and Registration
         Rights Agreement;
     
         (C) such transfer is effected by a Broker-Dealer pursuant to the
         Exchange Offer Registration Statement in accordance with the Exchange
         and Registration Rights Agreement; or
     
         (D) the Registrar receives the following:
     
         (1) if the holder of such beneficial interest in a Restricted Global
         Note proposes to exchange such beneficial interest for a Definitive
         Note that does not bear the Private Placement Legend, a certificate
         from such holder in the form of Exhibit C hereto, including the
         certifications in item (1)(b) thereof; or
     
         (2) if the holder of such beneficial interest in a Restricted Global
         Note proposes to transfer such beneficial interest to a Person who
         shall take delivery thereof in the form of a Definitive Note that does
         not bear the Private Placement Legend, a certificate from such holder
         in the form of Exhibit B hereto, including the certifications in item
         (4) thereof;
     
         and, in each such case set forth in this subparagraph (D), if the
         Registrar so requests or if the Applicable Procedures so require, an
         Opinion of Counsel in form reasonably acceptable to the Registrar to
         the effect that such exchange or transfer is in compliance with the
         Securities Act and that the restrictions on transfer contained herein
         and in the Private Placement Legend are no longer required in order to
         maintain compliance with the Securities Act.
     
         (iii) Beneficial Interests in Unrestricted Global Notes to Unrestricted
         Definitive Notes. If any holder of a beneficial interest in an
         Unrestricted Global Note proposes to exchange such beneficial interest
         for a Definitive Note or to transfer such beneficial interest to a
         Person who takes delivery thereof in the form of a Definitive Note,
         then, upon satisfaction of the conditions set forth in Section
         2.6(b)(ii) hereof, the Trustee shall cause the aggregate principal
         amount of the applicable Global Note to be reduced accordingly pursuant
         to Section 2.6(h) hereof, and the Company shall execute and the Trustee
         shall authenticate and deliver to the Person designated in the
         instructions a Definitive Note in the appropriate principal amount. Any
         Definitive Note issued in exchange for a beneficial interest pursuant
         to this Section 2.6(c)(iii) shall be registered in such name or names
         and in such authorized denomination or denominations as the holder of
         such beneficial interest shall instruct the Registrar through
         instructions from the Depositary and the Participant or Indirect
         Participant. The Trustee shall deliver such Definitive Notes to the
         Persons in whose names such Notes are so registered. Any Definitive
         Note issued in exchange for a beneficial interest pursuant to this
         Section 2.6(c)(iii) shall not bear the Private Placement Legend.
     
         
     
      d. Transfer and Exchange of Definitive Notes for Beneficial Interests.
     
         
     
         (i) Restricted Definitive Notes to Beneficial Interests in Restricted
         Global Notes. If any Holder of a Restricted Definitive Note proposes to
         exchange such Note for a beneficial interest in a Restricted Global
         Note or to transfer such Restricted Definitive Notes to a Person who
         takes delivery thereof in the form of a beneficial interest in a
         Restricted Global Note, then, upon receipt by the Registrar of the
         following documentation:
     
         (A) if the Holder of such Restricted Definitive Note proposes to
         exchange such Note for a beneficial interest in a Restricted Global
         Note, a certificate from such Holder in the form of Exhibit C hereto,
         including the certifications in item (2)(b) thereof;
     
         (B) if such Restricted Definitive Note is being transferred to a QIB in
         accordance with Rule 144A under the Securities Act, a certificate to
         the effect set forth in Exhibit B hereto, including the certifications
         in item (1) thereof;
     
         (C) if such Restricted Definitive Note is being transferred to a
         Non-U.S. Person in an offshore transaction in accordance with Rule 903
         or Rule 904 under the Securities Act, a certificate to the effect set
         forth in Exhibit B hereto, including the certifications in item (2)
         thereof;
     
         (D) if such Restricted Definitive Note is being transferred pursuant to
         an exemption from the registration requirements of the Securities Act
         in accordance with Rule 144 under the Securities Act, a certificate to
         the effect set forth in Exhibit B hereto, including the certifications
         in item (3)(a) thereof;
     
         (E) if such Restricted Definitive Note is being transferred to an
         Institutional Accredited Investor in reliance on an exemption from the
         registration requirements of the Securities Act other than those listed
         in subparagraphs (B) through (D) above, a certificate to the effect set
         forth in Exhibit B hereto, including the certifications, certificates
         and Opinion of Counsel required by item (3)(d) thereof, if applicable;
     
         (F) if such Restricted Definitive Note is being transferred to the
         Company or any of its Subsidiaries, a certificate to the effect set
         forth in Exhibit B hereto, including the certifications in item (3)(b)
         thereof; or
     
         (G) if such Restricted Definitive Note is being transferred pursuant to
         an effective registration statement under the Securities Act, a
         certificate to the effect set forth in Exhibit B hereto, including the
         certifications in item (3)(c) thereof,
     
         the Trustee shall cancel the Restricted Definitive Note, increase or
         cause to be increased the aggregate principal amount of, in the case of
         clause (A) above, the appropriate Restricted Global Note, in the case
         of clause (B) above, the 144A Global Note, in the case of clause (C)
         above, the Regulation S Global Note, and in all other cases, the
         Accredited Investor Global Note.
     
         (ii) Restricted Definitive Notes to Beneficial Interests in
         Unrestricted Global Notes. A Holder of a Restricted Definitive Note may
         exchange such Note for a beneficial interest in an Unrestricted Global
         Note or transfer such Restricted Definitive Note to a Person who takes
         delivery thereof in the form of a beneficial interest in an
         Unrestricted Global Note only if:
     
         (A) such exchange or transfer is effected pursuant to the Exchange
         Offer in accordance with the Exchange and Registration Rights Agreement
         and the Holder, in the case of an exchange, or the transferee, in the
         case of a transfer, certifies in the applicable Letter of Transmittal
         that it is not (1) a broker-dealer, (2) a Person participating in the
         distribution of the Exchange Notes or (3) a Person who is an affiliate
         (as defined in Rule 144) of the Company;
     
         (B) such transfer is effected pursuant to the 13% Note Shelf
         Registration Statement in accordance with the Exchange and Registration
         Rights Agreement;
     
         (C) such transfer is effected by a Broker-Dealer pursuant to the
         Exchange Offer Registration Statement in accordance with the Exchange
         and Registration Rights Agreement; or
     
         (D) the Registrar receives the following:
     
         (1) if the Holder of such Definitive Notes proposes to exchange such
         Notes for a beneficial interest in the Unrestricted Global Note, a
         certificate from such Holder in the form of Exhibit C hereto, including
         the certifications in item (1)(c) thereof; or
     
         (2) if the Holder of such Definitive Notes proposes to transfer such
         Notes to a Person who shall take delivery thereof in the form of a
         beneficial interest in the Unrestricted Global Note, a certificate from
         such Holder in the form of Exhibit B hereto, including the
         certifications in item (4) thereof;
     
         and, in each such case set forth in this subparagraph (D), if the
         Registrar so requests or if the Applicable Procedures so require, an
         Opinion of Counsel in form reasonably acceptable to the Registrar to
         the effect that such exchange or transfer is in compliance with the
         Securities Act and that the restrictions on transfer contained herein
         and in the Private Placement Legend are no longer required in order to
         maintain compliance with the Securities Act.
     
         Upon satisfaction of the conditions of any of the subparagraphs in this
         Section 2.6(d)(ii), the Trustee shall cancel the Definitive Notes and
         increase or cause to be increased the aggregate principal amount of the
         Unrestricted Global Note.
     
         (iii) Unrestricted Definitive Notes to Beneficial Interests in
         Unrestricted Global Notes. A Holder of an Unrestricted Definitive Note
         may exchange such Note for a beneficial interest in an Unrestricted
         Global Note or transfer such Definitive Notes to a Person who takes
         delivery thereof in the form of a beneficial interest in an
         Unrestricted Global Note at any time. Upon receipt of a request for
         such an exchange or transfer, the Trustee shall cancel the applicable
         Unrestricted Definitive Note and increase or cause to be increased the
         aggregate principal amount of one of the Unrestricted Global Notes.
     
         If any such exchange or transfer from a Definitive Note to a beneficial
         interest is effected pursuant to subparagraphs (ii)(B), (ii)(D) or
         (iii) above at a time when an Unrestricted Global Note has not yet been
         issued, the Company shall issue and, upon receipt of an authentication
         order in accordance with Section 2.2 hereof, the Trustee shall
         authenticate one or more Unrestricted Global Notes in an aggregate
         principal amount equal to the principal amount of Definitive Notes so
         transferred.
     
         
     
      e. Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
         request by a Holder of Definitive Notes and such Holder's compliance
         with the provisions of this Section 2.6(e), the Registrar shall
         register the transfer or exchange of Definitive Notes. Prior to such
         registration of transfer or exchange, the requesting Holder shall
         present or surrender to the Registrar the Definitive Notes duly
         endorsed or accompanied by a written instruction of transfer in form
         satisfactory to the Registrar duly executed by such Holder or by its
         attorney, duly authorized in writing. In addition, the requesting
         Holder shall provide any additional certifications, documents and
         information, as applicable, required pursuant to the following
         provisions of this Section 2.6(e).
     
         
     
         (i) Restricted Definitive Notes to Restricted Definitive Notes. Any
         Restricted Definitive Note may be transferred to and registered in the
         name of Persons who take delivery thereof in the form of a Restricted
         Definitive Note if the Registrar receives the following:
     
         (A) if the transfer will be made pursuant to Rule 144A under the
         Securities Act, then the transferor must deliver a certificate in the
         form of Exhibit B hereto, including the certifications in item (1)
         thereof;
     
         (B) if the transfer will be made pursuant to Rule 903 or Rule 904, then
         the transferor must deliver a certificate in the form of Exhibit B
         hereto, including the certifications in item (2) thereof; and
     
         (C) if the transfer will be made pursuant to any other exemption from
         the registration requirements of the Securities Act, then the
         transferor must deliver a certificate in the form of Exhibit B hereto,
         including the certifications, certificates and Opinion of Counsel
         required by item (3) thereof, if applicable.
     
         (ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
         Restricted Definitive Note may be exchanged by the Holder thereof for
         an Unrestricted Definitive Note or transferred to a Person or Persons
         who take delivery thereof in the form of an Unrestricted Definitive
         Note if:
     
         (A) such exchange or transfer is effected pursuant to the Exchange
         Offer in accordance with the Exchange and Registration Rights Agreement
         and the Holder, in the case of an exchange, or the transferee, in the
         case of a transfer, certifies in the applicable Letter of Transmittal
         that it is not (1) a broker-dealer, (2) a Person participating in the
         distribution of the Exchange Notes or (3) a Person who is an affiliate
         (as defined in Rule 144) of the Company;
     
         (B) any such transfer is effected pursuant to the 13% Note Shelf
         Registration Statement in accordance with the Exchange and Registration
         Rights Agreement;
     
         (C) any such transfer is effected by a Broker-Dealer pursuant to the
         Exchange Offer Registration Statement in accordance with the Exchange
         and Registration Rights Agreement; or
     
         (D) the Registrar receives the following:
     
         (1) if the Holder of such Restricted Definitive Notes proposes to
         exchange such Notes for an Unrestricted Definitive Note, a certificate
         from such Holder in the form of Exhibit C hereto, including the
         certifications in item (1)(d) thereof; or
     
         (2) if the Holder of such Restricted Definitive Notes proposes to
         transfer such Notes to a Person who shall take delivery thereof in the
         form of an Unrestricted Definitive Note, a certificate from such Holder
         in the form of Exhibit B hereto, including the certifications in item
         (4) thereof;
     
         and, in each such case set forth in this subparagraph (D), if the
         Registrar so requests, an Opinion of Counsel in form reasonably
         acceptable to the Company to the effect that such exchange or transfer
         is in compliance with the Securities Act and that the restrictions on
         transfer contained herein and in the Private Placement Legend are no
         longer required in order to maintain compliance with the Securities
         Act.
     
         (iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
         Holder of Unrestricted Definitive Notes may transfer such Notes to a
         Person who takes delivery thereof in the form of an Unrestricted
         Definitive Note. Upon receipt of a request to register such a transfer,
         the Registrar shall register the Unrestricted Definitive Notes pursuant
         to the instructions from the Holder thereof.
     
         
     
      f. Exchange Offer. Upon the occurrence of the Exchange Offer in accordance
         with the Exchange and Registration Rights Agreement, the Company shall
         issue and, upon receipt of an authentication order in accordance with
         Section 2.2, the Trustee shall authenticate (i) one or more
         Unrestricted Global Notes in an aggregate principal amount equal to the
         principal amount of the beneficial interests in the Restricted Global
         Notes tendered for acceptance by Persons that certify in the applicable
         Letters of Transmittal that (x) they are not broker-dealers, (y) they
         are not participating in a distribution of the Exchange Notes and (z)
         they are not affiliates (as defined in Rule 144) of the Company, and
         accepted for exchange in the Exchange Offer and (ii) Definitive Notes
         in an aggregate principal amount equal to the principal amount of the
         Restricted Definitive Notes accepted for exchange in the Exchange
         Offer. Concurrently with the issuance of such Notes, the Trustee shall
         cause the aggregate principal amount of the applicable Restricted
         Global Notes to be reduced accordingly, and the Company shall execute
         and the Trustee shall authenticate and deliver to the Persons
         designated by the Holders of Definitive Notes so accepted Definitive
         Notes in the appropriate principal amount.
     
         
     
         
     
      g. Legends. The following legends shall appear on the face of all Global
         Notes and Definitive Notes issued under this Indenture unless
         specifically stated otherwise in the applicable provisions of this
         Indenture.
     
         
     
         (i) Private Placement Legend.
     
         (A) Except as permitted by subparagraph (B) below, each Global Note and
         each Definitive Note (and all Notes issued in exchange therefor or
         substitution thereof) shall bear the legend in substantially the
         following form:
     
         "THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY
         ISSUED IN A TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE
         UNITED STATES SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND MAY
         NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
         REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH PURCHASER OF
         THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER MAY BE
         RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
         SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE
         SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT
         (A) SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY
         (1)(a) TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED
         INSTITUTIONAL BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT)
         IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A, (b) IN A
         TRANSACTION MEETING THE REQUIREMENTS OF RULE 144 UNDER THE SECURITIES
         ACT, (c) OUTSIDE THE UNITED STATES TO A NON-UNITED STATES PERSON IN A
         TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE SECURITIES
         ACT OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
         REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
         COUNSEL IF THE COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT
         TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE
         WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
         OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
         SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER FROM IT OF THE
         SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN (A)
         ABOVE."
     
         (B) Notwithstanding the foregoing, any Global Note or Definitive Note
         issued pursuant to subparagraphs (b)(iv), (c)(ii), (c)(iii), (d)(ii),
         (d)(iii), (e)(ii), (e)(iii) or (f) to this Section 2.6 (and all Notes
         issued in exchange therefor or substitution thereof) shall not bear the
         Private Placement Legend.
     
         (ii) Global Note Legend. Each Global Note shall bear a legend in
         substantially the following form:
     
         "UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN
         DEFINITIVE FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY
         THE DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE
         DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY
         THE DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A
         NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS CERTIFICATE IS
         PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
         COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE COMPANY OR ITS AGENT
         FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
         ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS
         IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS
         MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
         AUTHORIZED REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE
         HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH
         AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN."
     
         
     
      h. Cancellation and/or Adjustment of Global Notes. At such time as all
         beneficial interests in a particular Global Note have been exchanged
         for Definitive Notes or a particular Global Note has been redeemed,
         repurchased or canceled in whole and not in part, each such Global Note
         shall be returned to or retained and canceled by the Trustee in
         accordance with Section 2.11 hereof. At any time prior to such
         cancellation, if any beneficial interest in a Global Note is exchanged
         for or transferred to a Person who will take delivery thereof in the
         form of a beneficial interest in another Global Note or for Definitive
         Notes, the principal amount of Notes represented by such Global Note
         shall be reduced accordingly and an endorsement shall be made on such
         Global Note by the Trustee or by the Depositary at the direction of the
         Trustee to reflect such reduction; and if the beneficial interest is
         being exchanged for or transferred to a Person who will take delivery
         thereof in the form of a beneficial interest in another Global Note,
         such other Global Note shall be increased accordingly and an
         endorsement shall be made on such Global Note by the Trustee or by the
         Depositary at the direction of the Trustee to reflect such increase.
     
         
     
         
     
      i. General Provisions Relating to Transfers and Exchanges.
     
         

     (i) To permit registrations of transfers and exchanges, the Company shall
     execute and the Trustee shall authenticate Global Notes and Definitive
     Notes upon the Company's order or at the Registrar's request.

     (ii) No service charge shall be made to a holder of a beneficial interest
     in a Global Note or to a Holder of a Definitive Note for any registration
     of transfer or exchange, but the Company may require payment of a sum
     sufficient to cover any transfer tax or similar governmental charge payable
     in connection therewith (other than any such transfer taxes or similar
     governmental charge payable upon exchange or transfer pursuant to Sections
     2.10, 3.7, 4.20, 4.21 and 9.5 hereof).

     (iii) The Registrar shall not be required to register the transfer of or
     exchange any Note selected for redemption in whole or in part, except the
     unredeemed portion of any Note being redeemed in part.

     (iv) All Global Notes and Definitive Notes issued upon any registration of
     transfer or exchange of Global Notes or Definitive Notes shall be the valid
     obligations of the Company, evidencing the same debt, and entitled to the
     same benefits under this Indenture, as the Global Notes or Definitive Notes
     surrendered upon such registration of transfer or exchange.

     (v) Company shall not be required (A) to issue, to register the transfer of
     or to exchange any Notes during a period beginning at the opening of
     business 15 days before the day of any selection of Notes for redemption
     under Section 3.3 hereof and ending at the close of business on the day of
     selection, (B) to register the transfer of or to exchange any Note so
     selected for redemption in whole or in part, except the unredeemed portion
     of any Note being redeemed in part or (C) to register the transfer of or to
     exchange a Note between a record date and the next succeeding Interest
     Payment Date.

     (vi) Prior to due presentment for the registration of a transfer of any
     Note, the Trustee, any Agent and the Company may deem and treat the Person
     in whose name any Note is registered as the absolute owner of such Note for
     the purpose of receiving payment of principal of, premium, if any,
     interest, and Liquidated Damages, if any, on such Notes and for all other
     purposes, and none of the Trustee, any Agent or the Company shall be
     affected by notice to the contrary.

     (vii) The Trustee shall authenticate Global Notes and Definitive Notes in
     accordance with the provisions of Section 2.2 hereof.

     (viii) All certifications, certificates and Opinions of Counsel required to
     be submitted to the Registrar pursuant to this Section 2.6 to effect a
     registration of transfer or exchange may be submitted by facsimile.

 7.  Replacement Notes.

     If a mutilated Note is surrendered to the Trustee or if the Holder of a
     Note claims and submits an affidavit or other evidence, satisfactory to the
     Trustee, to the Trustee to the effect that the Note has been lost,
     destroyed or wrongfully taken, the Company shall issue and the Trustee
     shall authenticate a replacement Note if the Trustee's requirements are
     met. If required by the Trustee or the Company, such Holder must provide an
     indemnity bond or other indemnity, sufficient in the judgment of both the
     Company and the Trustee, to protect the Company, the Trustee or any agent
     from any loss which any of them may suffer if a Note is replaced. The
     Company may charge such Holder for its reasonable, out-of-pocket expenses
     in replacing a Note.

     In case any such mutilated, destroyed, lost or stolen Note has become or is
     about to become due and payable, the Company in its discretion, may,
     instead of issuing a new Note, pay such Note, upon satisfaction of the
     conditions set forth in the preceding paragraph.

     Every new Note issued pursuant to this Section 2.7 in lieu of any
     mutilated, destroyed, lost or stolen Note shall constitute an original
     additional contractual obligation of the Company, whether or not the
     mutilated, destroyed, lost or stolen Note shall be at any time enforceable
     by anyone, and such new Note shall be entitled to all the benefits of this
     Indenture equally and proportionately with any and all other Notes duly
     issued hereunder.

     The provisions of this Section 2.7 are exclusive and shall preclude (to the
     extent lawful) all other rights and remedies of any Holder with respect to
     the replacement or payment of mutilated, destroyed, lost or stolen Notes.

 8.  Outstanding Notes.

     Notes outstanding at any time are all the Notes that have been
     authenticated by the Trustee (including any Note represented by a Global
     Note) except those cancelled by it, those delivered to it for cancellation,
     those reductions in the interest in a Global Note effected by the Trustee
     hereunder and those described in this Section 2.8 as not outstanding. A
     Note does not cease to be outstanding because the Company or an Affiliate
     of the Company holds the Note, except as provided in Section 2.9.

     If a Note is replaced pursuant to Section 2.7 (other than a mutilated Note
     surrendered for replacement), it ceases to be outstanding unless the
     Trustee receives proof satisfactory to it that the replaced Note is held by
     a bona fide purchaser. A mutilated Note ceases to be outstanding upon
     surrender of such Note and replacement thereof pursuant to Section 2.7.

     If on a Redemption Date the Paying Agent (other than the Company or an
     Affiliate of the Company) holds Cash or U.S. Government Obligations
     sufficient to pay all of the principal and interest due on the Notes
     payable on that date in accordance with Section 3.6 hereof and payment of
     the Notes called for redemption is not otherwise prohibited pursuant to
     Article XII hereof or otherwise, then on and after that date such Notes
     cease to be outstanding and interest on them ceases to accrue.

 9.  Treasury Notes.

     In determining whether the Holders of the required principal amount of
     Notes have concurred in any direction, amendment, supplement, waiver or
     consent, Notes owned by the Company or an Affiliate of the Company shall be
     disregarded, except that, for the purposes of determining whether the
     Trustee shall be protected in relying on any such direction, amendment,
     supplement, waiver or consent, only Notes that the Trustee knows are so
     owned shall be disregarded. The Trustee may require an Officers'
     Certificate listing Notes owned by the Company, a subsidiary of the Company
     or an Affiliate of the Company.

 10. Temporary Notes.

     Until definitive Notes are ready for delivery, the Company may prepare and,
     upon written order of the Company specifying the amount of Temporary Notes
     and date on which the Temporary Notes are to be authenticated, the Trustee
     shall authenticate temporary Notes. Temporary Notes shall be substantially
     in the form of definitive Notes but may have variations that the Company
     reasonably and in good faith considers appropriate for temporary Notes.
     Without unreasonable delay, the Company shall prepare and the Trustee shall
     authenticate definitive Notes in exchange for temporary Notes. Until so
     exchanged, the temporary Notes shall in all respects be entitled to the
     same benefits under this Indenture as permanent Notes authenticated and
     delivered hereunder.

 11. Cancellation.

     The Company at any time may deliver Notes to the Trustee for cancellation.
     The Registrar and the Paying Agent shall forward to the Trustee any Notes
     surrendered to them for transfer, exchange or payment. The Trustee, or at
     the direction of the Trustee, the Registrar or the Paying Agent (other than
     the Company or an Affiliate of the Company), and no one else, shall cancel
     and, at the written direction of the Company, shall dispose of all Notes
     surrendered for transfer, exchange, payment or cancellation. Subject to
     Section 2.7 and the Exchange Offer, the Company may not issue new Notes to
     replace Notes that have been paid or delivered to the Trustee for
     cancellation. No Notes shall be authenticated in lieu of or in exchange for
     any Notes cancelled as provided in this Section 2.11, except as expressly
     permitted in the form of Notes and as permitted by this Indenture.

 12. Defaulted Interest.

     Interest on any Note which is payable, and is punctually paid or duly
     provided for, on any Interest Payment Date shall be paid to the person in
     whose name that Note (or one or more predecessor Notes) is registered at
     the close of business on the Record Date for such interest.

     Any interest on any Note which is payable, but is not punctually paid or
     duly provided for, on any Interest Payment Date plus, to the extent lawful,
     interest payable on the defaulted interest at the same rate per annum borne
     by the Notes (collectively, herein called "Defaulted Interest") shall
     forthwith cease to be payable to the registered Holder on the relevant
     Record Date, and such Defaulted Interest may be paid by the Company, at its
     election in each case, as provided in clause (1) or (2) below:

     The Company may elect to make payment of any Defaulted Interest to the
     persons in whose names the Notes (or their respective predecessor Notes)
     are registered at the close of business on a Special Record Date for the
     payment of such Defaulted Interest, which shall be fixed in the following
     manner. The Company shall notify the Trustee in writing of the amount of
     Defaulted Interest proposed to be paid on each Note and the date of the
     proposed payment, and at the same time the Company shall deposit with the
     Trustee an amount of Cash equal to the aggregate amount proposed to be paid
     in respect of such Defaulted Interest or shall make arrangements
     satisfactory to the Trustee for such deposit prior to the date of the
     proposed payment, such Cash when deposited to be held in trust for the
     benefit of the persons entitled to such Defaulted Interest as provided in
     this clause (1). Thereupon the Trustee shall fix a Special Record Date for
     the payment of such Defaulted Interest which shall be not more than 15 days
     and not less than 10 days prior to the date of the proposed payment and not
     less than 10 days after the receipt by the Trustee of the notice of the
     proposed payment. The Trustee shall promptly notify the Company of such
     Special Record Date and, in the name and at the expense of the Company,
     shall cause notice of the proposed payment of such Defaulted Interest and
     the Special Record Date therefor to be mailed, first-class postage prepaid,
     to each Holder at his address as it appears in the Note register not less
     than 10 days prior to such Special Record Date. Notice of the proposed
     payment of such Defaulted Interest and the Special Record Date therefor
     having been mailed as aforesaid, such Defaulted Interest shall be paid to
     the persons in whose names the Notes (or their respective predecessor
     Notes) are registered on such Special Record Date and shall no longer be
     payable pursuant to the following clause (2).
     
     
     
     The Company may make payment of any Defaulted Interest in any other lawful
     manner not inconsistent with the requirements of any securities exchange on
     which the Notes may be listed, and upon such notice as may be required by
     such exchange, if, after notice given by the Company to the Trustee of the
     proposed payment pursuant to this clause, such manner shall be deemed
     practicable by the Trustee.
     
     

     Subject to the foregoing provisions of this Section 2.12, each Note
     delivered under this Indenture upon transfer of or in exchange for or in
     lieu of any other Note shall carry the rights to interest accrued and
     unpaid, and to accrue, which were carried by such other Note.

 13. Persons Deemed Owners.

The Company, the Trustee, any Paying Agent and any authenticating agent may
treat the Person in whose name any Note is registered as the owner of such Note
for the purpose of receiving payments of principal of, premium, if any, or
interest on such Note and for all other purposes. None of the Company, the
Trustee, any Paying Agent or any authenticating agent shall be affected by any
notice to the contrary.

REDEMPTION



 1. Right of Redemption.

    Redemption of Notes, as permitted by any provision of this Indenture, shall
    be made in accordance with Paragraph 5 of the Notes and this Article III.

 2. Notices to Trustee.

    If the Company elects to redeem Notes pursuant to the optional redemption
    provisions of Section 3.8 hereof and Paragraph 5 of the Notes, it shall
    notify the Trustee in an Officers' Certificate of the Redemption Date, the
    Redemption Price, the principal amount of Notes to be redeemed and stating
    that the redemption will comply with the conditions contained herein and
    whether it wants the Trustee to give notice of redemption to the Holders.

    If the Company elects to reduce the principal amount of Notes to be redeemed
    pursuant to Section 3.8 hereof and Paragraph 5 of the Notes by crediting
    against any such redemption Notes it has not previously delivered to the
    Trustee for cancellation, it shall so notify the Trustee of the amount of
    the reduction and deliver such Notes with such notice.

    The Company shall give each notice to the Trustee provided for in this
    Section 3.2 at least 45 days before the Redemption Date (unless a shorter
    notice shall be satisfactory to the Trustee). Any such notice may be
    cancelled at any time prior to notice of such redemption being mailed to any
    Holder and shall thereby be void and of no effect.

 3. Selection of Notes to Be Redeemed.

    If less than all of the Notes are to be redeemed at any time, the Trustee
    shall select the Notes to be redeemed in such manner as complies with any
    applicable depositary, legal and national securities exchange or automated
    quotation system if any, on which the Notes are listed or, if the Notes are
    not so listed, requirements, on a pro rata basis, by lot or by such other
    method as the Trustee shall determine to be fair and appropriate, provided
    that no Notes of $1,000 principal amount or less shall be redeemed in part.

    The Trustee shall make the selection from the Notes outstanding and not
    previously called for redemption and shall promptly notify the Company in
    writing of the Notes selected for redemption and, in the case of any Note
    selected for partial redemption, the principal amount thereof to be
    redeemed. The Trustee may select for redemption portions (equal to $1,000 or
    any integral multiple thereof) of the principal of Notes that have
    denominations larger than $1,000. Provisions of this Indenture that apply to
    Notes called for redemption also apply to portions of Notes called for
    redemption.

 4. Notice of Redemption.

    At least 30 days but not more than 60 days before a Redemption Date, the
    Company shall send a notice of redemption to the Trustee and to each Holder,
    by first class mail, whose Notes are to be redeemed. At the Company's
    request, the Trustee shall give the notice of redemption in the Company's
    name and at the Company's expense. Each notice for redemption shall identify
    the Notes to be redeemed and shall state:

    the Redemption Date;
    
    
    
    the Redemption Price, including the amount of accrued and unpaid interest
    and Liquidated Damages, if any, to be paid upon such redemption;
    
    
    
    the name, address and telephone number of the Paying Agent;
    
    
    
    that Notes called for redemption must be surrendered to the Paying Agent at
    the address specified in such notice to collect the Redemption Price;
    
    
    
    that, unless (a) the Company defaults in its obligation to deposit Cash with
    the Paying Agent in accordance with Section 3.6 hereof or (b) such
    redemption payment is prohibited pursuant to Article XII hereof or
    otherwise, Notes called for redemption cease to accrue interest and
    Liquidated Damages, if any, on and after the Redemption Date, and the only
    remaining right of the Holders of such Notes is to receive payment of the
    Redemption Price, including accrued and unpaid interest and Liquidated
    Damages, if any, thereon to, but excluding, the Redemption Date, upon
    surrender to the Paying Agent of the Notes called for redemption and to be
    redeemed;
    
    
    
    if any Note is being redeemed in part, the portion of the principal amount,
    equal to $1,000 or any integral multiple thereof, of such Note to be
    redeemed and that, after the Redemption Date, and upon surrender of such
    Note, a new Note or Notes in aggregate principal amount equal to the
    unredeemed portion thereof will be issued;
    
    
    
    if less than all the Notes are to be redeemed, the identification of the
    particular Notes (or portion thereof) to be redeemed, as well as the
    aggregate principal amount of such Notes to be redeemed and the aggregate
    principal amount of Notes to be outstanding after such partial redemption;
    
    
    
    the CUSIP number of the Notes to be redeemed; and
    
    
    
    that the notice is being sent pursuant to this Section 3.4 and pursuant to
    the redemption provisions of Paragraph 5 of the Notes.
    
    

 5. Effect of Notice of Redemption.

    Once notice of redemption is mailed in accordance with Section 3.4, Notes
    called for redemption become due and payable on the Redemption Date and at
    the Redemption Price, including accrued and unpaid interest and Liquidated
    Damages, if any, to the Redemption Date. Upon surrender to the Trustee or
    Paying Agent, such Notes called for redemption shall be paid at the
    Redemption Price, including accrued and unpaid interest and Liquidated
    Damages, if any, to, but excluding, the Redemption Date; provided that if
    the Redemption Date is after a regular Record Date and on or prior to the
    corresponding Interest Payment Date, the accrued interest and Liquidated
    Damages, if any, shall be payable to the Holder of the redeemed Notes
    registered on the relevant Record Date; and provided, further, that if a
    Redemption Date is a Legal Holiday, payment shall be made on the next
    succeeding Business Day and no interest or Liquidated Damages shall accrue
    for the period from such Redemption Date to such succeeding Business Day.

 6. Deposit of Redemption Price.

    On or prior to the Redemption Date, the Company shall deposit with the
    Paying Agent (other than the Company or an Affiliate of the Company) Cash
    sufficient to pay the Redemption Price of, including accrued and unpaid
    interest on, and Liquidated Damages with respect to, all Notes to be
    redeemed on such Redemption Date (other than Notes or portions thereof
    called for redemption on that date that have been delivered by the Company
    to the Trustee for cancellation). The Paying Agent shall promptly return to
    the Company any Cash so deposited which is not required for that purpose
    upon the written request of the Company.

    If the Company complies with the preceding paragraph and the other
    provisions of this Article III and payment of the Notes called for
    redemption is not prohibited under Article XII or otherwise, interest and
    Liquidated Damages on the Notes to be redeemed will cease to accrue on and
    after the applicable Redemption Date, whether or not such Notes are
    presented for payment. Notwithstanding anything herein to the contrary, if
    any Note surrendered for redemption in the manner provided in the Notes
    shall not be so paid upon surrender for redemption because of the failure of
    the Company to comply with the preceding paragraph, Liquidated Damages shall
    continue to accrue and be paid from the Redemption Date if so required
    pursuant to Section 3 of the Exchange and Registration Rights Agreement and
    interest shall continue to accrue and be paid from the Redemption Date until
    such payment is made on the unpaid principal, and, to the extent lawful, on
    any interest not paid on such unpaid principal, in each case at the rate and
    in the manner provided in Section 4.1 hereof and the Note.

 7. Notes Redeemed in Part.

    Upon surrender of a Note that is to be redeemed in part, the Company shall
    execute and the Trustee shall authenticate and deliver to the Holder,
    without service charge to the Holder, a new Note or Notes equal in principal
    amount to the unredeemed portion of the Note surrendered.

 8. Optional Redemption.

    The Company will not have the right to redeem any Notes prior to April 15,
    2002.
    
    
    
    On or after April 15, 2002, the Company will have the right to redeem all or
    any part of the Notes at the Redemption Prices specified in Paragraph 5 of
    the Notes under the caption "Redemption," in each case including accrued and
    unpaid interest and Liquidated Damages, if any, to the Redemption Date.
    
    

 9. Mandatory Redemption.

Except as set forth under Sections 4.20 and 4.21 hereof, the Company shall not
be required to make mandatory redemption payments with respect to the Notes.

COVENANTS



 1.  Payment of Notes.

     The Company shall pay the principal of, interest on, and Liquidated Damages
     with respect to, the Notes on the dates and in the manner provided in the
     Notes and the Exchange and Registration Rights Agreement, as applicable. An
     installment of principal of, interest on, or Liquidated Damages with
     respect to, the Notes shall be considered paid on the date it is due if the
     Trustee or Paying Agent (other than the Company or an Affiliate of the
     Company) holds for the benefit of the Holders, on or before 10:00 a.m. New
     York City time on that date, Cash deposited and designated for and
     sufficient to pay the installment.

     The Company shall pay interest on overdue principal and on overdue
     installments of interest at the rate specified in the Notes compounded
     semi-annually, to the extent lawful.

 2.  Maintenance of Office or Agency.

     The Company shall maintain in the Borough of Manhattan, The City of New
     York, an office or agency where Notes may be presented or surrendered for
     payment, where Notes may be surrendered for registration of transfer or
     exchange and where notices and demands to or upon the Company in respect of
     the Notes and this Indenture may be served. The Company shall give prompt
     written notice to the Trustee of the location, and any change in the
     location, of such office or agency. If at any time the Company shall fail
     to maintain any such required office or agency or shall fail to furnish the
     Trustee with the address thereof, such presentations, surrenders, notices
     and demands may be made or served at the address of the Trustee set forth
     in Section 14.2.

     The Company may also from time to time designate one or more other offices
     or agencies where the Notes may be presented or surrendered for any or all
     such purposes and may from time to time rescind such designations;
     provided, however, that no such designation or rescission shall in any
     manner relieve the Company of its obligation to maintain an office or
     agency in the Borough of Manhattan, The City of New York, for such
     purposes. The Company shall give prompt written notice to the Trustee of
     any such designation or rescission and of any change in the location of any
     such other office or agency. The Company hereby initially designates the
     corporate trust office of the Trustee as such office.

 3.  Corporate Existence.

     Subject to Article V, the Company shall do or cause to be done all things
     necessary to preserve and keep in full force and effect its corporate
     existence and the corporate or other existence of each of its Subsidiaries
     in accordance with the respective organizational documents of each of them
     and the rights (charter and statutory) and corporate franchises of the
     Company and each of its Subsidiaries; provided, however, that the Company
     shall not be required to preserve, with respect to itself, any right or
     franchise, and with respect to any of its Subsidiaries, any such existence,
     right or franchise, if (a) the Company shall, in good faith, reasonably
     determine that the preservation thereof is no longer desirable in the
     conduct of the business of such entity and (b) the loss thereof is not
     disadvantageous in any material respect to the Holders.

 4.  Payment of Taxes and Other Claims.

     Except with respect to immaterial items, the Company shall, and shall cause
     each of its Subsidiaries to, pay or discharge or cause to be paid or
     discharged, before the same shall become delinquent, (i) all taxes,
     assessments and governmental charges (including withholding taxes and any
     penalties, interest and additions to taxes) levied or imposed upon the
     Company or any of its Subsidiaries or any of their respective properties
     and assets and (ii) all lawful claims, whether for labor, materials,
     supplies, services or anything else, which have become due and payable and
     which by law have or may become a Lien upon the property and assets of the
     Company or any of its Subsidiaries; provided, however, that neither the
     Company nor any Subsidiary shall be required to pay or discharge or cause
     to be paid or discharged any such tax, assessment, charge or claim whose
     amount, applicability or validity is being contested in good faith by
     appropriate proceedings and for which disputed amounts adequate reserves
     have been established in accordance with GAAP.

 5.  Maintenance of Properties and Insurance.

     The Company shall cause all material properties used or useful to the
     conduct of its business and the business of each of its Subsidiaries to be
     maintained and kept in good condition, repair and working order (reasonable
     wear and tear excepted) and supplied with all necessary equipment and shall
     cause to be made all necessary repairs, renewals, replacements, betterments
     and improvements thereof, all as in its reasonable good faith judgment may
     be necessary, so that the business carried on in connection therewith may
     be properly conducted at all times; provided, however, that nothing in this
     Section 4.5 shall prevent the Company or any Subsidiary from discontinuing
     any operation or maintenance of any of such properties, or disposing of any
     of them, if such discontinuance or disposal is (a), in the judgment of the
     Company, desirable in the conduct of the business of such entity and (b)
     not disadvantageous in any material respect to the Holders.

     The Company shall provide, or cause to be provided, for itself and each of
     its Subsidiaries, insurance (including appropriate self-insurance) against
     loss or damage of the kinds that, in the reasonable, good faith judgment of
     the Company is adequate and appropriate for the conduct of the business of
     the Company and such Subsidiaries in a prudent manner, with (except for
     self-insurance) reputable insurers or with the government of the United
     States of America or an agency or instrumentality thereof, in such amounts,
     with such deductibles, and by such methods as shall be customary, in the
     reasonable, good faith judgment of the Company and adequate and appropriate
     for the conduct of the business of the Company and such Subsidiaries in a
     prudent manner for entities similarly situated in the industry, unless
     failure to provide such insurance (together with all other such failures)
     would not have a material adverse effect on the financial condition or
     results of operations of the Company or such Subsidiary.

 6.  Compliance Certificate; Notice of Default.

     The Company shall deliver to the Trustee within 120 days after the end of
     its fiscal year an Officers' Certificate complying with Section 314(a)(4)
     of the TIA and stating that a review of its activities and the activities
     of its Subsidiaries during the preceding fiscal year has been made under
     the supervision of the signing Officers with a view to determining whether
     the Company has kept, observed, performed and fulfilled its obligations
     under this Indenture and further stating, as to each such Officer signing
     such certificate, whether or not the signer knows of any failure by the
     Company or any Subsidiary of the Company to comply with any conditions or
     covenants in this Indenture and, if such signor does know of such a failure
     to comply, the certificate shall describe such failure with particularity.
     The Officers' Certificate shall also notify the Trustee should the relevant
     fiscal year end on any date other than the current fiscal year end date.
     
     
     
     The Company shall, so long as any of the Notes are outstanding, deliver to
     the Trustee, promptly upon becoming aware of any Default, Event of Default
     or fact which would prohibit the making of any payment to or by the Trustee
     in respect of the Notes, an Officers' Certificate specifying such Default,
     Event of Default or fact and what action the Company is taking or proposes
     to take with respect thereto. The Trustee shall not be deemed to have
     knowledge of any Default, any Event of Default or any such fact unless one
     of its Trust Officers receives notice thereof from the Company or any of
     the Holders.
     
     

 7.  Reports.

     Whether or not the Company is subject to the reporting requirements of
     Section 13 or 15(d) of the Exchange Act, the Company shall deliver to the
     Trustee and to each Holder and to prospective purchasers of Notes
     identified to the Company by an Initial Purchaser, within 15 days after it
     is or would have been required to file such with the SEC, annual and
     quarterly consolidated financial statements substantially equivalent to
     financial statements that would have been included in reports filed with
     the SEC if the Company was subject to the requirements of Section 13 or
     15(d) of the Exchange Act, including, with respect to annual information
     only, a report thereon by the Company's certified independent public
     accountants as such would be required in such reports to the SEC and, in
     each case, together with a management's discussion and analysis of
     financial condition and results of operations which would be so required.

 8.  Limitation on Status as Investment Company.

     Neither the Company nor any of its Subsidiaries shall become an "investment
     company" (as that term is defined in the Investment Company Act of 1940, as
     amended), or otherwise become subject to regulation under the Investment
     Company Act.

 9.  Waiver of Stay, Extension or Usury Laws.

     The Company covenants (to the extent that it may lawfully do so) that it
     will not at any time insist upon, plead, or in any manner whatsoever claim
     or take the benefit or advantage of, any stay or extension law or any usury
     law or other law which would prohibit or forgive the Company from paying
     all or any portion of the principal of, premium of, interest on, or
     Liquidated Damages with respect to, the Notes as contemplated herein,
     wherever enacted, now or at any time hereafter in force, or which may
     affect the covenants or the performance of this Indenture; and (to the
     extent that it may lawfully do so) the Company hereby expressly waives all
     benefit or advantage of any such law, and covenants that it will not
     hinder, delay or impede the execution of any power herein granted to the
     Trustee, but will suffer and permit the execution of every such power as
     though no such law had been enacted.

 10. Rule 144A Information Requirement.

     If at any time there are Transfer Restricted Notes outstanding and the
     Company shall cease to have a class of equity securities registered under
     Section 12(g) of the Exchange Act or shall cease to be subject to Section
     15(d) of the Exchange Act, the Company shall furnish to the Holders or
     beneficial holders of the Notes and prospective purchasers of Notes
     designated by the Holders of Transfer Restricted Notes, upon their request,
     the information required to be delivered pursuant to Rule 144A(d)(4) under
     the Securities Act until such time as the 13% Note Shelf Registration
     Statement has become effective under the Securities Act. The Company shall
     also furnish such information during the pendency of any suspension of
     effectiveness of the 13% Note Shelf Registration Statement.

 11. Limitation on the Incurrence of Indebtedness and Issuance of Disqualified
     Stock.

     The Company shall not, and shall not permit any of its Restricted
     Subsidiaries to, directly or indirectly, create, incur, issue, assume,
     guarantee or otherwise become directly or indirectly liable with respect to
     (collectively, "incur" and, correlatively, "incurred" and "incurrence") any
     Indebtedness (including, without limitation, Acquired Debt), and the
     Company shall not issue any Disqualified Stock and shall not permit any of
     its Restricted Subsidiaries to issue any preferred stock; provided,
     however, that the Company and its Subsidiaries may incur Indebtedness
     (including Acquired Indebtedness) if the Fixed Charge Coverage Ratio for
     the Company's most recently ended four full fiscal quarters for which
     internal financial statements are available immediately preceding the date
     on which such additional Indebtedness is incurred, determined on a pro
     forma basis in accordance with Article 11 of Regulation S-X under the
     Securities Act, or any successor provision, as if the additional
     Indebtedness had been incurred at the beginning of such four-quarter
     period, would have been greater than 2.00 to 1.00.

     The foregoing limitations will not apply to:

     Indebtedness incurred by the Company under the Credit Facility in an
     aggregate principal amount not to exceed the Borrowing Base Amount;
     
     
     
     additional Indebtedness incurred by the Company in respect of Capital Lease
     Obligations or Purchase Money Obligations in an aggregate principal amount
     not to exceed $10,000,000 at any time outstanding;
     
     
     
     Existing Indebtedness outstanding on the date of this Indenture;
     
     
     
     Indebtedness represented by the Exchange Notes and the Company's 11.25%
     Senior Subordinated Notes issued in connection with the 11.25% Note
     Exchange Offer ;
     
     
     
     Indebtedness represented by the Notes (not to exceed $50,000,000 in
     aggregate principal amount for purposes of this clause (v));
     
     
     
     Hedging Obligations; provided that the notional principal amount of any
     Interest Rate Agreement does not exceed the principal amount of the
     Indebtedness to which such agreement relates; provided, further, that any
     Currency Agreement does not increase the outstanding loss potential or
     liabilities other than as a result of fluctuations in foreign currency
     exchange rates;
     
     
     
     Indebtedness of the Company to any of its Wholly Owned Subsidiaries that is
     a Restricted Subsidiary, and Indebtedness of any Wholly Owned Subsidiary of
     the Company that is a Restricted Subsidiary to the Company or any of its
     Wholly Owned Subsidiaries that is a Restricted Subsidiary (the Indebtedness
     incurred pursuant to this clause (vi) being hereinafter referred to as
     "Intercompany Indebtedness"); provided that in the case of Indebtedness of
     the Company such obligations shall be unsecured and subordinated in all
     respects to the Company's obligations pursuant to the Notes; provided,
     further, that an incurrence of Indebtedness shall be deemed to have
     occurred upon (a) any sale or other disposition of Intercompany
     Indebtedness to a Person other than the Company or any of its Restricted
     Subsidiaries, (b) any sale or other disposition of Equity Interests of any
     Restricted Subsidiary of the Company which holds Intercompany Indebtedness
     such that such Restricted Subsidiary ceases to be a Restricted Subsidiary
     after such sale or other disposition or (c) designation of a Restricted
     Subsidiary as an Unrestricted Subsidiary;
     
     
     
     in addition to Indebtedness specified in clauses (i) through (vi) above and
     clause (viii) below, additional Indebtedness in an aggregate principal
     amount not to exceed $15,000,000 at any time outstanding; and
     
     
     
     the incurrence by the Company of Indebtedness issued in exchange for, or
     the proceeds of which are used to extend, refinance, renew, replace,
     defease or refund Indebtedness incurred pursuant to the Fixed Charge
     Coverage Ratio test set forth in the first paragraph of this covenant or
     pursuant to clauses (iii) or (iv) of this covenant in whole or in part (the
     "Refinancing Indebtedness"); provided, however, that (A) the aggregate
     principal amount of such Refinancing Indebtedness shall not exceed the
     aggregate principal amount of Indebtedness so extended, refinanced,
     renewed, replaced, defeased or refunded; (B) the Refinancing Indebtedness
     shall have a Weighted Average Life to Maturity equal to or greater than the
     Weighted Average Life to Maturity of the Indebtedness being extended,
     refinanced, renewed, replaced, defeased or refunded; (C) if the
     Indebtedness being extended, refinanced, renewed, replaced, defeased or
     refunded is pari passu with or subordinated in right of payment to the
     Notes, the Refinancing Indebtedness shall be pari passu with or
     subordinated, as the case may be, in right of payment to the Notes on terms
     at least as favorable to the Holders of Notes as those contained in the
     documentation governing the Indebtedness being extended, refinanced,
     renewed, replaced, defeased or refunded (any such extension, refinancing,
     renewal, replacement, defeasance or refunding being referred to as a
     "Permitted Refinancing").
     
     

 12. Limitation on Restricted Payments.

     The Company shall not, and shall not permit any of its Restricted
     Subsidiaries to, directly or indirectly:
     
     
     
     declare or pay any dividend or make any distribution on account of Equity
     Interests, other than
     
     
     
     (x) dividends or distributions payable in Equity Interests (other than
     Disqualified Stock) of the Company or
     
     (y) dividends or distributions payable to the Company or a Wholly Owned
     Subsidiary of the Company that is a Restricted Subsidiary;
     
     purchase, redeem or otherwise acquire or retire for value any Equity
     Interests of the Company or any Affiliate of the Company (other than any
     such Equity Interests owned by the Company or a Wholly Owned Subsidiary of
     the Company that is a Restricted Subsidiary);
     
     
     
     purchase, redeem, repay, defease or otherwise acquire or retire for value
     any Indebtedness that is subordinated in right of payment to the Notes; or
     
     
     
     make any Investment (other than a Permitted Investment) (all such payments
     and other actions set forth in clauses (i) through (iv) above being
     collectively referred to as "Restricted Payments");
     
     
     
     unless, at the time of and after giving effect to such Restricted Payment:
     
     no Default or Event of Default shall have occurred and be continuing or
     would occur as a consequence thereof;
     
     
     
     the Company would, at the time of such Restricted Payment and after giving
     pro forma effect thereto as if such Restricted Payment had been made at the
     beginning of the applicable four-quarter period, have been permitted to
     incur at least $1.00 of additional Indebtedness pursuant to the Fixed
     Charge Coverage Ratio test set forth in Section 4.11; and
     
     
     
     such Restricted Payment (the amount of any such payment, if other than
     cash, to be determined in good faith by the Board of Directors, whose
     determination shall be conclusive and evidenced by a resolution in an
     Officers' Certificate delivered to the Trustee), together with the
     aggregate of all other Restricted Payments made by the Company and its
     Restricted Subsidiaries after April 16, 1997 (including Restricted Payments
     permitted by the next succeeding paragraph, except as set forth therein),
     shall not exceed the sum of (w) 50% of the Consolidated Net Income of the
     Company for the period (taken as one accounting period) commencing on the
     first day of the Company's second fiscal quarter in fiscal year 1997 and
     ending on the last day of the Company's most recently ended fiscal quarter
     for which internal financial statements are available at the time of such
     Restricted Payment (or, if such Consolidated Net Income for such period is
     a deficit, 100% of such deficit as a negative number), plus (x) 100% of the
     aggregate net cash proceeds received by the Company from the issuance or
     sale since April 16, 1997 of Equity Interests of the Company or of debt
     securities of the Company that have been converted into such Equity
     Interests (other than Equity Interests (or convertible debt securities)
     sold to a Subsidiary of the Company and other than Disqualified Stock or
     debt securities that have been converted into Disqualified Stock), plus (y)
     the aggregate cash received by the Company as capital contributions to the
     Company after April 16, 1997 (other than from a Subsidiary), plus (z) any
     cash received by the Company after April 16, 1997 as a dividend or
     distribution from any of its Unrestricted Subsidiaries or from the sale of
     any of its Unrestricted Subsidiaries less the cost of disposition and
     taxes, if any (but in each case excluding any such amounts included in
     Consolidated Net Income).
     
     
     
     The foregoing provisions will not prohibit:
     
     
     
     the payment of any dividend within 60 days after the date of declaration
     thereof, if at said date of declaration such payment would have complied
     with the provisions of this Indenture;
     
     
     
     the redemption, repurchase, retirement or other acquisition of any Equity
     Interests of the Company, or the defeasance, redemption or repurchase of
     subordinated Indebtedness in exchange for, or out of the proceeds of, the
     substantially concurrent sale (other than to a Subsidiary of the Company)
     of Equity Interests of the Company (other than any Disqualified Stock) or
     out of the net proceeds of a substantially concurrent cash capital
     contribution received by the Company; provided that the amount of any such
     proceeds that are utilized for any such redemption, repurchase, retirement,
     defeasance or other acquisition shall be excluded from clause (x) of the
     preceding paragraph;
     
     
     
     the repayment, defeasance, redemption or repurchase of subordinated
     Indebtedness with the net proceeds from an incurrence of Refinancing
     Indebtedness in a Permitted Refinancing;
     
     
     
     the purchase, redemption or retirement by the Company of shares of its
     common stock held by an employee or former employee of the Company or any
     of its Restricted Subsidiaries issued under the Management Plans pursuant
     to the terms of such Management Plans; provided that (a) the purchase,
     redemption or retirement results from the retirement, termination of
     employment, death or disability (as defined in the relevant Management
     Plan) of the employee or former employee and (b) the amount of any such
     payments does not exceed $2,000,000 in the aggregate;
     
     
     
     the payment of dividends to Holding in an amount equal to the amount
     required by Holding to pay federal, state and local income taxes to the
     extent such income taxes are attributable to the income of the Company;
     
     
     
     distributions of up to $500,000 annually to Holding to pay its bona fide
     operating expenses;
     
     
     
     any Investment made with the proceeds of a substantially concurrent sale
     (other than to a Restricted Subsidiary of the Company) of Capital Stock of
     the Company (other than Disqualified Stock); provided, however, the
     proceeds of such sale shall not be (and have not been) included in clause
     (c) of the immediately preceding paragraph; or
     
     
     
     other restricted payments of up to $1,000,000;
     
     

     provided, further, however, that at the time of, and after giving effect
     to, any Restricted Payment permitted under clauses (i), (ii), (iii) and
     (iv) no Default or Event of Default shall have occurred and be continuing;
     provided, further, that the Restricted Payments described in clause (viii)
     shall not be counted in computing the aggregate amount of all Restricted
     Payments made pursuant to this Indenture.

     For purposes of the foregoing calculations, the amount of any Investment
     that constitutes a Restricted Payment shall be equal to the greater of (i)
     the net book value of such Investment and (ii) the fair market value of
     such Investment (in each case as certified by a resolution of the
     independent directors of the Company if the book value or fair market value
     of such investment exceeds $1,000,000).

     Not later than the date of making any Restricted Payment, the Company shall
     deliver to the Trustee an Officers' Certificate stating that such
     Restricted Payment is permitted and setting forth the basis upon which the
     calculations required by this Section 4.12 were computed, which
     calculations may be based upon the Company's latest available financial
     statements.

 13. Limitation on Liens.

     The Company shall not, and shall not cause or permit any of its Restricted
     Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
     exist any Liens on any asset now owned or acquired after the date of this
     Indenture or any income or profits therefrom or assign or convey any right
     to receive income therefrom, except Permitted Liens.

 14. Limitation on Dividends and Other Payment Restrictions Affecting
     Subsidiaries.

     The Company shall not, and will not permit any of its Restricted
     Subsidiaries to, directly or indirectly, create or otherwise cause or
     suffer to exist or become effective any consensual encumbrance or
     restriction on the ability of any Restricted Subsidiary to:

     pay dividends or make any other distributions to the Company or any of its
     Restricted Subsidiaries (a) on its Capital Stock or (b) with respect to any
     other interest or participation in, or measured by, its profits;
     
     
     
     pay any Indebtedness owed to the Company or any of its Restricted
     Subsidiaries;
     
     
     
     make loans or advances to the Company or any of its Restricted
     Subsidiaries; or
     
     
     
     transfer any of its properties or assets to the Company or any of its
     Restricted Subsidiaries;
     
     

     except for such encumbrances or restrictions existing under or by reason of
     (a) Existing Indebtedness as in effect on the date of this Indenture, (b)
     this Indenture and the Notes, (c) applicable law, (d) any instrument
     governing Indebtedness or Capital Stock of a Person acquired by the Company
     or any of its Restricted Subsidiaries as in effect at the time of such
     acquisition (except to the extent such Indebtedness was incurred in
     connection with or in contemplation of such acquisition), which encumbrance
     or restriction is not applicable to any Person, or the properties or assets
     of any Person, other than the Person, or the property or assets of the
     Person, so acquired, (e) customary nonassignment provisions in leases
     entered into in the ordinary course of business and consistent with past
     practices, (f) Purchase Money Obligations for property acquired in the
     ordinary course of business that impose restrictions of the nature
     described in clause (iv) above on the property so acquired, or (g)
     Refinancing Indebtedness, provided that the restrictions contained in the
     agreements governing such Refinancing Indebtedness are no more restrictive
     with respect to the provisions set forth in clauses (i), (ii), (iii) and
     (iv) above than those contained in the agreements governing the
     Indebtedness being refinanced.

 15. Limitation on Transactions with Affiliates.

     The Company shall not and shall not permit, cause, or suffer any Restricted
     Subsidiary of the Company to, directly or indirectly, sell, lease, license,
     transfer or otherwise dispose of any of its properties or assets to, or
     purchase any property or assets from, or enter into any contract,
     agreement, understanding, loan, advance or guarantee with, or for the
     benefit of, any Affiliate (each of the foregoing, an "Affiliate
     Transaction"), unless:

     such Affiliate Transaction is on terms that are no less favorable to the
     Company or the relevant Restricted Subsidiary than those that would have
     been obtained in a comparable arms' length transaction by the Company or
     such Restricted Subsidiary with an unrelated Person; and
     
     
     
     the Company delivers to the Trustee (a) with respect to any Affiliate
     Transaction involving aggregate payments in excess of $1,000,000, a
     resolution of the Board of Directors set forth in an Officers' Certificate
     certifying that such Affiliate Transaction complies with clause (i) above
     and such Affiliate Transaction is approved by a majority of the
     disinterested members, if any, of the Board of Directors and (b) with
     respect to any Affiliate Transaction involving aggregate payments in excess
     of $5,000,000, an opinion as to the fairness to the Company or such
     Restricted Subsidiary from a financial point of view issued by a nationally
     recognized independent financial advisor;
     
     

     provided, however, that (i) any reasonable fees and compensation provided
     to, and indemnity provided on behalf of, officers, directors and employees
     of the Company and its Restricted Subsidiaries as determined in good faith
     by the Board of Directors of the Company, (ii) transactions between or
     among the Company and its Wholly Owned Subsidiaries that are Restricted
     Subsidiaries, (iii) Restricted Payments permitted by Section 4.12 and
     (iv) loans in aggregate amount not to exceed $1,000,000 at any time
     outstanding to employees of the Company and its Restricted Subsidiaries in
     the ordinary course of business which are approved by the Board of
     Directors of the Company shall not be deemed to be Affiliate Transactions.

 16. Limitation on Guarantees by Subsidiaries.

     The Company shall not permit any Restricted Subsidiary, directly or
     indirectly, by way of the pledge of any intercompany note or otherwise, to
     assume, guarantee or in any other manner become liable with respect to any
     Indebtedness of any Person other than Indebtedness under the Credit
     Facility or Indebtedness incurred pursuant to Hedging Obligations incurred
     pursuant to Section 4.11 unless:

     such Restricted Subsidiary simultaneously executes and delivers a guarantee
     of payment of the Securities by such Restricted Subsidiary pursuant to the
     terms of Exhibit E hereto (the "Guarantee") which Guarantee shall be
     accompanied by a supplemental indenture in a form reasonably satisfactory
     to the Trustee which amends this Indenture to provide for the addition of
     Article X substantially in the form of Exhibit F; and
     
     
     
     (a) if any such assumption, guarantee or other liability of such Restricted
     Subsidiary is provided in respect of Senior Indebtedness, the guarantee or
     other instrument provided by such Restricted Subsidiary in respect of such
     Senior Indebtedness may be superior to the Guarantee pursuant to
     subordination provisions no less favorable to the holders of the Notes than
     those contained in Article XII hereto and (b) if such assumption, guarantee
     or other liability of such Subsidiary is provided in respect of
     Indebtedness that is expressly subordinated to the Notes, the guarantee or
     other instrument provided by such Restricted Subsidiary in respect of such
     subordinated Indebtedness shall be subordinated to the Guarantee pursuant
     to subordination provisions not less favorable to the holders of the Notes
     than those set forth in Article XII hereto. The supplemental indenture
     shall supplement this Indenture by, among other things, creating an
     additional Article X applicable to such Restricted Subsidiary and any other
     Guarantors in the form set forth in Exhibit F hereto and, in connection
     with the execution and delivery of the supplemental indenture, such
     Subsidiary shall execute and deliver a Guarantee substantially in the form
     of Exhibit E hereto. Such Article X contemplated therein shall not become
     effective until the provisions of Section 10.2 of Exhibit F hereto have
     been complied with. Notwithstanding the foregoing, if the Guarantee is
     required to be a subordinated guarantee, then the supplemental indenture
     may amend and supplement Article X to include such provisions comparable to
     those set forth in Article XII as are necessary to effect the purposes of
     this Section 4.16.
     
     

     Notwithstanding the foregoing, any such Guarantee by a Guarantor of the
     Securities shall be subject to release under the conditions described in
     Sections 10.4 and 10.5 of Exhibit F hereto.

 17. Limitation on Layering Debt.

     The Company shall not incur, create, issue, assume, guarantee or otherwise
     become liable for any Indebtedness that is subordinate or junior in right
     of payment to any Senior Indebtedness of the Company and senior in any
     respect in right of payment to the Notes.

 18. Limitation on Issuance and Sale of Stock of Restricted Subsidiaries.

     The Company shall not, and shall not permit any of its Restricted
     Subsidiaries, to:

     transfer, convey, sell or otherwise dispose of any shares of Capital Stock
     of any Restricted Subsidiary of the Company (other than to the Company or a
     Wholly Owned Subsidiary that is a Restricted Subsidiary of the Company),
     except that the Company and its Restricted Subsidiaries may, in any single
     transaction, sell all, but not less than all, of the issued and outstanding
     Capital Stock of a Restricted Subsidiary to any Person, subject to
     complying with Section 4.20; and
     
     
     
     issue shares of Capital Stock of a Restricted Subsidiary (other than
     directors' qualifying shares), or securities convertible into, or warrants,
     rights or options to subscribe for or purchase shares of, Capital Stock of
     a Restricted Subsidiary of the Company to any Person other than to the
     Company or a Wholly Owned Subsidiary that is a Restricted Subsidiary of the
     Company.
     
     

 19. Payments for Consent.

     Neither the Company, nor any of the Company's Subsidiaries, shall, directly
     or indirectly, pay or cause to be paid any consideration, whether by way of
     interest, fee or otherwise, to any holder of any Notes for or as an
     inducement to any consent, waiver or amendment of any of the terms or
     provisions hereof or the Notes unless such consideration is offered to be
     paid or agreed to be paid to all holders of the Notes which so consent,
     waive or agree to amend in the time frame set forth in the solicitation
     documents relating to such consent, waiver or agreement.

 20. Asset Sales.

     Neither the Company nor any of its Restricted Subsidiaries shall engage in
     any Asset Sale, unless:

     the Company or such Restricted Subsidiary, as the case may be, receives
     consideration at the time of such Asset Sale at least equal to the Fair
     Market Value (evidenced by a resolution of the Board of Directors set forth
     in an Officers' Certificate delivered to the Trustee) of the assets sold or
     otherwise disposed of; and
     
     
     
     except in the case of Permitted Asset Swaps, at least 75% of the
     consideration therefor received by the Company or such Restricted
     Subsidiary is in the form of cash or Cash Equivalents;
     
     
     
     provided, however, that the amount of (a) any liabilities (as shown on the
     Company's or such Restricted Subsidiary's most recent balance sheet or in
     the notes thereto) of the Company or such Restricted Subsidiary (other than
     liabilities that are by their terms subordinated in right of payment to the
     Notes) that are assumed by the transferee of any such assets and (b) any
     notes or other obligations received by the Company or such Restricted
     Subsidiary from such transferee that are immediately converted by the
     Company or such Restricted Subsidiary into cash (to the extent of the cash
     so received), shall be deemed to be cash for purposes of this provision.
     
     Within 360 days after the receipt of the Net Proceeds from an Asset Sale,
     the Company shall apply the Net Proceeds from such Asset Sale to (i)
     permanently reduce Senior Indebtedness, (ii) permanently reduce
     Indebtedness of the Restricted Subsidiary that sold properties or assets in
     the Asset Sale, (iii) offer to repurchase the 11.25% Senior Subordinated
     Notes; or (iv) acquire properties and assets to replace the properties and
     assets that were the subject of the Asset Sale or properties and assets
     that will be used in the same or a similar line of business as the Company
     was engaged in on the date of this Indenture or reasonable extensions,
     developments or expansions thereof or activities ancillary thereto. Pending
     the final application of any such Net Proceeds, the Company may invest such
     Net Proceeds in any manner that is not prohibited by this Indenture. Any
     Net Proceeds from the Asset Sale that are not applied as provided in the
     first sentence of this paragraph will be deemed to constitute "Excess
     Proceeds."
     
     When the aggregate cumulative amount of Excess Proceeds exceeds $5,000,000,
     the Company shall make an offer to all Holders of Notes, and all holders of
     Indebtedness that is pari passu with the Notes, to the extent required by
     such other Indebtedness, to purchase the maximum principal amount of Notes
     and such other Indebtedness that may be purchased out of such remaining
     Excess Proceeds, if any, at an offer price in cash in an amount equal to
     100% of the principal amount thereof plus accrued and unpaid interest and
     Liquidated Damages, if any, thereon to the date of purchase, in accordance
     with the procedures set forth in this Section 4.20 (an "Asset Sale Offer");
     provided, however, that such Asset Sale Offer shall be subject to the prior
     right of the holders of the 11.25% Senior Subordinated Notes to participate
     in a repurchase offer by the Company with such Excess Proceeds. To the
     extent that the aggregate amount of Notes tendered pursuant to an Asset
     Sale Offer is less than the Excess Proceeds, the Company may use such
     deficiency for general corporate purposes in any manner provided by this
     Indenture. If the aggregate principal amount of Notes surrendered by
     Holders thereof exceeds the amount of Excess Proceeds, the Trustee shall
     select the Notes to be purchased on a pro rata basis. Upon completion of
     such offer to purchase, the amount of Excess Proceeds shall be reset at
     zero.
     
     In the event that the Company shall be required to commence an Asset Sale
     Offer to all Holders to purchase Notes pursuant to this Section 4.20, it
     shall follow the procedures specified below.
     
     The Asset Sale Offer shall be commenced within 30 days following the first
     date on which the Company has cumulative Excess Proceeds of at least
     $5,000,000 and remain open for a period of at least 30 and not more than 40
     days, except to the extent that a longer period is required by applicable
     law (the "Repurchase Offer Period"). No later than five Business Days after
     the termination of the Offer Period (the "Repurchase Date"), the Company
     shall purchase the principal amount of Notes required to be purchased
     pursuant to this Section 4.20 hereof (the "Repurchase Price") or, if Notes
     having an aggregate principal amount less than the amount of Excess
     Proceeds subject to such Asset Sale Offer have been tendered, all Notes
     tendered in response to the Asset Sale Offer. Payment for any Notes so
     purchased shall be made in the same manner as interest payments are made.
     
     If the Repurchase Date is on or after an interest record date and on or
     before the related interest payment date, any accrued and unpaid interest
     and Liquidated Damages shall be paid to the Person in whose name a Note is
     registered at the close of business on such record date, and no additional
     interest or Liquidated Damages shall be payable to Holders who tender Notes
     pursuant to the Asset Sale Offer.
     
     Upon the commencement of a Asset Sale Offer, the Company shall send, by
     first class mail, a notice to the Trustee or to each of the Holders, with a
     copy to the Trustee. The notice shall contain all instructions and
     materials necessary to enable such Holders to tender Notes pursuant to the
     Asset Sale Offer. The Asset Sale Offer shall be made to all Holders. The
     notice, which shall govern the terms of the Asset Sale Offer, shall state:
     
     that the Asset Sale Offer is being made pursuant to this Section 4.20 and
     the length of time the Asset Sale Offer shall remain open;
     
     
     
     the Asset Sale Offer, the Repurchase Price and the Repurchase Date;
     
     
     
     that any Note not tendered or accepted for payment shall continue to accrue
     interest;
     
     
     
     that, unless the Company defaults in making such payment, any Note accepted
     for payment pursuant to the Asset Sale Offer shall cease to accrue interest
     after the Repurchase Date;
     
     
     
     that Holders electing to have a Note purchased pursuant to a Asset Sale
     Offer may only elect to have all of such Note purchased and may not elect
     to have only a portion of such Note purchased;
     
     
     
     that Holders electing to have a Note purchased pursuant to any Asset Sale
     Offer shall be required to surrender the Note, with the form entitled
     "Option of Holder to Elect Purchase" on the reverse of the Note completed,
     or transfer by book-entry transfer, to the Company, a depositary, if
     appointed by the Company, or a Paying Agent at the address specified in the
     notice at least three days before the Asset Sale Purchase Date;
     
     
     
     that Holders shall be entitled to withdraw their election if the Company,
     the depositary or the Paying Agent, as the case may be, receives, not later
     than the expiration of the Repurchase Offer Period, a telegram, telex,
     facsimile transmission or letter setting forth the name of the Holder, the
     principal amount of the Note the Holder delivered for purchase and a
     statement that such Holder is withdrawing his election to have such Note
     purchased;
     
     
     
     that, if the aggregate principal amount of Notes surrendered by Holders
     exceeds the Repurchase Price, the Trustee shall select the Notes to be
     purchased on a pro rata basis (with such adjustments as may be deemed
     appropriate by the Trustee so that only Notes in denominations of $1,000,
     or integral multiples thereof, shall be purchased); and
     
     
     
     that Holders whose Notes were purchased only in part shall be issued new
     Notes equal in principal amount to the unpurchased portion of the Notes
     surrendered (or transferred by book-entry transfer).
     
     

     The Company, the Depositary or the Paying Agent, as the case may be, shall
     promptly (but in any case not later than five days after the Repurchase
     Date) mail or deliver to each tendering Holder an amount equal to the
     purchase price of the Notes tendered by such Holder and accepted by the
     Company for purchase, and the Company shall promptly issue a new Note, and
     the Trustee, upon written order from the Company shall authenticate and
     mail or deliver such new Note to such Holder, in a principal amount equal
     to any unpurchased portion of the Note surrendered. Any Note not so
     accepted shall be promptly mailed or delivered by the Company to the Holder
     thereof. The Company shall publicly announce the results of the Asset Sale
     Offer on the Repurchase Date.

     The Company shall comply with the requirements of Rule 14e-1 under the
     Exchange Act and any other securities laws, rules and regulations
     thereunder to the extent such laws, rules and regulations are applicable in
     connection with the repurchase of Notes pursuant to Asset Sale Offer.

 21. Change of Control.

     In the event that a Change of Control occurs, each Holder shall have the
     right, at such Holder's option, subject to the terms and conditions of this
     Indenture, to require the Company to repurchase all or any part of such
     Holder's Notes (provided, that the principal amount of such Notes must be
     $1,000 or an integral multiple thereof) on a date to be established by the
     Company (the "Change of Control Payment Date") after the occurrence of such
     Change of Control, at a cash price (the "Change of Control Repurchase
     Price") equal to 101% of the aggregate principal amount thereof, together
     with accrued and unpaid interest and Liquidated Damages, if any, thereon
     to, but excluding, the Change of Control Payment Date.
     
     
     
     In the event that, pursuant to this Section 4.21, the Company shall be
     required to commence an offer to purchase Notes (the "Change of Control
     Offer"), the Company shall follow the procedures set forth in this Section
     4.21 as follows:
     
     
     
     the Company shall prepare and mail, with a copy to the Trustee, or at the
     option of the Company and at the expense of the Company, by the Trustee,
     the Change of Control Offer within 30 days following a Change of Control to
     each Holder of Notes;
     
     
     
     the Change of Control Offer shall remain open for at least 30 and not more
     than 40 days (unless otherwise required by applicable law) following its
     commencement, except to the extent that a longer period is required by
     applicable law;
     
     
     
     upon the expiration of a Change of Control Offer, the Company shall
     purchase all Notes tendered in response to the Change of Control Offer;
     
     
     
     if the Change of Control Payment Date is on or after an interest payment
     record date and on or before the related Interest Payment Date and Damage
     Payment Date, any accrued interest and Liquidated Damages will be paid to
     the Person in whose name a Note is registered at the close of business on
     such record date, and no additional interest or Liquidated Damages will be
     payable to Noteholders who tender Notes pursuant to the Change of Control
     Offer;
     
     
     
     the Company shall provide the Trustee with notice of the Change of Control
     Offer at least five Business Days before the commencement of any Change of
     Control Offer; and
     
     
     
     on or before the commencement of any Change of Control Offer, the Company
     or the Trustee (upon the request and at the expense of the Company) shall
     send, by first-class mail, a notice to each of the Noteholders, which (to
     the extent consistent with this Indenture) shall govern the terms of the
     Change of Control Offer and shall state:
     
     
     
     that the Change of Control Offer is being made pursuant to such notice and
     this Section 4.21 and that all Notes, or portions thereof, tendered will be
     accepted for payment;
     
     
     
     the Change of Control Repurchase Price (including the amount of accrued and
     unpaid interest and Liquidated Damages, if any) the Change of Control
     Payment Date and the Change of Control Put Date;
     
     
     
     that any Note, or portion thereof, not tendered or accepted for payment
     will continue to accrue interest and Liquidated Damages, if any;
     
     
     
     that, unless the Company defaults in depositing Cash with the Paying Agent
     in accordance with the last paragraph of this clause (b) or such payment is
     prevented pursuant to Article XII, any Note, or portion thereof, accepted
     for payment pursuant to the Change of Control Offer shall cease to accrue
     interest and Liquidated Damages after the Change of Control Payment Date;
     
     
     
     that Holders electing to have a Note, or portion thereof, purchased
     pursuant to a Change of Control Offer will be required to surrender the
     Note, with the form entitled "Option of Holder to Elect Purchase" on the
     reverse of the Note completed, to the Paying Agent (which may not for
     purposes of this Section 4.21, notwithstanding anything in this Indenture
     to the contrary, be the Company or any Affiliate of the Company) at the
     address specified in the notice prior to the close of business on the
     earlier of (a) the third Business Day prior to the Change of Control
     Payment Date and (b) the third Business Day following the expiration of the
     Change of Control Offer (such earlier date being the "Change of Control Put
     Date");
     
     
     
     that Holders will be entitled to withdraw their election, in whole or in
     part, if the Paying Agent (which may not for purposes of this Section 4.21,
     notwithstanding anything in this Indenture to the contrary, be the Company
     or any Affiliate of the Company) receives, up to the close of business on
     the Change of Control Put Date, a telegram, telex, facsimile transmission
     or letter setting forth the name of the Holder, the principal amount of the
     Notes the Holder is withdrawing and a statement that such Holder is
     withdrawing his election to have such principal amount of Notes purchased;
     and
     
     
     
     a brief description of the events resulting in such Change of Control.
     
     

On or before the Change of Control Date, the Company shall (i) accept for
payment Notes or portions thereof properly tendered pursuant to the Change of
Control Offer on or before the Change of Control Payment Date, (ii) deposit with
the Paying Agent Cash sufficient to pay the Change of Control Repurchase Price
of all Notes or portions thereof so tendered and (iii) deliver to the Trustee
Notes so accepted together with an Officers' Certificate listing the Notes or
portions thereof being purchased by the Company. The Paying Agent shall promptly
mail to Holders of Notes so accepted payment in an amount equal to the Change of
Control Repurchase Price (together with accrued and unpaid interest and
Liquidated Damages, if any), and the Trustee shall promptly authenticate and
mail or deliver to such Holders a new Note or Notes equal in principal amount to
any unpurchased portion of the Notes surrendered. Any Notes not so accepted
shall be promptly mailed or delivered by the Company to the Holder thereof. The
Company will publicly announce the results of the Change of Control Offer on or
as soon as practicable after the Change of Control Payment Date.

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws, rules and regulations thereunder to the
extent such laws, rules and regulations are applicable in connection with the
repurchase of Notes pursuant to Change of Control Offer.

SUCCESSORS



 1. Limitation on Merger, Consolidation or Sale of Assets.

    The Company shall not consolidate or merge with or into (whether or not the
    Company is the surviving corporation), or sell, assign, transfer, lease,
    convey or otherwise dispose of all or substantially all of its properties or
    assets in one or more related transactions, to another Person or entity
    unless:

    the Company is the surviving corporation or the Person formed by or
    surviving any such consolidation or merger (if other than the Company) or to
    which such sale, assignment, transfer, lease, conveyance or other
    disposition shall have been made is a corporation organized or existing
    under the laws of the United States, any state thereof or the District of
    Columbia;
    
    
    
    the Person formed by or surviving any such consolidation or merger (if other
    than the Company) or the Person to which such sale, assignment, transfer,
    lease, conveyance or other disposition shall have been made assumes all the
    obligations of the Company under the Notes and this Indenture pursuant to a
    supplemental indenture in a form reasonably satisfactory to the Trustee;
    
    
    
    immediately before or immediately after giving effect to such transaction no
    Default or Event of Default shall have occurred and be continuing; and
    
    
    
    the Company or any Person formed by or surviving any such consolidation or
    merger, or to which such sale, assignment, transfer, lease, conveyance or
    other disposition shall have been made will, at the time of such transaction
    and after giving pro forma effect thereto as if such transaction had
    occurred at the beginning of the applicable four-quarter period, be
    permitted to incur at least $1.00 of additional Indebtedness pursuant to the
    Fixed Charge Coverage Ratio test set forth in Section 4.11.
    
    

 2. Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company in accordance with Section 5.1 hereof, the successor corporation formed
by such consolidation or into or with which the Company is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the "Company" shall refer instead to
the successor corporation and not to the Company), and may exercise every right
and power of the company under this Indenture with the same effect as if such
successor Person had been named as the Company herein; provided, however, that
the predecessor Company shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale of all of
the Company's assets that meets the requirements of Section 5.1 hereof.

EVENTS OF DEFAULT AND REMEDIES



 1.  Events of Default.

     "Event of Default," wherever used herein, means any one of the following
     events (whatever the reason for such Event of Default and whether it shall
     be caused voluntarily or involuntarily or effected, without limitation, by
     operation of law or pursuant to any judgment, decree or order of any court
     or any order, rule or regulation of any administrative or governmental
     body):

     failure to pay any installment of interest on, or Liquidated Damages, if
     any, with respect to, any of the Notes as and when the same becomes due and
     payable, and the continuance of such failure for a period of 30 days,
     whether or not such payment is prohibited by Article XII;
     
     
     
     failure to pay all or any part of the principal of, or premium, if any, on
     the Notes when and as the same become due and payable at maturity,
     redemption, repurchase or otherwise, whether or not such payment is
     prohibited by Article XII;
     
     
     
     failure by the Company to comply with the provisions of Section 4.20,
     Section 4.21 or Article V;
     
     
     
     failure by the Company or any Restricted Subsidiary to observe or perform
     any covenant or agreement contained in the Notes or this Indenture (other
     than a default in the performance of any covenant or agreement which is
     specifically dealt with elsewhere in this Section 6.1), and continuance of
     such failure for a period of 30 days after there has been given, by
     registered or certified mail, to the Company by the Trustee, or to the
     Company and the Trustee by Holders of at least 25% in aggregate principal
     amount of the then outstanding Notes, a written notice specifying such
     failure, requesting it to be remedied and stating that such notice is a
     "Notice of Default" hereunder;
     
     
     
     default under any mortgage, indenture or instrument under which there may
     be issued or by which there may be secured or evidenced any Indebtedness
     for money borrowed by the Company or any of its Restricted Subsidiaries (or
     the payment of which is guaranteed by the Company or any of its Restricted
     Subsidiaries) whether such Indebtedness or guarantee now exists, or is
     created after the date of this Indenture, which default (a) is caused by a
     failure to pay principal of such Indebtedness when due and prior to the
     expiration of the grace period provided in such Indebtedness (a "Payment
     Default") or (b) results in the acceleration of such Indebtedness prior to
     its express maturity and, in each case described in clauses (a) and (b) of
     this subsection (e), the principal amount of any such Indebtedness,
     together with the principal amount of any other such Indebtedness under
     which there has been a Payment Default or the maturity of which has been so
     accelerated, aggregates $5,000,000 or more;
     
     
     
     failure of the Company or any of its Restricted Subsidiaries to pay final
     judgments aggregating in excess of $5,000,000, which judgments have not
     been paid, stayed, bonded or discharged for a period (during which
     execution shall not be effectively stayed) of 60 days (or, in the case of
     any such final judgment which provides for payment over time, which shall
     so remain unstayed, unbonded or undischarged beyond any applicable payment
     date provided therein);
     
     
     
     a decree, judgment, or order by a court of competent jurisdiction shall
     have been entered adjudging the Company or any of its Restricted
     Subsidiaries as bankrupt or insolvent, or approving as properly filed a
     petition seeking reorganization of the Company or any of its Restricted
     Subsidiaries under any bankruptcy or similar law, and such decree,
     judgment, or order shall have continued undischarged and unstayed for a
     period of 60 days; or a decree or order of a court of competent
     jurisdiction over the appointment of a receiver, liquidator, trustee, or
     assignee in bankruptcy or insolvency of the Company, any of its Restricted
     Subsidiaries, or of the property of any such Person, or for the winding up
     or liquidation of the affairs of any such Person, shall have been entered,
     and such decree, judgment, or order shall have remained in force
     undischarged and unstayed for a period of 60 days; or
     
     
     
     the Company or any of its Restricted Subsidiaries shall institute
     proceedings to be adjudicated a voluntary bankrupt, or shall consent to the
     filing of a bankruptcy proceeding against it, or shall file a petition or
     answer or consent seeking reorganization under any bankruptcy or similar
     law or similar statute, or shall consent to the filing of any such
     petition, or shall consent to the appointment of a Custodian, receiver,
     liquidator, trustee, or assignee in bankruptcy or insolvency of it or any
     of its assets or property, or shall make a general assignment for the
     benefit of creditors; or take any corporate action in furtherance of or to
     facilitate, conditionally or otherwise, any of the foregoing.
     
     

     Notwithstanding the 30-day period and notice requirement contained in
     Section 6.1(d) above, with respect to a default under Section 4.21, the
     30-day period referred to in Section 6.1(d) shall be deemed to have begun
     as of the date the Change of Control notice is required to be sent in the
     event that the Company has not complied with the provisions of Section 4.21
     and the Trustee or Holders of at least 25% in principal amount of the
     outstanding Notes thereafter give the Notice of Default referred to in
     Section 6.1(d) to the Company and, if applicable, the Trustee; provided,
     however, that if the breach or default is a result of a default in the
     payment when due of the Repurchase Price on the Repurchase Date, such Event
     of Default shall be deemed, for purposes of this Section 6.1, to arise no
     later than on the last Repurchase Date.

 2.  Acceleration of Maturity Date; Rescission and Annulment.

     If an Event of Default (other than an Event of Default specified in Section
     6.1(g) or 6.1(h) relating to the Company) occurs and is continuing, then,
     and in every such case, unless the principal of all of the Notes shall have
     already become due and payable, either the Trustee or the Holders of not
     less than 25% in aggregate principal amount of then outstanding Notes, by a
     notice in writing to the Company (and to the Trustee if given by such
     Holders) (an "Acceleration Notice"), may declare all of the principal of
     the Notes (or the Repurchase Price if the Event of Default includes failure
     to pay the Repurchase Price, determined as set forth below), including in
     each case accrued and unpaid interest thereon, Liquidated Damages, if any,
     and all other Obligations thereunder, to be due and payable immediately. If
     an Event of Default specified in Section 6.1(g) or 6.1(h) relating to the
     Company occurs, all principal, accrued and unpaid interest thereon, and
     Liquidated Damages, if any, and all other Obligations thereunder will
     become immediately due and payable on all outstanding Notes without any
     other act, declaration or notice on the part of Trustee or the Holders.
     
     
     
     At any time after such a declaration of acceleration has been made and
     before a judgment or decree for payment of the money due has been obtained
     by the Trustee as hereinafter provided in this Article VI, the Holders of
     no less than a majority in aggregate principal amount of then outstanding
     Notes, by written notice to the Trustee, may rescind and annul, on behalf
     of all Holders, any such declaration of acceleration if:
     
     the Company has paid or deposited with the Trustee Cash sufficient to pay
     
     
     
     all overdue interest on, and Liquidated Damages, if any, with respect to,
     all Notes,
     
     
     
     the principal of (and premium, if any, applicable to) any Notes which would
     then be due otherwise than by such declaration of acceleration, and
     interest thereon at the rate borne by the Notes,
     
     
     
     to the extent that payment of such interest is lawful, interest upon
     overdue interest and Liquidated Damages at the rate borne by the Notes, and
     
     
     
     all sums paid or advanced by the Trustee hereunder and the compensation,
     expenses, disbursements and advances of the Trustee, its agents and
     counsel;
     
     
     
     all Events of Default, other than the non-payment of the principal of,
     premium, interest on and Liquidated Damages, if any, with respect to Notes
     that have become due solely by such declaration of acceleration, have been
     cured or waived as provided in Section 6.12, including, if applicable, any
     Event of Default relating to the covenants contained in Section 4.21.
     
     
     
     Notwithstanding the previous sentence of this Section 6.2, no waiver shall
     be effective against any Holder for any Event of Default or event which
     with notice or lapse of time or both would be an Event of Default with
     respect to any covenant or provision which cannot be modified or amended
     without the consent of the Holder of each outstanding Note affected
     thereby, unless all such affected Holders agree, in writing, to waive such
     Event of Default or other event. No such waiver shall cure or waive any
     subsequent Default or Event of Default or impair any right consequent
     thereon.
     
     In the case of any Event of Default occurring by reason of any willful
     action (or inaction) taken (or not taken) by or on behalf of the Company
     with the intention of avoiding payment of the premium that the Company
     would have had to pay if the Company then had elected to redeem the Notes
     pursuant to the optional redemption provisions of this Indenture, an
     equivalent premium shall also become and be immediately due and payable to
     the extent permitted by law upon the acceleration of the Notes. If an Event
     of Default occurs prior to April 15, 2002, by reason of any willful action
     (or inaction) taken (or not taken) by or on behalf of the Company with the
     intention of avoiding the prohibition on redemption of the Notes prior to
     such date, then, upon acceleration of the Notes, and in an amount equal to
     107.800% for the year beginning April 15, 2001.
     
     

 3.  Collection of Indebtedness and Suits for Enforcement by Trustee.

     The Company covenants that if an Event of Default in payment of principal,
     premium, interest or Liquidated Damages specified in clause (a) or (b) of
     Section 6.1 occurs and is continuing, the Company shall, upon demand of the
     Trustee, pay to it, for the benefit of the Holders of such Notes, the whole
     amount then due and payable on such Notes for principal, premium, interest,
     Liquidated Damages, if any, and, to the extent that payment of such
     interest shall be legally enforceable, interest on any overdue principal
     (and premium, if any), Liquidated Damages and on any overdue interest, at
     the rate borne by the Notes, and, in addition thereto, such further amount
     as shall be sufficient to cover the reasonable costs and expenses of
     collection, including compensation to, and reasonable expenses,
     disbursements and advances of the Trustee, its agents and counsel.

     If the Company fails to pay such amounts forthwith upon such demand, the
     Trustee, in its own name and as trustee of an express trust in favor of the
     Holders, may institute a judicial proceeding for the collection of the sums
     so due and unpaid, may prosecute such proceeding to judgment or final
     decree and may enforce the same against the Company or any other obligor
     upon the Notes and collect the moneys adjudged or decreed to be payable in
     the manner provided by law out of the property of the Company or any other
     obligor upon the Notes, wherever situated.

     If an Event of Default occurs and is continuing, the Trustee may in its
     discretion proceed to protect and enforce its rights and the rights of the
     Holders by such appropriate judicial proceedings as the Trustee shall deem
     most effective to protect and enforce any such rights, whether for the
     specific enforcement of any covenant or agreement in this Indenture or in
     aid of the exercise of any power granted herein, or to enforce any other
     proper remedy.

 4.  Trustee May File Proofs of Claim.

     In case of the pendency of any receivership, insolvency, liquidation,
     bankruptcy, reorganization, arrangement, adjustment, composition or other
     judicial proceeding relative to the Company or any other obligor upon the
     Notes or the property of the Company or of such other obligor or their
     creditors, the Trustee (irrespective of whether the principal of the Notes
     shall then be due and payable as therein expressed or by declaration or
     otherwise and irrespective of whether the Trustee shall have made any
     demand on the Company for the payment of overdue principal, interest or
     Liquidated Damages) shall be entitled and empowered, by intervention in
     such proceeding or otherwise to take any and all actions under the TIA,
     including

     to file and prove a claim for the whole amount of principal (and premium,
     if any), interest and Liquidated Damages owing and unpaid in respect of the
     Notes and to file such other papers or documents as may be necessary or
     advisable in order to have the claims of the Trustee (including any claim
     for the reasonable compensation, expenses, disbursements and advances of
     the Trustee, its agents and counsel) and of the Holders allowed in such
     judicial proceeding, and
     
     
     
     to collect and receive any moneys or other property payable or deliverable
     on any such claims and to distribute the same in accordance with Section
     6.6;
     
     

     and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
     other similar official in any such judicial proceeding is hereby authorized
     by each Holder to make such payments to the Trustee and, in the event that
     the Trustee shall consent to the making of such payments directly to the
     Holders, to pay to the Trustee any amount due it for the reasonable
     compensation, expenses, disbursements and advances of the Trustee, its
     agents and counsel, and any other amounts due the Trustee under Section
     7.7.

     Nothing herein contained shall be deemed to authorize the Trustee to
     authorize or consent to or accept or adopt on behalf of any Holder any plan
     of reorganization, arrangement, adjustment, or composition affecting the
     Notes or the rights of any Holder thereof or to authorize the Trustee to
     vote in respect of the claim of any Holder in any such proceeding.

 5.  Trustee May Enforce Claims Without Possession of Notes.

     All rights of action and claims under this Indenture or the Notes may be
     prosecuted and enforced by the Trustee without the possession of any of the
     Notes or the production thereof in any proceeding relating thereto, and any
     such proceeding instituted by the Trustee shall be brought in its own name
     as trustee of an express trust in favor of the Holders, and any recovery of
     judgment shall, after provision for the payment of compensation to, and
     expenses, disbursements and advances of the Trustee, its agents and
     counsel, be for the ratable benefit of the Holders of the Notes in respect
     of which such judgment has been recovered.

 6.  Priorities.

     Any money collected by the Trustee pursuant to this Article VI shall be
     applied in the following order, at the date or dates fixed by the Trustee
     and, in case of the distribution of such money on account of principal,
     premium, interest or Liquidated Damages, if any, upon presentation of the
     Notes and the notation thereon of the payment if only partially paid and
     upon surrender thereof if fully paid:

     FIRST: To the Trustee in payment of all amounts due pursuant to Section
     7.7;

     SECOND: To the holders of Senior Indebtedness of the Company to the extent
     provided in Article XII;

     THIRD: To the Holders in payment of the amounts then due and unpaid for
     principal of, premium, interest on and Liquidated Damages, if any, with
     respect to, the Notes in respect or for the benefit of which such money has
     been collected, ratably, without preference or priority of any kind,
     according to the amounts due and payable on such Notes for principal,
     premium, interest and Liquidated Damages, if any, respectively; and

     FOURTH: The remainder, if any, shall be repaid to the Company.

 7.  Limitation on Suits.

     No Holder of any Note shall have any right to institute or order or direct
     the Trustee to institute any proceeding, judicial or otherwise, with
     respect to this Indenture, or for the appointment of a receiver or trustee,
     or for any other remedy hereunder, unless

     such Holder has previously given written notice to the Trustee of a
     continuing Event of Default;
     
     
     
     the Holders of not less than 25% in principal amount of then outstanding
     Notes shall have made written request to the Trustee to institute
     proceedings in respect of such Event of Default in its own name as Trustee
     hereunder;
     
     
     
     such Holder or Holders have offered to the Trustee security or indemnity
     reasonably satisfactory to the Trustee against the costs, expenses and
     liabilities to be incurred or reasonably probable to be incurred in
     compliance with such request;
     
     
     
     the Trustee for 60 days after its receipt of such notice, request and offer
     of indemnity has failed to institute any such proceeding; and
     
     
     
     no direction inconsistent with such written request has been given to the
     Trustee during such 60-day period by the Holders of a majority in principal
     amount of then outstanding Notes;
     
     

     it being understood and intended that no one or more Holders shall have any
     right in any manner whatever by virtue of, or by availing of, any provision
     of this Indenture to affect, disturb or prejudice the rights of any other
     Holders, or to obtain or to seek to obtain priority or preference over any
     other Holders or to enforce any right under this Indenture, except in the
     manner herein provided and for the equal and ratable benefit of all the
     Holders.

 8.  Unconditional Right of Holders to Receive Principal, Premium, Interest and
     Liquidated Damages.

     Notwithstanding any other provision of this Indenture but subject to the
     provisions of Section 6.6 and Article XII, the Holder of any Note shall
     have the right, which is absolute and unconditional, to receive payment of
     the principal of, and premium, interest on and Liquidated Damages, if any,
     with respect to, such Note when due (including, in the case of redemption,
     the Redemption Price on the applicable Redemption Date, and in the case of
     the Repurchase Price, on the applicable Repurchase Date) and to institute
     suit for the enforcement of any such payment, and such rights shall not be
     impaired without the consent of such Holder.

 9.  Rights and Remedies Cumulative.

     Except as otherwise provided with respect to the replacement or payment of
     mutilated, destroyed, lost or stolen Notes in Section 2.7, no right or
     remedy herein conferred upon or reserved to the Trustee or to the Holders
     is intended to be exclusive of any other right or remedy, and every right
     and remedy shall, to the extent permitted by law, be cumulative and in
     addition to every other right and remedy given hereunder or now or
     hereafter existing at law or in equity or otherwise. The assertion or
     employment of any right or remedy hereunder, or otherwise, shall not
     prevent the concurrent assertion or employment of any other appropriate
     right or remedy.

 10. Delay or Omission Not Waiver.

     No delay or omission by the Trustee or by any Holder of any Note to
     exercise any right or remedy arising upon any Event of Default shall impair
     the exercise of any such right or remedy or constitute a waiver of any such
     Event of Default. Every right and remedy given by this Article VI or by law
     to the Trustee or to the Holders may be exercised from time to time, and as
     often as may be deemed expedient, by the Trustee or by the Holders, as the
     case may be.

 11. Control by Holders.

     The Holder or Holders of no less than a majority in aggregate principal
     amount of then outstanding Notes shall have the right to direct the time,
     method and place of conducting any proceeding for any remedy available to
     the Trustee or exercising any trust or power conferred upon the Trustee,
     provided, that

     the Trustee may refuse to follow any direction that conflicts with any rule
     of law or with this Indenture,
     
     
     
     the Trustee shall not determine that the action so directed would be
     unjustly prejudicial to the Holders not taking part in such direction or
     that may involve the Trustee in personal liability, and
     
     
     
     the Trustee may take any other action deemed proper by the Trustee which is
     not inconsistent with such direction.
     
     

     In the event the Trustee takes any action or follows any direction pursuant
     to this Indenture, the Trustee shall be entitled to indemnification
     satisfactory to it in its reasonable direction against any loss, expense or
     liability caused by taking such action or following such direction.

 12. Waiver of Past Default.

     The Holder or Holders of not less than a majority in aggregate principal
     amount of then outstanding Notes may, on behalf of all Holders, prior to
     the declaration of acceleration of the maturity of the Notes, waive any
     past default hereunder and its consequences, except a default

     in the payment of the principal of, premium, interest on, or Liquidated
     Damages, if any, with respect to, any Note not yet cured, or
     
     
     
     in respect of a covenant or provision hereof which, under Article IX,
     cannot be modified or amended without the consent of the Holder of each
     outstanding Note affected.
     
     

     Upon any such waiver, such default shall cease to exist, and any Event of
     Default arising therefrom shall be deemed to have been cured, for every
     purpose of this Indenture; but no such waiver shall extend to any
     subsequent or other default or impair the exercise of any right arising
     therefrom.

     In the event of a waiver, the Company shall deliver to the Trustee an
     Officers' Certificate stating that the requisite percentage of Holders have
     consented to such waiver and attaching copies of such consents. When a
     Default or Event of Default is waived, it is cured and ceases.

 13. Undertaking for Costs.

     All parties to this Indenture agree, and each Holder of any Note by his
     acceptance thereof shall be deemed to have agreed, that any court may in
     its discretion require, in any suit for the enforcement of any right or
     remedy under this Indenture, or in any suit against the Trustee for any
     action taken, suffered or omitted to be taken by it as Trustee, the filing
     by any party litigant in such suit of an undertaking to pay the costs of
     such suit, and that such court may in its discretion assess reasonable
     costs, including reasonable attorneys' fees, against any party litigant in
     such suit, having due regard to the merits and good faith of the claims or
     defenses made by such party litigant; but the provisions of this Section
     6.13 shall not apply to any suit instituted by the Trustee, to any suit
     instituted by any Holder, or group of Holders, holding in the aggregate
     more than 10% in aggregate principal amount of then outstanding Notes, or
     to any suit instituted by any Holder for enforcement of the payment of
     principal of, premium, interest on or Liquidated Damages with respect to,
     any Note on or after the respective Stated Maturity of such Note
     (including, in the case of redemption, on or after the Redemption Date).

 14. Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every case, subject to any determination in such
proceeding, the Company, the Trustee and the Holders shall be restored severally
and respectively to their former positions hereunder and thereafter all rights
and remedies of the Trustee and the Holders shall continue as though no such
proceeding had been instituted.

TRUSTEE



The Trustee hereby accepts the trust imposed upon it by this Indenture and
covenants and agrees to perform the same, as herein expressed.

 1.  Duties of Trustee.

     If a Default or an Event of Default actually known to the Trustee has
     occurred and is continuing, the Trustee shall exercise such of the rights
     and powers vested in it by this Indenture and use the same degree of care
     and skill in their exercise as a prudent Person would exercise or use under
     the circumstances in the conduct of such Person's own affairs.
     
     
     
     Except during the continuance of a Default or an Event of Default:
     
     
     
     The Trustee need perform only those duties as are specifically set forth in
     this Indenture and no others, and no covenants or obligations shall be
     implied in or read into this Indenture which are adverse to the Trustee.
     
     
     
     In the absence of bad faith on its part, the Trustee may conclusively rely,
     as to the truth of the statements and the correctness of the opinions
     expressed therein, upon certificates or opinions furnished to the Trustee
     and conforming to the requirements of this Indenture. However, the Trustee
     shall examine the certificates and opinions to determine whether or not
     they conform to the requirements of this Indenture.
     
     
     
     The Trustee may not be relieved from liability for its own negligent
     action, its own negligent failure to act, or its own willful misconduct,
     except that:
     
     
     
     This paragraph does not limit the effect of paragraph (b) of this Section
     7.1.
     
     
     
     The Trustee shall not be liable for any error of judgment made in good
     faith by a Trust Officer, unless it is proved that the Trustee was
     negligent in ascertaining the pertinent facts.
     
     
     
     The Trustee shall not be liable with respect to any action it takes or
     omits to take in good faith in accordance with a direction received by it
     pursuant to Section 6.11 and the Trustee shall be entitled from time to
     time to request and receive such direction.
     
     
     
     No provision of this Indenture shall require the Trustee to expend or risk
     its own funds or otherwise incur any financial liability in the performance
     of any of its duties hereunder or to take or omit to take any action under
     this Indenture or at the request, order or direction of the Holders or in
     the exercise of any of its rights or powers unless it receives reasonable
     indemnity satisfactory to it against any loss, liability or expense.
     
     
     
     Every provision of this Indenture that in any way relates to the Trustee is
     subject to paragraphs (a), (b), (c), (d) and (f) of this Section 7.1.
     
     
     
     The Trustee shall not be liable for interest on any assets received by it
     except as the Trustee may agree in writing with the Company. Assets held in
     trust by the Trustee need not be segregated from other assets except to the
     extent required by law.
     
     

 2.  Rights of Trustee.

     Subject to Section 7.1:

     The Trustee may rely on any document believed by it to be genuine and to
     have been signed or presented by the proper Person. The Trustee need not
     investigate any fact or matter stated in any such document.
     
     
     
     Before the Trustee acts or refrains from acting, it may consult with
     counsel and may require an Officers' Certificate or an Opinion of Counsel,
     which shall conform to Sections 14.4 and 14.5. The Trustee shall not be
     liable for any action it takes or omits to take in good faith in reliance
     on such certificate or advice of counsel.
     
     
     
     The Trustee may act through its attorneys and agents and shall not be
     responsible for the misconduct or negligence of any agent appointed with
     due care.
     
     
     
     The Trustee shall not be liable for any action it takes or omits to take in
     good faith which it believes to be authorized or within its rights or
     powers conferred upon it by this Indenture.
     
     
     
     The Trustee shall not be bound to make any investigation into the facts or
     matters stated in any resolution, certificate, statement, instrument,
     opinion, notice, request, direction, consent, order, bond, debenture, or
     other paper or document, but the Trustee, in its discretion, may make such
     further inquiry or investigation into such facts or matters as it may see
     fit.
     
     
     
     The Trustee shall be under no obligation to exercise any of the rights or
     powers vested in it by this Indenture at the request, order or direction of
     any of the Holders, pursuant to the provisions of this Indenture, unless
     such Holders shall have offered to the Trustee reasonable security or
     indemnity against the costs, expenses and liabilities which may be incurred
     therein or thereby.
     
     
     
     Unless otherwise specifically provided for in this Indenture, any demand,
     request, direction or notice from the Company shall be sufficient if signed
     by an Officer of the Company.
     
     
     
     The Trustee shall have no duty to inquire as to the performance of the
     Company's covenants in Article IV hereof. In addition, the Trustee shall
     not be deemed to have knowledge of any Default or Event of Default except
     (i) any Event of Default occurring pursuant to Sections 6.1(a) or 6.1(b),
     or (ii) any Default or Event of Default of which the Trustee shall have
     received written notification or obtained actual knowledge.
     
     
     
     Subject to Section 9.2 hereof, the Trustee may (but shall not be obligated
     to), without the consent of the Holders, give any consent, waiver or
     approval required by the terms hereof. The Trustee shall be entitled to
     request and conclusively rely on an Opinion of Counsel with respect to
     whether any consent, waiver, approval, amendment or modification shall be a
     material adverse effect on the interest or rights of any Holder.
     
     

 3.  Individual Rights of Trustee.

     The Trustee in its individual or any other capacity may become the owner or
     pledgee of Notes and may otherwise deal with the Company, any of its
     Subsidiaries, or their respective Affiliates with the same rights it would
     have if it were not Trustee. Any Agent may do the same with like rights;
     however, the Trustee must comply with Sections 7.10 and 7.11.

 4.  Trustee's Disclaimer.

     The Trustee makes no representation as to the validity or adequacy of this
     Indenture or the Notes and it shall not be accountable for the Company's
     use of the proceeds from the Notes, and it shall not be responsible for any
     statement in the Notes, other than the Trustee's certificate of
     authentication, or the use or application of any funds received by a Paying
     Agent other than the Trustee.

 5.  Notice of Default.

     Except in the case of a Default or an Event of Default in payment of
     principal, premium, interest or Liquidated Damages, if any, with respect
     to, any Note (including the payment of the Repurchase Price on the
     Repurchase Date and the payment of the Redemption Price on the Redemption
     Date), the Trustee may withhold the notice if and so long as a Trust
     Officer in good faith determines that withholding the notice is in the
     interest of the Noteholders.

 6.  Reports by Trustee to Holders.

     Within 60 days after each July 15 beginning with the July 15 following the
     date of this Indenture, the Trustee shall, if required by TIA Section
     313(a), mail to each Noteholder a brief report dated as of such July 15
     that complies with TIA 313(a). The Trustee also shall comply with TIA
     313(b) and 313(c).

     The Company shall promptly notify the Trustee in writing if the Notes
     become listed on any stock exchange or automatic quotation system.

     A copy of each report at the time of its mailing to Noteholders shall be
     mailed to the Company and filed with the SEC, if required by law, and each
     stock exchange, if any, on which the Notes are listed.

 7.  Compensation and Indemnity.

     The Company agrees to pay to the Trustee from time to time such
     compensation as the Company and the Trustee shall from time to time agree
     in writing for all services rendered by it hereunder (which compensation
     shall not be limited by any provision of law in regard to the compensation
     of a trustee of an express trust). The Company shall also reimburse the
     Trustee upon request for all reasonable disbursements, expenses and
     advances incurred or made by it. Such expenses shall include the reasonable
     compensation, disbursements and expenses of the Trustee's agents,
     accountants, experts and counsel.

     The Trustee shall not be under any obligation to institute any suit, or
     take any remedial action under this Indenture, or to enter any appearance
     or in any way defend any suit in which it may be a defendant, or to take
     any steps in the execution of the trusts created hereby or thereby or in
     the enforcement of any rights and powers under this Indenture, until it
     shall be indemnified to its reasonable satisfaction against any and all
     reasonable expenses, disbursements, advances and other liabilities incurred
     or made by the Trustee in accordance with any provisions of this Indenture,
     including compensation for services, costs, expenses, outlays, counsel fees
     and other disbursements, and against all liability not due to its
     negligence or willful misconduct.

     The Company agrees to indemnify the Trustee (in its capacity as Trustee)
     and each of its officers, directors, attorneys-in-fact and agents for, and
     hold it and each of them harmless against, any claim, demand, expense
     (including but not limited to reasonable compensation, disbursements and
     expenses of the Trustee's agents and counsel), loss or liability incurred
     by it without negligence, bad faith or willful misconduct on its part,
     arising out of or in connection with the administration of this trust and
     its rights or duties hereunder including the reasonable costs and expenses
     of defending itself against any claim or liability in connection with the
     exercise or performance of any of its powers or duties hereunder. The
     Trustee shall notify the Company promptly of any claim asserted against the
     Trustee for which it may seek indemnity; however, unless the position of
     the Company is prejudiced by such failure, the failure of the Trustee to
     promptly notify the Company shall not limit its right to indemnification.
     The Company shall defend each such claim. The Trustee may retain separate
     counsel if the Trustee shall have been reasonably advised by counsel that
     there may be one or more legal defenses available to it that are different
     from or additional to those available to the Company and in the reasonable
     judgment of such counsel it is advisable for the Trustee to engage separate
     counsel, and the Company shall reimburse the Trustee for the reasonable
     fees and expenses of such counsel. The Company need not pay for any
     settlement made without its written consent. The Company need not reimburse
     any expense or indemnify against any loss or liability to the extent
     incurred by the Trustee through its negligence, bad faith or willful
     misconduct.

     To secure the Company's payment obligations in this Section 7.7, the
     Company and the Holders agree that the Trustee shall have a lien prior to
     the Notes on all assets held or collected by the Trustee, in its capacity
     as Trustee, except assets held in trust to pay principal of, premium,
     interest or Liquidated Damages, if any, on particular Notes pursuant to
     Article III.

     When the Trustee incurs expenses or renders services after an Event of
     Default specified in Section 6.1(f) or (g) occurs, the expenses and the
     compensation for the services are intended to constitute expenses of
     administration under any Bankruptcy Law.

     The Company's obligations under this Section 7.7 and any lien arising
     hereunder shall survive the resignation or removal of the Trustee, the
     discharge of the Company's obligations pursuant to Article VIII of this
     Indenture and any rejection or termination of this Indenture under any
     Bankruptcy Law.

 8.  Replacement of Trustee.

     The Trustee may resign by so notifying the Company in writing. The Holder
     or Holders of a majority in principal amount of then outstanding Notes may
     remove the Trustee by so notifying the Company and the Trustee in writing.
     The Company may remove the Trustee if:

     the Trustee fails to comply with Section 7.10;
     
     
     
     the Trustee is adjudged bankrupt or insolvent;
     
     
     
     a receiver, Custodian, or other public officer takes charge of the Trustee
     or its property; or
     
     
     
     the Trustee becomes incapable of acting.
     
     

     No resignation or removal of the Trustee and no appointment of a successor
     Trustee pursuant to this Article shall become effective until the
     acceptance of appointment by the successor Trustee in accordance with the
     applicable requirements of this Section 7.8.

     If the instrument of acceptance by a successor Trustee required by this
     Section 7.8 shall not have been delivered to the Trustee within 30 days
     after the giving of such notice of removal, the removed Trustee may
     petition any court of competent jurisdiction for the appointment of a
     successor Trustee.

     If the Trustee resigns or is removed or if a vacancy exists in the office
     of Trustee for any reason, the Company shall promptly appoint a successor
     Trustee. At any time within one year after a successor Trustee appointed by
     the Company takes office, the Holder or Holders of a majority in principal
     amount of then outstanding Notes may, with the Company's consent, appoint a
     successor Trustee to replace such successor Trustee as so appointed by the
     Company.

     A successor Trustee shall deliver a written acceptance of its appointment
     to the retiring Trustee and to the Company. Immediately after that and
     provided that all sums owing to the retiring Trustee provided for in
     Section 7.7 have been paid, the retiring Trustee shall transfer all
     property held by it as trustee to the successor Trustee, subject to the
     lien provided in Section 7.7, the resignation or removal of the retiring
     Trustee shall become effective, and the successor Trustee shall have all
     the rights, powers and duties of the Trustee under this Indenture. A
     successor Trustee shall mail notice of its succession to each Holder.

     If a successor Trustee does not take office within 60 days after the
     retiring Trustee resigns or is removed, the Company or any Holder or
     Holders of at least 10% in principal amount of then outstanding Notes may
     petition any court of competent jurisdiction for the appointment of a
     successor Trustee.

     If the Trustee fails to comply with Section 7.10, any Holder or Holders of
     at least 10% in principal amount of then outstanding Notes may petition any
     court of competent jurisdiction for the removal of the Trustee and the
     appointment of a successor Trustee. Any successor Trustee shall comply with
     TIA Section 310(a)(5).

     Notwithstanding replacement of the Trustee pursuant to this Section 7.8,
     the Company's obligations under Section 7.7 shall continue for the benefit
     of the retiring Trustee.

 9.  Successor Trustee by Merger, Etc.

     If the Trustee consolidates with, merges or converts into, or transfers all
     or substantially all of its corporate trust business to, another
     corporation, the resulting, surviving or transferee corporation without any
     further act shall, if such resulting, surviving or transferee corporation
     is otherwise eligible hereunder, be the successor Trustee, provided such
     corporation shall be otherwise eligible under this Article, without the
     execution or filing of any paper or any further act on the part of any of
     the parties hereto. In case any Notes shall have been authenticated, but
     not delivered, by the Trustee then in office, any successor by merger,
     conversion or consolidation to such authenticating Trustee may adopt such
     authentication and delivery the Notes so authenticated with the same effect
     as if such successor Trustee had itself authenticated such Notes.

 10. Eligibility; Disqualification.

     The Trustee shall at all times satisfy the requirements of TIA 310(a)(1),
     (2) and (5). The Trustee shall have a combined capital and surplus of at
     least $50,000,000 (or being a member or subsidiary of a bank holding system
     with aggregate combined capital and surplus of at least $50,000,000) as set
     forth in its most recent published annual report of condition if such
     corporation or system publishes reports of condition at least annually,
     pursuant to law or to the requirements of such supervising or examining
     authority, then for the purposes of this Section, the combined capital and
     surplus of such corporation or system shall be deemed to be its combined
     capital and surplus as set forth in its most recent report of condition so
     published. The Trustee shall comply with TIA  310(b); provided, however,
     that there shall be excluded from the operation of TIA  310(b)(1) any
     indenture or indentures under which other securities, or certificates of
     interest or participation in other securities of the Company are
     outstanding if the requirements for such exclusion set forth in TIA
      310(b)(1) are met. The provisions of TIA  310 shall apply to the Company,
     as obligor of the Notes.

 11. Preferential Collection of Claims Against Company.

The Trustee shall comply with TIA 311(a), excluding any creditor relationship
listed in TIA 311(b). A Trustee who has resigned or been removed shall be
subject to TIA 311(a) to the extent indicated.

LEGAL DEFEASANCE AND COVENANT DEFEASANCE



 1. Option to Effect Legal Defeasance or Covenant Defeasance.

    The Company may, at the option of its Board of Directors evidenced by a
    resolution set forth in an Officers' Certificate, at any time, elect to have
    either Section 8.2 or 8.3 hereof be applied to all outstanding Notes upon
    compliance with the conditions set forth below in this Article VIII.

 2. Legal Defeasance and Discharge.

    Upon the Company's exercise under Section 8.1 hereof of the option
    applicable to this Section 8.2, the Company shall, subject to the
    satisfaction of the conditions set forth in Section 8.4 hereof, be deemed to
    have been discharged from its obligations with respect to all outstanding
    Notes on the date the conditions set forth below are satisfied (hereinafter,
    "Legal Defeasance"). For this purpose, Legal Defeasance means that the
    Company shall be deemed to have paid and discharged the entire Indebtedness
    represented by the outstanding Notes, which shall thereafter be deemed to be
    "outstanding" only for the purposes of Section 8.5 hereof and the other
    Sections of this Indenture referred to in (a) and (b) below, and to have
    satisfied all its other obligations under such Notes and this Indenture (and
    the Trustee, on demand of and at the expense of the Company, shall execute
    proper instruments acknowledging the same), except for the following
    provisions which shall survive until otherwise terminated or discharged
    hereunder: (a) the rights of Holders of outstanding Notes to receive solely
    from the trust fund described in Section 8.4 hereof, and as more fully set
    forth in such Section, payments in respect of the principal, premium,
    interest and Liquidated Damages, if any, on such Notes when such payments
    are due, (b) the Company's obligations with respect to such Notes under
    Article II and Section 4.2 hereof, (c) the rights, powers, trusts, duties
    and immunities of the Trustee hereunder and the Company's obligations in
    connection therewith and (d) this Article VIII. Subject to compliance with
    this Article VIII, the Company may exercise its option under this Section
    8.2 notwithstanding the prior exercise of its option under Section 8.3
    hereof.

 3. Covenant Defeasance.

    Upon the Company's exercise under Section 8.1 hereof of the option
    applicable to this Section 8.3, the Company shall, subject to the
    satisfaction of the conditions set forth in Section 8.4 hereof, be released
    from its obligations under the covenants contained in Sections 4.4, 4.5,
    4.11, 4.12, 4.13, 4.14, 4.15, 4.16, 4.17, 4.18, 4.19, 4.20 and 4.21 hereof
    with respect to the outstanding Notes on and after the date the conditions
    set forth below are satisfied (hereinafter, "Covenant Defeasance") and the
    Notes shall thereafter be deemed not "outstanding" for the purposes of any
    direction, waiver, consent or declaration or act of Holders (and the
    consequences of any thereof) in connection with such covenants, but shall
    continue to be deemed "outstanding" for all other purposes hereunder (it
    being understood that such Notes shall not be deemed outstanding for
    accounting purposes). For this purpose, Covenant Defeasance means that, with
    respect to the outstanding Notes, the Company may omit to comply with and
    shall have no liability in respect of any term, condition or limitation set
    forth in any such covenant, whether directly or indirectly, by reason of any
    reference elsewhere herein to any such covenant or by reason of any
    reference in any such covenant to any other provision herein or in any other
    document and such omission to comply shall not constitute a Default or an
    Event of Default under Section 6.1 hereof, but, except as specified above,
    the remainder of this Indenture and such Notes shall be unaffected thereby.
    In addition, upon the Company's exercise under Section 8.1 hereof of the
    option applicable to this Section 8.3 hereof, subject to the satisfaction of
    the conditions set forth in Section 8.4 hereof, Sections 6.1(c) through
    6.1(g) hereof shall not constitute Events of Default.

 4. Conditions to Legal or Covenant Defeasance.

    The following shall be the conditions to the application of either Section
    8.2 or 8.3 hereof to the outstanding Notes:

    In order to exercise either Legal Defeasance or Covenant Defeasance:

    the Company must irrevocably deposit with the Trustee, in trust, for the
    benefit of the Holders, cash in United States dollars, non-callable
    Government Securities, or a combination thereof, in such amounts as will be
    sufficient, in the opinion of a nationally recognized firm of independent
    certified public accountants, to pay the principal, premium, interest and
    Liquidated Damages, if any, on the outstanding Notes on the Stated Maturity
    thereof or on the applicable redemption date, as the case may be, and the
    Company must specify whether the Notes are being defeased to maturity or to
    a particular redemption date;
    
    
    
    in the case of an election under Section 8.2 hereof, the Company shall have
    delivered to the Trustee an Opinion of Counsel from nationally recognized
    tax counsel reasonably acceptable to the Trustee confirming that (A) the
    Company has received from, or there has been published by, the Internal
    Revenue Service a ruling or (B) since the date of this Indenture, there has
    been a change in the applicable federal income tax law, in either case to
    the effect that, and based thereon such Opinion of Counsel shall confirm
    that, the Holders of the outstanding Notes will not recognize income, gain
    or loss for federal income tax purposes as a result of such Legal Defeasance
    and will be subject to federal income tax on the same amounts, in the same
    manner and at the same times as would have been the case if such Legal
    Defeasance had not occurred;
    
    
    
    in the case of an election under Section 8.3 hereof, the Company shall have
    delivered to the Trustee an Opinion of Counsel from nationally recognized
    tax counsel reasonably acceptable to the Trustee confirming that the Holders
    of the outstanding Notes will not recognize income, gain or loss for federal
    income tax purposes as a result of such Covenant Defeasance and will be
    subject to federal income tax on the same amounts, in the same manner and at
    the same times as would have been the case if such Covenant Defeasance had
    not occurred;
    
    
    
    no Default or Event of Default shall have occurred and be continuing on the
    date of such deposit or insofar as Events of Default from bankruptcy or
    insolvency events are concerned, at any time in the period ending on the
    91st day after the date of deposit;
    
    
    
    such Legal Defeasance or Covenant Defeasance shall not result in a breach or
    violation of, or constitute a default under, any material agreement or
    instrument (other than this Indenture) to which the Company or any of its
    Restricted Subsidiaries is a party or by which the Company or any of its
    Restricted Subsidiaries is bound;
    
    
    
    the Company shall have delivered to the Trustee an opinion of counsel to the
    effect that on the 91st day or on the day after the last day of the
    applicable preference period under Bankruptcy Law following the deposit, the
    trust funds will not be subject to the effect of any applicable bankruptcy,
    insolvency, reorganization or similar laws affecting creditors' rights
    generally;
    
    
    
    the Company shall have delivered to the Trustee an Officers' Certificate
    stating that the deposit was not made by the Company with the intent of
    preferring the Holders over any other creditors of the Company or with the
    intent of defeating, hindering, delaying or defrauding creditors of the
    Company or others; and
    
    
    
    the Company shall have delivered to the Trustee an Officers' Certificate and
    an Opinion of Counsel, each stating that all conditions precedent provided
    for or relating to the Legal Defeasance or the Covenant Defeasance have been
    complied with.
    
    
    
    the deposit shall not result in the Company, the Trustee or the trust
    becoming or being deemed to be an "investment company" under the Investment
    Company Act of 1940, as amended.
    
    

 5. Deposited Money and Government Securities to be Held in Trust; Other
    Miscellaneous Provisions.

    Subject to Section 8.6 hereof, all money and non-callable Government
    Securities (including the proceeds thereof) deposited with the Trustee (or
    other qualifying trustee, collectively for purposes of this Section 8.5, the
    "Trustee") pursuant to Section 8.4 hereof in respect of the outstanding
    Notes shall be held in trust and applied by the Trustee, in accordance with
    the provisions of such Notes and this Indenture, to the payment, either
    directly or through any Paying Agent (including the Company acting as Paying
    Agent) as the Trustee may determine, to the Holders of such Notes of all
    sums due and to become due thereon in respect of principal, premium, if any,
    and interest, but such money need not be segregated from other funds except
    to the extent required by law.

    The Company shall pay and indemnify the Trustee against any tax, fee or
    other charge imposed on or assessed against the cash or non-callable
    Government Securities deposited pursuant to Section 8.4 hereof or the
    principal and interest received in respect thereof other than any such tax,
    fee or other charge which by law is for the account of the Holders of the
    outstanding Notes.

    Anything in this Article 8 to the contrary notwithstanding, the Trustee
    shall deliver or pay to the Company from time to time upon the request of
    the Company any money or non-callable Government Securities held by it as
    provided in Section 8.4 hereof which, in the opinion of a nationally
    recognized firm of independent public accountants expressed in a written
    certification thereof delivered to the Trustee (which may be the opinion
    delivered under Section 8.4(a) hereof), are in excess of the amount thereof
    that would then be required to be deposited to effect an equivalent Legal
    Defeasance or Covenant Defeasance.

 6. Repayment to Company.

    Any money deposited with the Trustee or any Paying Agent, or then held by
    the Company, in trust for the payment of the principal of, premium, if any,
    or interest on any Note and remaining unclaimed for two years after such
    principal, and premium, if any, or interest has become due and payable shall
    be paid to the Company on its request or (if then held by the Company) shall
    be discharged from such trust; and the Holder of such Note shall thereafter,
    as a secured creditor, look only to the Company for payment thereof, and all
    liability of the Trustee or such Paying Agent with respect to such trust
    money, and all liability of the Company as trustee thereof, shall thereupon
    cease; provided, however, that the Trustee or such Paying Agent, before
    being required to make any such repayment, may at the expense of the Company
    cause to be published once, in the New York Times and The Wall Street
    Journal (national edition), notice that such money remains unclaimed and
    that, after a date specified therein, which shall not be less than 30 days
    from the date of such notification or publication, any unclaimed balance of
    such money then remaining will be repaid to the Company.

 7. Reinstatement.

    If the Trustee or Paying Agent is unable to apply any United States dollars
    or non-callable Government Securities in accordance with Section 8.2 or 8.3
    hereof, as the case may be, by reason of any order or judgment of any court
    or governmental authority enjoining, restraining or otherwise prohibiting
    such application, then the Company's obligations under this Indenture and
    the Note; shall be revived and reinstated as though no deposit had occurred
    pursuant to Section 8.2 or 8.3 hereof until such time as the Trustee or
    Paying Agent is permitted to apply all such money in accordance with Section
    8.2 or 8.3 hereof, as the case may be; provided, however, that, if the
    Company makes any payment of principal of, premium, if any, or interest on
    any Note following the reinstatement of its obligations, the Company shall
    be subrogated to the rights of the Holders of such Notes to receive such
    payment from the money held by the Trustee or Paying Agent.

 8. Discharge of Liability on Securities; Defeasance.

When (a)(i) the Company delivers to the Trustee all outstanding Notes for
cancellation or (ii) all outstanding Notes have become due and payable, whether
at maturity or on a specified redemption date as a result of the mailing of a
notice of redemption pursuant to Article III hereof, (b) the Company irrevocably
deposits with the Trustee money sufficient to pay at maturity or upon redemption
all outstanding Notes, including interest and premium thereon to maturity or
such redemption date, and if in either case the Company pays all other sums
payable hereunder by the Company, and (c) if the Notes have been called for
redemption and the redemption date has not occurred, the Company delivers to the
Trustee an Opinion of Counsel in the United States reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such actions
and will be subject to federal income tax on the same amounts, in the same
manner and at the same time as would have been the case if such actions had not
occurred, then this Indenture shall cease to be of further effect except for (i)
the provisions set forth in Article II, Section 4.7, 7.7 and 8.6 hereof and (ii)
if the Notes have been called for redemption and the redemption date has not
occurred, the Company's obligation to pay the redemption price on such
redemption date. The Trustee shall acknowledge satisfaction and discharge of
this Indenture on demand of the Company accompanied by an Officers' Certificate
and an Opinion of Counsel and at the cost and expense of the Company.

AMENDMENTS, SUPPLEMENTS AND WAIVERS



 1. Without Consent of Holders.

    The Company and the Trustee may amend or supplement this Indenture or the
    Notes without the consent of any Holder of Notes:

    to cure any ambiguity, defect or inconsistency;
    
    
    
    to provide for uncertificated Notes in addition to or in place of
    certificated Notes;
    
    
    
    to provide for the assumption of the Company's Obligations to Holders in the
    case of a merger or consolidation;
    
    
    
    to make any change that would provide any additional rights or benefits to
    the Holders of the Notes or that does not adversely affect the legal rights
    hereunder of any Holder of the Notes; or
    
    
    
    to comply with requirements of the SEC in order to effect or maintain the
    qualification of this Indenture under the TIA.
    
    

    Upon the request of the Company, accompanied by a resolution of the Board of
    Directors of the Company, authorizing the execution of any such supplemental
    indenture or amendment, and upon receipt by the Trustee of the documents
    described in Section 9.6 hereof required or requested by the Trustee, the
    Trustee shall join with the Company in the execution of any supplemental
    indenture or amendment authorized or permitted by the terms of this
    Indenture and to make any further appropriate agreements and stipulations
    which may be therein contained, but the Trustee shall not be obligated to
    enter into such supplemental indenture or amendment which affects its own
    rights, duties or immunities under this Indenture or otherwise.

 2. With Consent of Holders.

    Except as otherwise provided herein, the Company and the Trustee may amend
    or supplement this Indenture or the Notes with the written consent of the
    Holders of at least a majority in principal amount of the then outstanding
    Notes (including consents obtained in connection with a tender offer or
    exchange offer for the Notes).

    Upon the request of the Company, accompanied by a resolution of the Board of
    Directors of the Company authorizing the execution of any such supplemental
    indenture or amendment, and upon the filing with the Trustee of evidence
    satisfactory to the Trustee of the consent of the Holders of Notes as
    aforesaid, and upon receipt by the Trustee of the documents described in
    Section 9.6 hereof, the Trustee shall join with the Company in the execution
    of such supplemental indenture or amendment unless such supplemental
    indenture or amendment affects the Trustee's own rights, duties or
    immunities under this Indenture or otherwise, in which case the Trustee may
    in its discretion, but shall not be obligated to, enter into such
    supplemental indenture.

    It shall not be necessary for the consent of the Holders under this Section
    to approve the particular form of any proposed supplemental indenture or
    amendment, but it shall be sufficient if such consent approves the substance
    thereof.

    After a supplemental indenture or amendment under this Section becomes
    effective, the Company shall mail to the Holders of each Note affected
    thereby a notice briefly describing the amendment or waiver. Any failure of
    the Company to mail such notice, or any defect therein, shall not, however,
    in any way impair or affect the validity of any such supplemental indenture,
    amendment or waiver. Subject to Sections 6.8, 6.12, 7.2 and 7.7 hereof, the
    Holders of a majority in principal amount of the Notes then outstanding may
    waive compliance in a particular instance by the Company with any provision
    of this Indenture or the Notes. However, without the consent of each Holder
    of Notes affected, an amendment or waiver under this Section may not (with
    respect to any Notes held by a non-consenting Holder of Notes):

    reduce the principal amount of Notes whose Holders must consent to an
    amendment, supplement or waiver;
    
    
    
    reduce the principal of or change the fixed maturity of any Note or alter
    the optional or mandatory redemption provisions (other than provisions
    relating to the covenants described in Section 4.20 or 4.21) or reduce the
    prices at which the Company shall offer to purchase such Notes pursuant to
    Sections 4.20 or 4.21 hereof;
    
    
    
    reduce the rate of or change the time for payment of interest or Liquidated
    Damages, if any, including default interest, on any Note;
    
    
    
    waive a Default or Event of Default in the payment of principal of or
    interest or Liquidated Damages, if any, on, or redemption payment with
    respect to, any Note (other than a Default in the payment of an amount due
    as a result of an acceleration if the Holders of Notes rescind such
    acceleration pursuant to Section 6.2);
    
    
    
    make any Note payable in money other than that stated in the Note;
    
    
    
    make any change in the provisions of this Indenture relating to waiver of
    past defaults or to the rights of Holders to receive payments of principal,
    premiums, interest or Liquidated Damages, if any, on the Notes or in this
    sentence of this Section 9.2;
    
    
    
    waive a redemption payment with respect to any Note;
    
    
    
    make any change to the subordination provisions of Article XII of this
    Indenture that adversely affects Holders of Notes; or
    
    
    
    make any change in the foregoing amendment and waiver provisions.
    
    

 3. Compliance with TIA.

    If at the time of an amendment to this Indenture or the Notes, this
    Indenture shall be qualified under the TIA, every amendment to this
    Indenture or the Notes shall be set forth in a supplemental indenture that
    complies with the TIA as then in effect.

 4. Revocation and Effect of Consents.

    Until a supplemental indenture, an amendment or waiver becomes effective, a
    consent to it by a Holder of a Note is a continuing consent by the Holder
    and every subsequent Holder of a Note or portion of a Note that evidences
    the same debt as the consenting Holder's Note, even if notation of the
    consent is not made on any Note. Subject to the following paragraph, any
    such Holder or subsequent Holder may revoke the consent as to such Holder's
    Note or portion of such Note by notice to the Trustee or the Company
    received before the date specified in any solicitation or waiver. Subject to
    Section 9.2 hereof, a supplemental indenture, amendment or waiver becomes
    effective in accordance with its terms and thereafter binds every Holder of
    Notes.

    The Company may fix a record date for determining which Holders must consent
    to such supplemental indenture, amendment or waiver or action permitted by
    Section 9.2. If the Company fixes a record date, the record date shall be
    fixed at the later of (i) 30 days prior to the first solicitation of such
    consent or the date of the most recent list of Holders furnished to the
    Trustee prior to such solicitation pursuant to Section 2.5, or (ii) such
    other date as the Company shall designate.

 5. Notation on or Exchange of Notes.

    The Trustee may place an appropriate notation about a supplemental
    indenture, amendment or waiver on any Note thereafter authenticated. The
    Company in exchange for all Notes may issue and the Trustee shall
    authenticate new Notes that reflect the amendment or waiver.

    Failure to make the appropriate notation or issue a new Note shall not
    affect the validity and effect of such amendment or waiver.

 6. Trustee to Sign Amendments, Etc.

The Trustee shall sign any amendment or supplemental indenture authorized
pursuant to this Article IX if the amendment does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. If it does, the
Trustee may, but need not, sign it. In signing or refusing to sign such
amendment or supplemental indenture, the Trustee shall be entitled to receive,
if requested, an indemnity reasonably satisfactory to it and to receive and,
subject to Section 7.1, shall be fully protected in relying upon, an Officers'
Certificate and an Opinion of Counsel as conclusive evidence that such amendment
or supplemental indenture is authorized or permitted by this Indenture, that it
is not inconsistent herewith or therewith, and that it will be valid and binding
upon the Company in accordance with its terms. The Company may not sign an
amendment or supplemental indenture until the Board of Directors of the Company
approves it.

[RESERVED]



[RESERVED]



SUBORDINATION



 1.  Agreement to Subordinate.

     The Company agrees, and each Holder by accepting a Note agrees, that the
     Indebtedness evidenced by, and the payment of principal, premium, interest
     and Liquidated Damages, if any, on, the Notes is subordinated in right of
     payment, to the extent and in the manner provided in this Article XII, to
     the prior payment in full of all Senior Indebtedness (whether outstanding
     on the date hereof or hereafter created, incurred, assumed or guaranteed),
     and that the subordination is for the benefit of the holders of Senior
     Indebtedness.

 2.  Liquidation; Dissolution; Bankruptcy.

     Upon any distribution to creditors of the Company in a liquidation or
     dissolution of the Company or in a bankruptcy, reorganization, insolvency,
     receivership or similar proceeding relating to the Company or its property,
     an assignment for the benefit of creditors or any marshaling of the
     Company's assets and liabilities, in each such case whether voluntary or
     involuntary, domestic or foreign:

     the holders of Senior Indebtedness shall be entitled to receive payment in
     full in cash or Cash Equivalents of all Obligations due in respect of such
     Senior Indebtedness (including interest after the commencement of any such
     proceeding in accordance with the terms of the applicable Senior
     Indebtedness before Holders shall be entitled to receive any payment of
     principal, premium, interest or Liquidated Damages, if any, on the Notes;
     and
     
     
     
     until all Obligations with respect to Senior Indebtedness are paid in full
     in cash or Cash Equivalents, any such distribution to which Holders would
     be entitled shall be made to the holders of such Senior Indebtedness;
     
     

     provided that notwithstanding the foregoing, Holders may receive: (i)
     Capital Stock (other than Disqualified Stock); (ii) securities that are
     subordinated at least to the same extent as the Notes, to Senior
     Indebtedness of the Company and to any securities issued in exchange for
     such Senior Indebtedness; and (iii) payments made from the trust described
     in Article VIII hereof.

 3.  Default on Designated Senior Debt.

     The Company also may not make any payment of principal, premium, interest
     and Liquidated Damages, if any, on the Notes upon or in respect of the
     Notes whether on account of principal, interest, premiums, Liquidated
     Damages or otherwise (other than as set forth in Section 12.2(b) hereof)
     if: (i) a default in the payment of the principal, premium, if any, or
     interest on any Designated Senior Indebtedness occurs and is continuing
     beyond any applicable period of grace; or (ii) any other default occurs and
     is continuing with respect to Designated Senior Indebtedness or would occur
     as a consequence of such payment that permits holders of the Designated
     Senior Indebtedness as to which such default relates to accelerate its
     maturity and the Trustee receives a written notice of such default (a
     "Payment Blockage Notice") from the holders of any such Designated Senior
     Indebtedness.

     The Company may and shall resume payment on the Notes: (1) in the case of a
     payment default, upon the date on which such Default is cured or waived or
     otherwise has ceased to exist, and (2) in the case of a non-payment
     default, the earlier of the date on which such other Default is cured or
     waived or otherwise has ceased to exist or 179 days after the date on which
     the applicable Payment Blockage Notice is received, unless, in the case of
     either clause (1) or (2), the maturity of any Designated Senior
     Indebtedness has been accelerated, and such acceleration remains in full
     force and effect. No new period of payment blockage may be commenced within
     360 days after the receipt by the Trustee of any prior Payment Blockage
     Notice. No non-payment default that existed or was continuing on the date
     of delivery of any Payment Blockage Notice to the Trustee shall be, or be
     made, the basis for a subsequent Payment Blockage Notice. Following the
     expiration of any period during which the Company is prohibited from making
     payments on the Notes pursuant to a Payment Blockage Notice, the Company
     will be obligated to resume making any and all required payments in respect
     of the Notes, including without limitation any missed payments, unless the
     maturity of any Designated Senior Indebtedness has been accelerated, and
     such acceleration remains in full force and effect.

     The Company shall give prompt written notice to the Trustee of any default
     in the payment of any Senior Indebtedness or any acceleration under any
     Senior Indebtedness or under any agreement pursuant to which Senior
     Indebtedness may have been issued. Failure to give such notice shall not
     affect the subordination of the Notes to the Senior Indebtedness or the
     application of the other provisions provided in this Article XII.

 4.  Acceleration of Notes.

     If payment of the Notes is accelerated because of an Event of Default, the
     Company shall promptly notify holders of Senior Indebtedness of the
     acceleration.

 5.  When Distribution Must be Paid Over.

     In the event that the Trustee receives or is holding, or any Holder
     receives, any payment of any principal, premium, interest and Liquidated
     Damages, if any, with respect to the Notes at a time when the Trustee or
     such Holder, as applicable, has actual knowledge (in the case of the
     Trustee as described in Section 12.11 hereof), that such payment is
     prohibited by Section 12.2 or 12.3 hereof, such payment shall be held by
     the Trustee or such Holder, in trust for the benefit of, and shall be paid
     forthwith over and delivered to, the holders of Senior Indebtedness as
     their interests may appear or their Representative under the indenture or
     other agreement (if any) pursuant to which Senior Indebtedness may have
     been issued, as their respective interests may appear, for application to
     the payment of all Obligations with respect to the Senior Indebtedness
     remaining unpaid to the extent necessary to pay such Obligations in full in
     accordance with their terms, after giving effect to any concurrent payment
     or distribution to or for the holders of Senior Indebtedness.

     With respect to the holders of Senior Indebtedness, the Trustee undertakes
     to perform only such obligations on the part of the Trustee as are
     specifically set forth in this Article XII, and no implied covenants or
     obligations with respect to the holders of Senior Indebtedness shall be
     read into this Indenture against the Trustee. The Trustee shall not be
     deemed to owe any fiduciary duty to the holders of Senior Indebtedness, and
     shall not be liable to any such holders if the Trustee shall pay over or
     distribute to or on behalf of Holders or the Company or any other Person
     money or assets to which any holders of Senior Indebtedness shall be
     entitled by virtue of this Article XII, except if such payment is made as a
     result of the willful misconduct or gross negligence of the Trustee.

 6.  Notice by Company.

     The Company shall promptly notify the Trustee and the Paying Agent of any
     facts known to the Company that would cause a payment of any Obligations
     with respect to the Notes to violate this Article XII, but failure to give
     such notice shall not affect the subordination of the Notes to the Senior
     Debt as provided in this Article XII.

 7.  Subrogation.

     After all Senior Indebtedness is paid in full and until the Notes are paid
     in full, Holders shall be subrogated (equally and ratably with all other
     Indebtedness pari passu with the Notes) to the rights of holders of Senior
     Indebtedness to receive distributions applicable to Senior Indebtedness to
     the extent that distributions otherwise payable to the Holders have been
     applied to the payment of Senior Indebtedness. A distribution made under
     this Article to holders of Senior Indebtedness that otherwise would have
     been made to Holders is not, as between the Company and Holders, a payment
     by the Company on the Notes.

     If any payment or distribution to which the Holders would otherwise have
     been entitled but for the provisions of this Article XII shall have been
     applied, pursuant to the provisions of this Article XII, to the payment of
     all amounts payable under the Senior Indebtedness, then and in such case
     the Holders shall be entitled to receive from the holders of such Senior
     Indebtedness at the time outstanding any payments or distributions received
     by such holders of such Senior Indebtedness in excess of the amount
     sufficient to pay all amounts payable under or in respect of such Senior
     Indebtedness in full; provided that such payments or distributions shall be
     paid first pro rata to Holders that previously paid amounts then pro rata
     to all Holders.

 8.  Relative Rights.

     This Article XII defines the relative rights of Holders and holders of
     Senior Indebtedness. Nothing in this Indenture shall:

     impair, as between the Company and Holders, the obligation of the Company,
     which is absolute and unconditional, to pay principal, premium, interest
     and Liquidated Damages, if any, on the Notes in accordance with their
     terms;
     
     
     
     affect the relative rights of Holders and creditors of the Company other
     than their rights in relation to holders of Senior Indebtedness; or
     
     
     
     prevent the Trustee or any Holder from exercising its available remedies
     upon a Default or an Event of Default, subject to the rights of holders and
     owners of Senior Indebtedness to receive distributions and payments
     otherwise payable to Holders.
     
     

     If the Company fails because of this Article XII to pay principal, premium,
     interest and Liquidated Damages, if any, on a Note on the due date, the
     failure is still a Default or an Event of Default.

 9.  Subordination May Not be Impaired by Company.

     No right of any holder of Senior Indebtedness to enforce the subordination
     of the Indebtedness evidenced by the Notes shall be impaired by any act or
     failure to act by the Company or any Holder or by the failure of the
     Company or any Holder to comply with this Indenture.

 10. Distribution or Notice to Representative.

     Whenever a distribution is to be made or a notice given to holders of
     Senior Indebtedness, the distribution may be made and the notice given to
     their Representative.

     Upon any payment or distribution of assets of the Company referred to in
     this Article XII, the Trustee and the Holders shall be entitled to rely
     upon any order or decree made by any court of competent jurisdiction or
     upon any certificate of such Representative or of the liquidating trustee
     or agent or other person making any distribution to the Trustee or to the
     Holders for the purpose of ascertaining the Persons entitled to participate
     in such distribution, the holders of the Senior Indebtedness and other
     Indebtedness of the Company, the amount thereof or payable thereon, the
     amount or amounts paid or distributed thereon and all other facts pertinent
     thereto or to this Article XII.

 11. Rights of Trustee and Paying Agent.

     Notwithstanding the provisions of this Article XII or any other provision
     of this Indenture, the Trustee shall not be charged with knowledge of the
     existence of any facts that would prohibit the making of any payment or
     distribution by the Trustee, and the Trustee and the Paying Agent may
     continue to make payments on the Notes, unless an authorized Officer of the
     Trustee shall have received at its office at least two Business Days prior
     to the due date of such payment written notice of facts that would cause
     the payment of any principal, premium, interest and Liquidated Damages, if
     any, with respect to the Notes to violate this Article XII. Only the
     Company or a Representative may give the notice. Nothing in this Article
     XII shall impair the claims of, or payments to, the Trustee under or
     pursuant to Section 7.7 hereof.

     The Trustee in its individual or any other capacity may hold Senior
     Indebtedness with the same rights it would have if it were not Trustee. Any
     Agent may do the same with like rights.

 12. Authorization to Effect Subordination.

     Each Holder of a Note by the Holder's acceptance thereof authorizes and
     directs the Trustee on the Holder's behalf to take such action as may be
     necessary or appropriate to effectuate the subordination as provided in
     this Article XII, and appoints the Trustee to act as the Holder's
     attorney-in-fact for any and all such purposes. If the Trustee does not
     file a proper proof of claim or proof of debt in the form required in any
     proceeding referred to in Section 6.4 hereof at least 30 days before the
     expiration of the time to file such claim, a Representative of Designated
     Senior Indebtedness is hereby authorized to file an appropriate claim for
     and on behalf of the Holders of the Notes and the Trustee shall have no
     liability therefor.

 13. Payment.

A payment with respect to a Note or with respect to principal of or interest on
a Note shall include, without limitation, payment of principal, premium,
interest and Liquidated Damages, if any, on any Note, any payment on account of
any mandatory or optional repurchase or redemption of any Note (including
payments pursuant to Article III or Section 4.20 or Section 4.21 hereof) and any
payment or recovery on any claim (whether for rescission or damages and whether
based on contract, tort, duty imposed by law, or any other theory of liability)
relating to or arising out of the offer, sale or purchase of any Note provided
that any such payment, other payment or recovery (i) not prohibited pursuant to
this Article XII at the time actually made shall not be subject to any recovery
by any holder of Senior Indebtedness or Representative therefor or other Person
pursuant to this Article XII at any time thereafter (unless such payment is a
voluntary prepayment on the Notes made at the time a Default exists under this
Indenture) and (ii) made by or from any Person other than the Company shall not
be subject to any recovery by any holder of Senior Indebtedness or
Representative therefor or other Person pursuant to this Article XII at any time
thereafter except to the extent such Person recovers any such amount paid from
the Company, whether pursuant to rights of indemnity, rescission or otherwise.

[RESERVED]



MISCELLANEOUS



 1.  TIA Controls.

     If any provision of this Indenture limits, qualifies, or conflicts with the
     duties imposed by operation of the TIA, the imposed duties, whether or not
     this Indenture has been qualified under the TIA, shall control.

 2.  Notices.

     Any notices or other communications to the Company or the Trustee required
     or permitted hereunder shall be in writing, and shall be sufficiently given
     if made by hand delivery, by telex, by telecopier or registered or
     certified mail, postage prepaid, return receipt requested, addressed as
     follows:

      
     
     if to the Company:
     
        
     
      
     
     MMI Products, Inc.
     
      
     
     515 West Greens Road Suite 710
     
      
     
     Houston, Texas 77067
     
      
     
     Attention: Robert N. Tenczar
     
      
     
     Telecopy: (281) 876-1648
     
        
     
      
     
     if to the Trustee:
     
        
     
      
     
     U.S. Trust Company of Texas, N.A.
     
      
     
     2001 Ross Avenue Suite 2100
     
      
     
     Dallas, Texas 75201
     
      
     
     Attention: Corporate Trust Division
     
      
     
     Telecopy: (214) 754-1303
     
        
     
      
     
     with a copy to:
     
        
     
      
     
     Arter & Hadden
     
      
     
     1717 Main Street Suite 4100
     
      
     
     Dallas, Texas 75201
     
      
     
     Attention: Joseph A. Hoffman

     Any party by notice to each other party may designate additional or
     different addresses as shall be furnished in writing by such party. Any
     notice or communication to any party shall be deemed to have been given or
     made as of the date so delivered, if personally delivered; when answered
     back, if telexed; when receipt is acknowledged, if telecopied; and five
     Business Days after mailing if sent by registered or certified mail,
     postage prepaid (except that a notice of change of address shall not be
     deemed to have been given until actually received by the addressee).

     Any notice or communication mailed to a Noteholder shall be mailed to him
     by first class mail or other equivalent means at his address as it appears
     on the registration books of the Registrar and shall be sufficiently given
     to him if so mailed within the time prescribed.

     Failure to mail a notice or communication to a Noteholder or any defect in
     it shall not affect its sufficiency with respect to other Noteholders. If a
     notice or communication is mailed in the manner provided above, it is duly
     given, whether or not the addressee receives it.

 3.  Communications by Holders with Other Holders.

     Noteholders may communicate pursuant to TIA 312(b) with other Noteholders
     with respect to their rights under this Indenture or the Notes. The
     Company, the Trustee, the Registrar and any other Person shall have the
     protection of TIA  312(c).

 4.  Certificate and Opinion as to Conditions Precedent.

     Upon any request or application by the Company to the Trustee to take any
     action under this Indenture, the Company shall furnish to the Trustee:

     An Officers' Certificate (in form and substance reasonably satisfactory to
     the Trustee) stating that, in the opinion of the signers, all conditions
     precedent, if any, provided for in this Indenture relating to the proposed
     action have been fully complied with; and
     
     
     
     an Opinion of Counsel (in form and substance reasonably satisfactory to the
     Trustee) stating that, in the opinion of such counsel, all such conditions
     precedent have been fully complied with.
     
     

 5.  Statements Required in Certificate or Opinion.

     Each certificate or opinion with respect to compliance with a condition or
     covenant provided for in this Indenture shall include:

     a statement that the Person making such certificate or opinion has read
     such covenant or condition;
     
     
     
     a brief statement as to the nature and scope of the examination or
     investigation upon which the statements or opinions contained in such
     certificate or opinion are based;
     
     
     
     a statement that, in the opinion of such Person, he has made such
     examination or investigation as is necessary to enable him to express an
     informed opinion as to whether or not such covenant or condition has been
     fully complied with; and
     
     
     
     a statement as to whether or not, in the opinion of each such Person, such
     condition or covenant has been fully complied with; provided, however, that
     with respect to matters of fact an Opinion of Counsel may rely on an
     Officers' Certificate or certificates of public officials.
     
     

     Any certificate, statement or opinion of an officer of the Company may be
     based, insofar as it relates to legal matters, upon a certificate or
     opinion of or representations by counsel, unless such officer knows that
     the certificate or opinion or representations with respect to the matters
     upon which his certificate, statement or opinion may be based as aforesaid
     are erroneous, or in the exercise of reasonable care should know that the
     same are erroneous. Any certificate, statement or opinion of counsel may be
     based, insofar as it relates to factual matters and information which is in
     the possession of the Company, upon the certificate, statement or opinion
     of or representations by an officer or officers of the Company, unless such
     counsel knows that the certificate, statement or opinion or representations
     with respect to the matters upon which his certificate, statement or
     opinion may be based as aforesaid are erroneous.

     Any certificate, statement or opinion of an officer of the Company or of
     counsel may be based, insofar as it relates to accounting matters, upon a
     certificate or opinion of or representations by an accountant or firm of
     accountants in the employ of the Company unless such officer or counsel, as
     the case may be, knows that the certificate or opinion or representations
     with respect to the accounting matters upon which his certificate,
     statement or opinion may be based as aforesaid are erroneous.

     Any certificate or opinion of any independent firm of public accountants
     filed with the Trustee shall contain a statement that such firm is
     independent.

 6.  Rules by Trustee, Paying Agent, Registrar.

     The Trustee may make reasonable rules for action by or at a meeting of
     Noteholders. The Paying Agent or Registrar may make reasonable rules for
     its functions.

 7.  Legal Holidays.

     A "Legal Holiday" is a Saturday, a Sunday or a day on which banking
     institutions in New York, New York are authorized or obligated by law or
     executive order to close. If a payment date is a Legal Holiday at such
     place, payment may be made at such place on the next succeeding day that is
     not a Legal Holiday, and no interest shall accrue for the intervening
     period.

 8.  Governing Law.

     THIS INDENTURE AND THE Notes SHALL BE GOVERNED BY AND CONSTRUED IN
     ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS
     MADE AND PERFORMED WITHIN THE STATE OF NEW YORK.

 9.  No Adverse Interpretation of Other Agreements.

     This Indenture may not be used to interpret another indenture, loan or debt
     agreement of the Company or any of its Subsidiaries. Any such indenture,
     loan or debt agreement may not be used to interpret this Indenture.

 10. No Recourse Against Others.

     No direct or indirect partner, employee, stockholder, director or officer,
     as such, past, present or future of the Company or any successor
     corporation, shall have any personal liability in respect of the
     obligations of the Company under the Notes or this Indenture by reason of
     his, her or its status as such partner, stockholder, employee, director or
     officer. Each Noteholder by accepting a Note waives and releases all such
     liability. Such waiver and release are part of the consideration for the
     issuance of the Notes.

 11. Successors.

     All agreements of the Company in this Indenture and the Notes shall bind
     its successor. All agreements of the Trustee in this Indenture shall bind
     its successor.

 12. Duplicate Originals.

     All parties may sign any number of copies or counterparts of this
     Indenture. Each signed copy or counterpart shall be an original, but all of
     them together shall represent the same agreement.

 13. Severability.

     In case any one or more of the provisions in this Indenture or in the Notes
     shall be held invalid, illegal or unenforceable, in any respect for any
     reason, the validity, legality and enforceability of any such provision in
     every other respect and of the remaining provisions shall not in any way be
     affected or impaired thereby, it being intended that all of the provisions
     hereof shall be enforceable to the full extent permitted by law.

 14. Table of Contents, Headings, Etc.

     The Table of Contents, Cross-Reference Table and headings of the Articles
     and the Sections of this Indenture have been inserted for convenience of
     reference only, are not to be considered a part hereof and shall in no way
     modify or restrict any of the terms or provisions hereof.

 15. Qualification of Indenture.

     The Company shall qualify this Indenture under the TIA in accordance with
     the terms and conditions of the Exchange and Registration Rights Agreement
     and shall pay all costs and expenses (including attorneys' fees for the
     Company and the Trustee) incurred in connection therewith, including, but
     not limited to, costs and expenses of qualification of this Indenture and
     the Notes and printing this Indenture and the Notes. The Trustee shall be
     entitled to receive from the Company any such Officers' Certificates,
     Opinions of Counsel or other documentation as it may reasonably request in
     connection with any such qualification of this Indenture under the TIA.

 16. Exchange Offer and Registration Rights.

Certain Holders of the Notes are entitled to certain exchange offer and
registration rights with respect to such Notes pursuant to, and subject to the
terms of, the Exchange and Registration Rights Agreement.

SIGNATURES

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first above written.

 

MMI PRODUCTS, INC., a Delaware corporation

 

By: /s/   Robert N. Tenczar

 

Name: Robert N. Tenczar

 

Title: Vice President - Finance

 

 

 

U.S. TRUST COMPANY OF TEXAS, N.A., as Trustee

 

By: /s/  Richard B. Lindley

 

Name: Richard B. Lindley

 

Title: Vice President

 

 

 

 

 

Exhibit A

FORM OF NOTE

(Face of Note)

MMI PRODUCTS, INC.

13% SERIES __ SENIOR SUBORDINATED NOTE

DUE 2007

No. CUSIP No. ____________

$_______

MMI Products, Inc., a Delaware corporation (hereinafter called the "Company,"
which term includes any successors under the Indenture hereinafter referred to),
for value received, hereby promises to pay to _____, or registered assigns, the
principal sum of ________________________, on April 15, 2007.

Interest Payment Dates: April 15 and October 15, commencing __________, 20__.

Record Dates: April 1 and October 1.

Reference is made to the further provisions of this Note set forth below or on
the reverse side, which will, for all purposes, have the same effect as if set
forth at this place.

IN WITNESS WHEREOF, the Company has caused this Instrument to be duly executed
under its corporate seal.

 

 

MMI Products, Inc., a Delaware corporation

 

By:                                  

 

Name:                             

 

Title:                                

 

 

Attest Secretary:                                   

 

 

 

FORM OF TRUSTEE'S CERTIFICATE OF AUTHENTICATION

This is one of the Notes described in the within-mentioned Indenture.

U.S. Trust Company of Texas, N.A., as Trustee

 

 

By:                             

 

Authorized Signatory

 

 

Dated:

 

 

 

MMI PRODUCTS, INC.

(Back of Note)

13% Series __ Senior Subordinated Note due 2007

[UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY, A NEW YORK CORPORATION ("DTC"), TO THE COMPANY OR ITS AGENT FOR
REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS
REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR TO
SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.]

[THE SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933 (THE "SECURITIES ACT"), AND MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY
NOTIFIED THAT THE SELLER MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF
SECTION 5 OF THE SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF
THE SECURITY EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A)
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) TO A
PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER (AS
DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION MEETING THE
REQUIREMENTS OF RULE 144A, (b) IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE
144 UNDER THE SECURITIES ACT, (c) OUTSIDE THE UNITED STATES TO A NON-UNITED
STATES PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 904 UNDER THE
SECURITIES ACT OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE
COMPANY SO REQUESTS), (2) TO THE COMPANY OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AND, IN EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER APPLICABLE
JURISDICTION AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO,
NOTIFY ANY PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE
RESTRICTIONS SET FORTH IN (A) ABOVE.]

1. Interest.

MMI Products, Inc., a Delaware corporation (hereinafter called the "Company,"
which term includes any successors under the Indenture hereinafter referred to),
promises to pay interest on the principal amount of this Note at the rate of 13%
per annum. To the extent it is lawful, the Company promises to pay interest on
any interest payment due but unpaid at a rate of 13% per annum.

The Company will pay interest semi-annually on April 15 and October 15 of each
year (each, an "Interest Payment Date"), commencing ___________, 20__. Interest
on the Notes will accrue from the most recent date to which interest has been
paid or, if no interest has been paid on the Notes, from the date of issuance.
Interest will be computed on the basis of a 360-day year consisting of twelve
30-day months.

2. Method of Payment.

The Company shall pay interest on the Notes (except defaulted interest) to the
Persons who are the registered Holders at the close of business on the Record
Date immediately preceding the Interest Payment Date. Holders must surrender
Notes to a Paying Agent to collect principal payments. Any such interest not so
punctually paid, and defaulted interest relating thereto, may be paid to the
Persons who are registered Holders at the close of business on a Special Record
Date for the payment of such defaulted interest, as more fully provided in the
Indenture referred to below. Except as provided below, the Company shall pay
principal and interest in such coin or currency of the United States of America
as at the time of payment shall be legal tender for payment of public and
private debts ("U.S. Legal Tender"). The Notes will be payable as to principal,
premium, interest and Liquidated Damages at the office or agency of the Company
maintained for such purpose within the Borough of Manhattan, The City and State
of New York, or at the option of the Company, payment of principal, premium,
interest and Liquidated Damages may be made by check mailed to the Holders at
their addresses set forth in the registry of Holders, and provided that payment
by wire transfer of immediately available funds will be required with respect to
principal of, premium and interest on and Liquidated Damages with respect to
Global Notes.

3. Paying Agent and Registrar.

Initially, U.S. Trust Company of Texas, N.A. (the "Trustee") will act as Paying
Agent and Registrar. The Company may change any Paying Agent, Registrar or
co-Registrar without notice to the Holders. The Company or any of its
Subsidiaries may, subject to certain exceptions, act as Paying Agent, Registrar
or co-Registrar.

4. Indenture.

The Company issued the Notes under an Indenture, dated as of July 6, 2001 (the
"Indenture"), between the Company and the Trustee. Capitalized terms herein are
used as defined in the Indenture unless otherwise defined herein. The terms of
the Notes include those stated in the Indenture and those made part of the
Indenture by reference to the Trust Indenture Act, as in effect on the date of
the Indenture. The Notes are subject to all such terms, and Holders of Notes are
referred to the Indenture and said Act for a statement of them. The Notes are
general unsecured obligations of the Company, and may be issued in one or more
series.

5. Redemption.

The Notes may not be redeemed prior to April 15, 2002. On or after April 15,
2002, the Notes may be redeemed in whole or from time to time in part at any
time, at the option of the Company, at the Redemption Price (expressed as a
percentage of principal amount) set forth below with respect to the indicated
Redemption Date, in each case, plus any accrued but unpaid interest and
Liquidated Damages to, but excluding, the Redemption Date.

If redeemed during the 12-month period beginning on April 15

Redemption Price

2002

106.500%

2003

104.333%

2004

102.167%

2005 and thereafter

100.000%



6. Notice of Redemption.

Notice of redemption will be sent by first class mail, postage prepaid, at least
30 days and not more than 60 days prior to the Redemption Date to the Holder of
each Note to be redeemed at such Holder's last address as then shown upon the
registry books of the Registrar. Notes may be redeemed in part in multiples of
$1,000 only.

Except as set forth in the Indenture, from and after any Redemption Date, if
monies for the redemption of the Notes called for redemption shall have been
deposited with the Paying Agent on such Redemption Date and payment of the Notes
called for redemption is not prohibited under Article XII of the Indenture, the
Notes called for redemption will cease to bear interest and the only right of
the Holders of such Notes will be to receive payment of the Redemption Price,
plus any accrued and unpaid interest and Liquidated Damages, if any, to the
Redemption Date.

7. Denominations; Transfer; Exchange.

The Notes are in registered form, without coupons, in denominations of $1,000
and integral multiples of $1,000. A Holder may register the transfer of, or
exchange Notes in accordance with, the Indenture. The Registrar may require a
Holder, among other things, to furnish appropriate endorsements and transfer
documents and to pay any taxes and fees required by law or permitted by the
Indenture. The Registrar need not register the transfer of or exchange any Notes
selected for redemption.

8. Persons Deemed Owners.

The registered Holder of a Note may be treated as the owner of it for all
purposes.

9. Unclaimed Money.

If money for the payment of principal, interest or Liquidated Damages remains
unclaimed for two years, the Trustee and the Paying Agent(s) will pay the money
back to the Company at its written request. After that, all liability of the
Trustee and such Paying Agent(s) with respect to such money shall cease.

10. Amendment; Supplement; Waiver.

Subject to certain exceptions, the Indenture or the Notes may be amended or
supplemented, and any existing Default or Event of Default or compliance with
any provision may be waived, with the written consent of the Holders of a
majority in aggregate principal amount of the Notes then outstanding. Without
notice to or consent of any Holder, the parties thereto may amend or supplement
the Indenture or the Notes to, among other things, cure any ambiguity, defect or
inconsistency, or make any other change that does not adversely affect the
rights of any Holder of a Note.

11. Ranking.

Payment of principal, premium, interest and Liquidated Damages, if any, with
respect to the Notes is subordinated, in the manner and to the extent set forth
in the Indenture, to the prior payment in full of all Senior Indebtedness. The
Notes shall rank pari passu in right of payment to the Company's 11.25% Senior
Subordinated Notes.

12. Change of Control.

In the event of a Change of Control of the Company, each Holder of Notes will
have the right to require the Company to repurchase all or any part (equal to
$1,000 or an integral multiple thereof) of such Holder's Notes, at an offer
price in cash equal to 101% of the aggregate principal amount thereof, plus
accrued and unpaid interest and Liquidated Damages, if any, thereon to the
Change of Control Payment Date.

13. Asset Sales.

In the event of certain Asset Sales, the Company may be required to make an
Asset Sale Offer to purchase the maximum principal amount of Notes that may be
purchased out of Excess Proceeds (subject to the right of holders of the 11.25%
Senior Subordinated Notes to participate in a repurchase offer with such Excess
Proceeds as set forth in 4.20 of the Indenture), at an offer price in cash equal
to 100% of the principal amount of the Notes, plus accrued and unpaid interest
and Liquidated Damages, if any, thereon to the date of purchase.

14. Successors.

When a successor assumes all the obligations of its predecessor under the Notes
and the Indenture, the predecessor will be released from those obligations.

15. Restrictive Covenants.

The Indenture imposes certain limitations on, among other things, the ability of
the Company to consolidate or merge with or into, or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, the ability of the Company or its Restricted Subsidiaries to dispose
of certain assets, to declare or pay dividends or make certain other
distributions and payments, to make certain investments or purchase, redeem, or
otherwise acquire or retire for value Equity Interests, to incur additional
Indebtedness or incur Liens and to enter into certain transactions with
Affiliates, all subject to certain limitations described in the Indenture.

16. Defeasance.

The Indenture contains provisions that permit the Company to defease the Notes
(and satisfy generally its Obligations under the Indenture or with respect to
certain covenants contained therein) under certain circumstances subject to the
conditions specified therein.

17. Defaults and Remedies.

If an Event of Default occurs and is continuing (other than an Event of Default
relating to certain events of bankruptcy, insolvency or reorganization), then
either the Trustee or the Holders of 25% in aggregate principal amount of Notes
then outstanding may declare all the Notes to be due and payable immediately;
provided, however, that after such acceleration, but before a judgment or decree
based on acceleration, the Holders of a majority in aggregate principal amount
of outstanding Notes may, under certain circumstances, rescind and annul such
acceleration if all Events of Default, other than non-payment of accelerated
principal, have been cured or waived as provided in the Indenture. Holders of
Notes may not enforce the Indenture or the Notes except as provided in the
Indenture. Subject to certain limitations, Holders of a majority in aggregate
principal amount of the Notes then outstanding may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of Notes
notice of any continuing Default or Event of Default (except a Default in
payment of principal, interest or Liquidated Damages), if it determines that
withholding notice is in their interest.

18. Trustee Dealings with Company.

The Trustee under the Indenture, in its individual or any other capacity, may
make loans to, accept deposits from, and perform services for the Company or its
Affiliates, and may otherwise deal with the Company or its Affiliates as if it
were not the Trustee.

19. No Recourse Against Others.

No stockholder, director, officer or employee, as such, past, present or future,
of the Company or any successor corporation shall have any personal liability in
respect of the obligations of the Company under the Notes or the Indenture by
reason of his, her or its status as such stockholder, director, officer or
employee. Each Holder of a Note by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for the issuance
of the Notes.

20. Authentication.

This Note shall not be valid until the Trustee or authenticating agent signs the
certificate of authentication on the other side of this Note.

21. Abbreviations and Defined Terms.

Customary abbreviations may be used in the name of a Holder of a Note or an
assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by the
entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

22. CUSIP Numbers.

Pursuant to a recommendation promulgated by the Committee on Uniform Note
Identification Procedures, the Company will cause CUSIP numbers to be printed on
the Notes as a convenience to the Holders of the Notes. No representation is
made as to the accuracy of such numbers as printed on the Notes and reliance may
be placed only on the other identification numbers printed hereon.

23. Additional Rights of Holders of Transfer Restricted Notes.

In addition to the rights provided to Holders of Notes under the Indenture,
Holders of Notes shall have all the rights set forth in the Exchange and
Registration Rights Agreement.

The Company will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Exchange and Registration Rights Agreement.
Request may be made to:

MMI Products, Inc.

515 West Greens Road

Suite 710

Houston, Texas 77067

Attention: Robert N. Tenczar

24. Governing Law.

This Note and the Indenture shall be governed by and construed in accordance
with the laws of the State of New York, as applied to contracts made and
performed entirely within the State of New York, without regard to principles of
conflicts of law.

25. Agreement to Terms.

Each Holder, by accepting a Note, agrees to be bound by all of the terms and
provisions of the Indenture, as the same may be amended from time to time.

 

FORM OF ASSIGNMENT

 

I or we assign this Note to






(Print or type name, address and zip code of assignee)

Please insert Social Note or other identifying number of assignee

_________________________

and irrevocably appoint ______________________ agent to transfer this Note on
the books of the Company. The agent may substitute another to act for him.

Dated: _______________ Signed:



(Sign exactly as name appears on
the other side of this Note)

Signature Guarantee:

---------------------------------

NOTICE: Your Signature must be guaranteed by an Institution which is a member of
one of the following recognized signature Guarantee Programs: (i) The Securities
Transfer Agent Medallion Program; (ii) The New York Stock Exchange Medallion
Program; (iii) The Stock Exchange Medallion Program; or (iv) any other guarantee
program acceptable to the Trustee.

 

FORM OF OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Company pursuant to
Section 4.20 or Section 4.21 of the Indenture, check the appropriate box:

Section 4.20

Section 4.21

If you want to have only part of this Note purchased by the Company pursuant to
Section 4.20 or Section 4.21 of the Indenture, state the amount (in integral
multiples of $1,000):

$

--------------------------------

Date:

---------------------------------------------

Signature:

---------------------------------------------

(Sign exactly as your name appears on the other side of this Note)

Signature Guarantee:

---------------------------------

NOTICE: Your Signature must be guaranteed by an Institution which is a member of
one of the following recognized signature Guarantee Programs: (i) The Securities
Transfer Agent Medallion Program; (ii) The New York Stock Exchange Medallion
Program; (iii) The Stock Exchange Medallion Program; or (iv) any other guarantee
program acceptable to the Trustee.

SCHEDULE OF EXCHANGES OF DEFINITIVE NOTES

The following exchanges of a part of this Global Note for Definitive Notes have
been made:

Date of Exchange

Amount of decrease in Principal Amount of this Global Note

Amount of increase in Principal Amount of this Global Note

Principal Amount of this Global Note following such decrease (or increase)

Signature of authorized officer of Trustee or Notes Custodian

         

 

 

 

 

 

Exhibit B

FORM OF CERTIFICATE OF TRANSFER

MMI Products, Inc.
515 West Greens Road, Suite 710
Houston, Texas 77067

[Registrar address block]

Re: 13% Series ___ Senior Subordinated Notes due 2007

Reference is hereby made to the Indenture, dated as of July 6, 2001 (as such may
be amended or supplemented from time to time, the "Indenture"), between MMI
Products, Inc., as issuer (the "Company"), [the Guarantors listed on Schedule I
thereto] and U.S. Trust Company of Texas, N.A., as trustee (the "Trustee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

___________________, (the "Transferor") owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $___________ in such Note[s] or interests (the "Transfer"),
to ___________________________ (the "Transferee"), as further specified in Annex
A hereto. In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. Check if Transferee will take delivery of a beneficial interest in the 144A
Global Note or a Definitive Note Pursuant to Rule 144A. The Transfer is being
effected pursuant to and in accordance with Rule 144A under the United States
Securities Act of 1933, as amended (the "Securities Act"), and, accordingly, the
Transferor hereby further certifies that the beneficial interest or Definitive
Note is being transferred to a Person that the Transferor reasonably believed
and believes is purchasing the beneficial interest or Definitive Note for its
own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
"qualified institutional buyer" within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Definitive Note and in the
Indenture and the Securities Act.

2. Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Definitive Note pursuant to Regulation S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being made to a U.S. Person or for the account or
benefit of a U.S. Person (other than the Initial Purchaser). Upon consummation
of the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on Transfer enumerated in the Private Placement Legend printed on
the Regulation S Global Note and/or the Definitive Note and in the Indenture and
the Securities Act.

3. Check and complete if Transferee will take delivery of a beneficial interest
in the Accredited Investor Global Note or a Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):

(a) such Transfer is being effected pursuant to and in accordance with Rule 144
under the Securities Act;

or

(b) such Transfer is being effected to the Company or a subsidiary thereof;

or

(c) such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;

or

(d) such Transfer is being effected to an Institutional Accredited Investor and
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 144A, Rule 144 or Rule 904, and the Transferor hereby
further certifies that it has not engaged in any general solicitation within the
meaning of Regulation D under the Securities Act and the Transfer complies with
the transfer restrictions applicable to beneficial interests in a Restricted
Global Note or Restricted Definitive Notes and the requirements of the exemption
claimed, which certification is supported by (1) a certificate executed by the
Transferee in the form of Exhibit D to the Indenture and (2) if such Transfer is
in respect of a principal amount of Notes at the time of transfer of less than
$250,000, an Opinion of Counsel provided by the Transferor or the Transferee (a
copy of which the Transferor has attached to this certification), to the effect
that such Transfer is in compliance with the Securities Act. Upon consummation
of the proposed transfer in accordance with the terms of the Indenture, the
transferred beneficial interest or Definitive Note will be subject to the
restrictions on transfer enumerated in the Private Placement Legend printed on
the Accredited Investor Global Note and/or the Definitive Notes and in the
Indenture and the Securities Act.

4. Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.

(a) Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) Check if Transfer is Pursuant to Regulation S. (i) The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.

(c) Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is being
effected pursuant to and in compliance with an exemption from the registration
requirements of the Securities Act other than Rule 144, Rule 903 or Rule 904 and
in compliance with the transfer restrictions contained in the Indenture and any
applicable blue sky securities laws of any State of the United States and (ii)
the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will not be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes or Restricted
Definitive Notes and in the Indenture.

This certificate and the statements contained herein are made for the benefit of
the Company, the Trustee and the Registrar.

 



 

[Insert Name of Transferor]

 

 

 

By:

 

Name:

 

Title:

Dated: _______________________

 

 

ANNEX A TO CERTIFICATE OF TRANSFER

1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

(a) a beneficial interest in the:

(i) 144A Global Note (CUSIP _________), or

(ii) Regulation S Global Note (CUSIP _________), or

(iii) Accredited Investor Global Note (CUSIP _________); or

(b) a Restricted Definitive Note.

2. After the Transfer the Transferee will hold:

[CHECK ONE]

(a) a beneficial interest in the:

(i) 144A Global Note (CUSIP _________), or

(ii) Regulation S Global Note (CUSIP _________), or

(iii) Accredited Investor Global Note (CUSIP _________); or

(iv) Unrestricted Global Note (CUSIP _________); or

(b) a Restricted Definitive Note; or

(c) an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

Exhibit C

FORM OF CERTIFICATE OF EXCHANGE

MMI Products, Inc.
515 West Greens Road, Suite 710
Houston, Texas 77067

[Registrar address block]

Re: 13% Series ___ Senior Subordinated Notes due 2007

(CUSIP ____________)

Reference is hereby made to the Indenture, dated as of July 6, 2001 (as such may
be amended or supplemented from time to time, the "Indenture"), between MMI
Products, Inc., as issuer (the "Company"), [the Guarantors listed on Schedule I
thereto] and U.S. Trust Company of Texas, N.A., as trustee. Capitalized terms
used but not defined herein shall have the meanings given to them in the
Indenture.

__________________________, (the "Owner") owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
$____________ in such Note[s] or interests (the "Exchange"). In connection with
the Exchange, the Owner hereby certifies that:

1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note

(a) Check if Exchange is from beneficial interest in a Restricted Global Note to
beneficial interest in an Unrestricted Global Note. In connection with the
Exchange of the Owner's beneficial interest in a Restricted Global Note for a
beneficial interest in an Unrestricted Global Note in an equal principal amount,
the Owner hereby certifies (i) the beneficial interest is being acquired for the
Owner's own account without transfer, (ii) such Exchange has been effected in
compliance with the transfer restrictions applicable to the Global Notes and
pursuant to and in accordance with the United States Securities Act of 1933, as
amended (the "Securities Act"), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(b) Check if Exchange is from beneficial interest in a Restricted Global Note to
Unrestricted Definitive Note. In connection with the Exchange of the Owner's
beneficial interest in a Restricted Global Note for an Unrestricted Definitive
Note, the Owner hereby certifies (i) the Definitive Note is being acquired for
the Owner's own account without transfer, (ii) such Exchange has been effected
in compliance with the transfer restrictions applicable to the Restricted Global
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

(c) Check if Exchange is from Restricted Definitive Note to beneficial interest
in an Unrestricted Global Note. In connection with the Owner's Exchange of a
Restricted Definitive Note for a beneficial interest in an Unrestricted Global
Note, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner's own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act,
(iii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act and (iv) the beneficial interest is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.

(d) Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner's Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner's own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2. Exchange of Restricted Definitive Notes or Beneficial Interests in Restricted
Global Notes for Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes

(a) Check if Exchange is from beneficial interest in a Restricted Global Note to
Restricted Definitive Note. In connection with the Exchange of the Owner's
beneficial interest in a Restricted Global Note for a Restricted Definitive Note
with an equal principal amount, the Owner hereby certifies that the Restricted
Definitive Note is being acquired for the Owner's own account without transfer.
Upon consummation of the proposed Exchange in accordance with the terms of the
Indenture, the Restricted Definitive Note issued will continue to be subject to
the restrictions on transfer enumerated in the Private Placement Legend printed
on the Restricted Definitive Note and in the Indenture and the Securities Act.

(b) Check if Exchange is from Restricted Definitive Note to beneficial interest
in a Restricted Global Note. In connection with the Exchange of the Owner's
Restricted Definitive Note for a beneficial interest in the [CHECK ONE]

144A Global Note,

Regulation S Global Note,

Accredited Investor Global Note with an equal principal amount, the Owner hereby
certifies (i) the beneficial interest is being acquired for the Owner's own
account without transfer and (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to the Restricted Global Notes and
pursuant to and in accordance with the Securities Act, and in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Exchange in accordance with the terms of the
Indenture, the beneficial interest issued will be subject to the restrictions on
transfer enumerated in the Private Placement Legend printed on the relevant
Restricted Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for the benefit of
the Company, the Trustee and the Registrar.


[Insert Name of Transferor]


By:
Name:
Title:

Dated: ______________________

Exhibit D

FORM OF LETTER TO BE DELIVERED
BY ACCREDITED INSTITUTIONS

U.S. Trust Company of Texas, N.A.

ATTN: _____________________

We are delivering this letter in connection with the proposed sale to us of the
13% Senior Subordinated Notes due 2007 (the "Notes") of MMI Products Inc., a
Delaware corporation (the "Company").

We hereby confirm that:

(i) we are in an institution that is an "accredited investor" within the meaning
of Rule 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended
(the "Securities Act"), or an institution in which all of the equity owners are
accredited investors within the meaning of Rule 501(a)(1), (2), (3) or (7) under
the Securities Act (an "Institutional Accredited Investor");

(ii) any purchase of Notes by us will be for our own account or for the account
of one or more other Institutional Accredited Investors;

(iii) in the event that we purchase any Notes by us will be for our own account
or for the account of one or more other Institutional Accredited Investors;

(iv) we have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks of purchasing Notes, and
we and each separate account for which we are acting is able to bear the
economic risks of its or their investment;

(v) we are not acquiring Notes with a view to any distribution thereof in a
transaction that would violate the Securities Act or the securities laws of any
State of the United States or any other applicable jurisdiction; provided that
the disposition of our property and the property of any accounts for which we
are acting as fiduciary shall remain at all times within our control; and

(vi) we acknowledge that we have had access to such financial and other
information, and have been afforded the opportunity to ask such questions of
representatives of the Company and receive answers thereto, as we deem necessary
in connection with our decision to purchase Notes.

We understand that the Notes are being offered in a transaction not involving
any public offering within the meaning of the Securities Act and that the Notes
have not been registered under the Securities Act, and we agree, on our own
behalf and on behalf of each account for which we acquire any Notes, that such
Notes may be offered, resold, pledged or otherwise transferred only (i) to a
person whom we reasonably believe to be a qualified institutional buyer (as
defined in Rule 144A under the Securities Act) in a transaction meeting the
requirements of Rule 144A, in a transaction meeting the requirements of Rule 144
under the Securities Act, outside the United States in a transaction meeting the
requirements of Rule 904 under the Securities Act, or in accordance with another
exemption from the registration requirements of the Securities Act (and based
upon an opinion of counsel, if the Company so requests), (ii) to the Company or
(iii) pursuant to an effective registration statement, and, in each case, in
accordance with any applicable securities laws of any State of the United States
or any other applicable jurisdiction. We understand that the registrar will not
be required to accept for registration of transfer any Notes, except upon
presentation of evidence satisfactory to the Company that the foregoing
restrictions on transfer have been complied with.

We acknowledge that you and the Company will rely upon our confirmation,
acknowledgments and agreements set forth herein, and we agree to notify you
promptly in writing if any of our representations or warranties herein ceases to
be accurate and complete.

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 



 

(Name of Purchaser)

 

 

 

By:

 

Name:

 

Title:

 

Address:

 

Exhibit E

GUARANTEE

For value received, the undersigned hereby unconditionally guarantees to the
Holders of Notes the payments of principal of, premium, if any, and interest on
such Notes in the amounts and at the time when due and interest on the overdue
principal, premium, if any, and interest, if any, of such Notes, if lawful, and
the payment or performance of all other obligations of the Company under the
Indenture or the Notes, to the Holders of the Notes and the Trustee, all in
accordance with and subject to the terms and limitations of the Notes, Article X
of the Indenture and this Guarantee. This Guarantee will become effective in
accordance with Article X of the Indenture and its terms shall be evidenced
therein. The validity and enforceability of any Guarantee shall not be affected
by the fact that it is not affixed to any particular Note.

The obligations of the undersigned to the Holders of Notes and to the Trustee
pursuant to the Guarantee and the Indenture are expressly set forth in Article X
of the Indenture and reference is hereby made to the Indenture for the precise
terms of the Guarantee and all of the other provisions of the Indenture to which
this Guarantee relates. The Indebtedness evidenced by this Guarantee is, to the
extent and in the manner provided in the Indenture, subordinate and subject in
right of payment to the prior payment in full in cash or Cash Equivalents of all
Guarantor Senior Indebtedness as defined in the Indenture, and this Guarantee is
issued subject to such provisions. Each Holder of a Note, by accepting the same,
(a) agrees to and shall be bound by such provisions, (b) authorizes and directs
the Trustee, on behalf of such Holder, to take such action as may be necessary
to appropriate to effectuate the subordination as provided in the Indenture and
(c) appoints the Trustee attorney-in-fact of such Holder for such purpose;
provided, however, that such subordination provisions shall cease to affect
amounts deposited in accordance with the defeasance provisions of the Indenture
upon the terms and conditions set forth therein.

This Guarantee is subject to release upon the terms set forth in the Indenture.

 

[NAME OF GUARANTOR]

 

 

 

By:

 

Name:

 

Title:

Exhibit F

ARTICLE X
GUARANTEE OF NOTES

SECTION 10.1 Subsidiary Guarantee.

Subject to Section 10.06 hereof, the Guarantors hereby, jointly and severally,
unconditionally guarantees to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of this Indenture, the Notes and the
Obligations of the Company hereunder and thereunder, that: (a) the principal of
and premium, interest and Liquidated Damages, if any, on the Notes will be
promptly paid in full when due, subject to any applicable grace period, whether
at maturity, by acceleration, redemption or otherwise, and interest on the
overdue principal, premium, (to the extent permitted by law) interest and
Liquidated Damages, if any, on the Notes, and all other payment Obligations of
the Company to the Holders or the Trustee hereunder or thereunder will be
promptly paid in full and performed, all in accordance with the terms hereof and
thereof; and (b) in case of any extension of time of payment or renewal of any
Notes or any of such other Obligations, the same will be promptly paid in full
when due or performed in accordance with the terms of the extension or renewal,
subject to any applicable grace period, whether at stated maturity, by
acceleration, redemption or otherwise. Failing payment when so due of any amount
so guaranteed or any performance so guaranteed for whatever reason the
Guarantors will be jointly and severally obligated to pay the same immediately.
An Event of Default under this Indenture or the Notes shall constitute an event
of default under the Subsidiary Guarantees, and shall entitle the Holders to
accelerate, the Obligations of the Guarantors hereunder in the same manner and
to the same extent as the Obligations of the Company. The Guarantors hereby
agree that their Obligations hereunder shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or this Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor. Each Guarantor hereby waives diligence, presentment, demand of
payment, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a preceding first against the Company,
protest, notice and all demands whatsoever and covenants that this Subsidiary
Guarantee will not be discharged except by complete performance of the
Obligations contained in the Notes and this Indenture. If any Holder or the
Trustee is required by any court or otherwise to return to the Company, the
Guarantors, or any Note Custodian, Trustee, liquidator or other similar official
acting in relation to either the Company or the Guarantors, any amount paid by
the Company or any Guarantor to the Trustee or such Holder, this Subsidiary
Guarantee, to the extent theretofore discharged, shall be reinstated in full
force and effect. Each Guarantor agrees that it shall not be entitled to, and
hereby waives, any right of subrogation in relation to the Holders in respect of
any Obligations guaranteed hereby. Each Guarantor further agrees that, as
between the Guarantors, on the one hand, and the Holders and the Trustee, on the
other hand, (a) the maturity of the Obligations guaranteed hereby may be
accelerated as provided in Article VI hereof for the purposes of its Subsidiary
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed thereby, and (b) in
the event of any declaration of acceleration of such Obligations as provided in
Article VI hereof, such Obligations (whether or not due and payable) shall
forthwith become due and payable by the Guarantor for the purpose of its
Subsidiary Guarantee. The Guarantors shall have the right to seek contribution
from any non-paying Guarantor so long as the exercise of such right does not
impair the rights of the Holders under the Subsidiary Guarantees.

SECTION 10.2 Execution and Delivery of Subsidiary Guarantee.

To evidence its Subsidiary Guarantee set forth in Section 10.01 hereof, each
Guarantor hereby agrees that a notation of such Subsidiary Guarantee
substantially in the form of Exhibit E to the Indenture shall be endorsed by
manual or facsimile signature by an Officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that this Indenture shall be
executed on behalf of such Guarantor, by manual or facsimile signature, by an
Officer of such Guarantor.

After the date of this Indenture, if the Company or any or its Restricted
Subsidiaries shall acquire or create a Restricted Subsidiary, or redesignate an
Unrestricted Subsidiary to be a Restricted Subsidiary, then the Company shall
cause such Restricted Subsidiary to execute a Subsidiary Guarantee substantially
in the form of Exhibit E. Such Subsidiary Guarantee shall be accompanied by an
appropriate supplemental Indenture, along with such other opinions, certificates
and documents required under this Indenture; provided, however, that any
Subsidiary that has been properly designated as an Unrestricted Subsidiary in
accordance with this Indenture need not execute a Subsidiary Guarantee for so
long as it continues to constitute an Unrestricted Subsidiary.

Each Guarantor hereby agrees that its Subsidiary Guarantee shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Subsidiary Guarantee.

If an Officer whose signature is on this Indenture or on the Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Senior Note on which a Subsidiary Guarantee is endorsed, the Subsidiary
Guarantee shall be valid nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Subsidiary Guarantee set forth
in this Indenture on behalf of the Guarantors.

SECTION 10.3 Guarantors May Consolidate, etc., on Certain Terms.

(a) Except as set forth in Articles 4 and 5 hereof, nothing contained in this
Indenture shall prohibit a merger between a Guarantor and another Guarantor or a
merger between a Guarantor and the Company.

(b) No Guarantor shall consolidate with or merge with or into (whether or not
such Guarantor is the surviving Person), another corporation, Person or entity
whether or not affiliated with such Guarantor unless, other than with respect to
a merger between a Guarantor and another Guarantor or a merger between a
Guarantor and the Company, (i) subject to the provisions of Section 10.04
hereof, the Person formed by or surviving any such consolidation or merger (if
other than such Guarantor) assumes all the obligations of such Guarantor
pursuant to a supplemental indenture under the Notes and this Indenture; (ii)
immediately after giving effect to such transaction, no Default or Event of
Default exists; (iii) the Company would be permitted to incur at least $1.00 of
additional Indebtedness pursuant to the Consolidated Interest Coverage Ratio
test set forth in the first paragraph of Section 4.11 hereof.

(c) In the case of any such consolidation, merger, sale or conveyance and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee of the Subsidiary Guarantee endorsed upon the Notes and
the due and punctual performance of all of the covenants and conditions of this
Indenture to be performed by the Guarantor, such successor Person shall succeed
to and be substituted for the Guarantor with the same effect as if it had been
named herein as a Guarantor; provided that, solely for purposes of computing
Consolidated Cash Flow and the Fixed Charge Coverage Ratio for purposes of
Section 4.11 hereof, the Consolidated Cash Flow of any Person other than the
Company and its Restricted Subsidiaries shall only be included for periods
subsequent to the effective time of such merger, consolidation, combination or
transfer of assets. Such successor Person thereupon may cause to be signed any
or all of the Subsidiary Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Company
and delivered to the Trustee. All of the Subsidiary Guarantees so issued shall
in all respects have the same legal rank and benefit under this Indenture as the
Subsidiary Guarantees theretofore and thereafter issued in accordance with the
terms of this Indenture as though all of such Subsidiary Guarantees had been
issued at the date of the execution hereof.

SECTION 10.4 Releases Following Sale of Assets.

In the event of a sale or other disposition of all of the assets of any
Subsidiary Guarantor, by way of merger, consolidation or otherwise, or a sale or
other disposition of all of the capital stock of any Guarantor, then such
Guarantor (in the event of a sale or other disposition, by way of such a merger,
consolidation or otherwise, of all of the capital stock of such Guarantor) or
the corporation acquiring the property (in the event of a sale or other
disposition of all of the assets of such Guarantor) shall be released and
relieved of any obligations under its Subsidiary Guarantee; provided that (i) in
the event of an Asset Sale, the Net Proceeds from such sale or other
dispositions are treated in accordance with the provisions of Section 4.12
hereof and (ii) the Company is in compliance with all other provisions of this
Indenture applicable to such disposition. Upon delivery by the Company to the
Trustee of an Officers' Certificate to the effect of the foregoing, the Trustee
shall execute any documents reasonably required in order to evidence the release
of any Guarantor from its Obligation under its Subsidiary Guarantee. Any
Guarantor not released from its Obligations under its Subsidiary Guarantee shall
remain liable for the full amount of principal of and premium, interest and
Liquidated Damages, if any, on the Notes and for the other Obligations of such
Guarantor under this Indenture as provided in this Article X.

SECTION 10.5 Releases Following Designation as an Unrestricted Subsidiary.

In the event that the Company designates a Guarantor to be an Unrestricted
Subsidiary, then such Guarantor shall be released and relieved of any
obligations under its Subsidiary Guarantee; provided that such designation is
conducted in accordance with this Indenture.

SECTION 10.6 Limitation on Guarantor Liability.

For purposes hereof, each Guarantor's liability shall be limited to the lesser
of (a) the aggregate amount of the Obligations of the Company under the Notes
and this Indenture and (b) the amount, if any, which would not have (i) rendered
such Guarantor insolvent (as such term is defined in the Bankruptcy Law) or (ii)
left such Guarantor with unreasonably small capital at the time its Subsidiary
Guarantee of the Notes was entered into; provided that, it will be a presumption
in any lawsuit or other proceeding in which a Guarantor is a party that the
amount guaranteed pursuant to the Subsidiary Guarantee is the amount set forth
in clause (a) above unless any creditor, or representative of creditors of such
Guarantor, or debtor in possession or trustee in bankruptcy of the Guarantor,
otherwise proves in such a lawsuit that the aggregate liability of the Guarantor
is the amount set forth in clause (b) above. In making any determination as to
solvency or sufficiency of capital of a Guarantor in accordance with the
previous sentence, the right of such Guarantor to contribution from other
Guarantors, and any other rights such Guarantor may have, contractual or
otherwise, shall be taken into account.

SECTION 10.7 "Trustee" to Include Paying Agent.

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term "Trustee" as
used in this Article X shall in each case (unless the context shall otherwise
require) be construed as extending to and including such Paying Agent within its
meaning as fully and for all intents and purposes as if such Paying Agent were
named in this Article 10 in place of the Trustee.



MMI PRODUCTS, INC.,

Issuer,

and

_______________________________________

U.S. TRUST COMPANY OF TEXAS, N.A.,

Trustee

-----------------

INDENTURE




Dated as of July 6, 2001

-----------------

13% Senior Subordinated Notes due 2007



 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE *

SECTION 1.1 Definitions. *

SECTION 1.2 Incorporation by Reference of TIA. *

SECTION 1.3 Rules of Construction. *

ARTICLE II THE NOTES *

SECTION 2.1 Form and Dating. *

SECTION 2.2 Execution and Authentication. *

SECTION 2.3 Registrar and Paying Agent. *

SECTION 2.4 Paying Agent to Hold Assets in Trust. *

SECTION 2.5 Noteholder Lists. *

SECTION 2.6 Transfer and Exchange. *

SECTION 2.7 Replacement Notes. *

SECTION 2.8 Outstanding Notes. *

SECTION 2.9 Treasury Notes. *

SECTION 2.10 Temporary Notes. *

SECTION 2.11 Cancellation. *

SECTION 2.12 Defaulted Interest. *

SECTION 2.13 Persons Deemed Owners. *

ARTICLE III REDEMPTION *

SECTION 3.1 Right of Redemption. *

SECTION 3.2 Notices to Trustee. *

SECTION 3.3 Selection of Notes to Be Redeemed. *

SECTION 3.4 Notice of Redemption. *

SECTION 3.5 Effect of Notice of Redemption. *

SECTION 3.6 Deposit of Redemption Price. *

SECTION 3.7 Notes Redeemed in Part. *

SECTION 3.8 Optional Redemption. *

SECTION 3.9 Mandatory Redemption. *

ARTICLE IV COVENANTS *

SECTION 4.1 Payment of Notes. *

SECTION 4.2 Maintenance of Office or Agency. *

SECTION 4.3 Corporate Existence. *

SECTION 4.4 Payment of Taxes and Other Claims. *

SECTION 4.5 Maintenance of Properties and Insurance. *

SECTION 4.6 Compliance Certificate; Notice of Default. *

SECTION 4.7 Reports. *

SECTION 4.8 Limitation on Status as Investment Company. *

SECTION 4.9 Waiver of Stay, Extension or Usury Laws. *

SECTION 4.10 Rule 144A Information Requirement. *

SECTION 4.11 Limitation on the Incurrence of Indebtedness and Issuance of
Disqualified Stock. *

SECTION 4.12 Limitation on Restricted Payments. *

SECTION 4.13 Limitation on Liens. *

SECTION 4.14 Limitation on Dividends and Other Payment Restrictions Affecting
Subsidiaries. *

SECTION 4.15 Limitation on Transactions with Affiliates. *

SECTION 4.16 Limitation on Guarantees by Subsidiaries. *

SECTION 4.17 Limitation on Layering Debt. *

SECTION 4.18 Limitation on Issuance and Sale of Stock of Restricted
Subsidiaries. *

SECTION 4.19 Payments for Consent. *

SECTION 4.20 Asset Sales. *

SECTION 4.21 Change of Control. *

ARTICLE V SUCCESSORS *

SECTION 5.1 Limitation on Merger, Consolidation or Sale of Assets. *

SECTION 5.2 Successor Corporation Substituted. *

ARTICLE VI EVENTS OF DEFAULT AND REMEDIES *

SECTION 6.1 Events of Default. *

SECTION 6.2 Acceleration of Maturity Date; Rescission and Annulment. *

SECTION 6.3 Collection of Indebtedness and Suits for Enforcement by Trustee. *

SECTION 6.4 Trustee May File Proofs of Claim. *

SECTION 6.5 Trustee May Enforce Claims Without Possession of Notes. *

SECTION 6.6 Priorities. *

SECTION 6.7 Limitation on Suits. *

SECTION 6.8 Unconditional Right of Holders to Receive Principal, Premium,
Interest and Liquidated Damages. *

SECTION 6.9 Rights and Remedies Cumulative. *

SECTION 6.10 Delay or Omission Not Waiver. *

SECTION 6.11 Control by Holders. *

SECTION 6.12 Waiver of Past Default. *

SECTION 6.13 Undertaking for Costs. *

SECTION 6.14 Restoration of Rights and Remedies. *

ARTICLE VII TRUSTEE *

SECTION 7.1 Duties of Trustee. *

SECTION 7.2 Rights of Trustee. *

SECTION 7.3 Individual Rights of Trustee. *

SECTION 7.4 Trustee's Disclaimer. *

SECTION 7.5 Notice of Default. *

SECTION 7.6 Reports by Trustee to Holders. *

SECTION 7.7 Compensation and Indemnity. *

SECTION 7.8 Replacement of Trustee. *

SECTION 7.9 Successor Trustee by Merger, Etc. *

SECTION 7.10 Eligibility; Disqualification. *

SECTION 7.11 Preferential Collection of Claims Against Company. *

ARTICLE VIII LEGAL DEFEASANCE AND COVENANT DEFEASANCE *

SECTION 8.1 Option to Effect Legal Defeasance or Covenant Defeasance. *

SECTION 8.2 Legal Defeasance and Discharge. *

SECTION 8.3 Covenant Defeasance. *

SECTION 8.4 Conditions to Legal or Covenant Defeasance. *

SECTION 8.5 Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions. *

SECTION 8.6 Repayment to Company. *

SECTION 8.7 Reinstatement. *

SECTION 8.8 Discharge of Liability on Securities; Defeasance. *

ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS *

SECTION 9.1 Without Consent of Holders. *

SECTION 9.2 With Consent of Holders. *

SECTION 9.3 Compliance with TIA. *

SECTION 9.4 Revocation and Effect of Consents. *

SECTION 9.5 Notation on or Exchange of Notes. *

SECTION 9.6 Trustee to Sign Amendments, Etc. *

ARTICLE X [RESERVED] *

ARTICLE XI [RESERVED] *

ARTICLE XII SUBORDINATION *

SECTION 12.1 Agreement to Subordinate. *

SECTION 12.2 Liquidation; Dissolution; Bankruptcy. *

SECTION 12.3 Default on Designated Senior Debt. *

SECTION 12.4 Acceleration of Notes. *

SECTION 12.5 When Distribution Must be Paid Over. *

SECTION 12.6 Notice by Company. *

SECTION 12.7 Subrogation. *

SECTION 12.8 Relative Rights. *

SECTION 12.9 Subordination May Not be Impaired by Company. *

SECTION 12.10 Distribution or Notice to Representative. *

SECTION 12.11 Rights of Trustee and Paying Agent. *

SECTION 12.12 Authorization to Effect Subordination. *

SECTION 12.13 Payment. *

ARTICLE XIII [RESERVED] *

ARTICLE XIV MISCELLANEOUS *

SECTION 14.1 TIA Controls. *

SECTION 14.2 Notices. *

SECTION 14.3 Communications by Holders with Other Holders. *

SECTION 14.4 Certificate and Opinion as to Conditions Precedent. *

SECTION 14.5 Statements Required in Certificate or Opinion. *

SECTION 14.6 Rules by Trustee, Paying Agent, Registrar. *

SECTION 14.7 Legal Holidays. *

SECTION 14.8 Governing Law. *

SECTION 14.9 No Adverse Interpretation of Other Agreements. *

SECTION 14.10 No Recourse Against Others. *

SECTION 14.11 Successors. *

SECTION 14.12 Duplicate Originals. *

SECTION 14.13 Severability. *

SECTION 14.14 Table of Contents, Headings, Etc. *

SECTION 14.15 Qualification of Indenture. *

SECTION 14.16 Exchange Offer and Registration Rights. *

SIGNATURES *

EXHIBIT A - FORM OF NOTE A-1

EXHIBIT B - FORM OF CERTIFICATE OF TRANSFER B-1

EXHIBIT C - FORM OF CERTIFICATE OF EXCHANGE C-1

EXHIBIT D - FORM OF LETTER TO BE DELIVERED BY ACCREDITED
INSTITUTIONS D-1

EXHIBIT E - GUARANTEE E-1

EXHIBIT F - FORM OF PROVISIONS TO SUPPLEMENTAL INDENTURE F-1

CROSS-REFERENCE TABLE

TIA Indenture

Section Section

310 (a)(1) 7.10

(a)(2) 7.10

(a)(3) N.A.

(a)(4) N.A.

(a)(5) 7.8, 7.10

(b) 7.10

(b)(1) 7.10

(c) N.A.

311 (a) 7.11

(b) 7.11

(c) N.A.

312(a) 2.5

(b) 14.3

(c) 14.3

313(a) 7.6

(b) 7.6

(b)(1) N.A.

(b)(2) N.A.

(c) 7.6

(d) N.A.

314(a) N.A.

(a)(4) 4.6

(b) N.A.

(c)(1) N.A.

(c)(2) N.A.

(c)(3) N.A.

(d) N.A.

(e) N.A.

(f) N.A.

315(a) N.A.

(b) N.A.

(c) N.A.

(d) N.A.

(e) N.A.

316(a) N.A.

(a)(1)(A) N.A.

(a)(1)(B) N.A.

(a)(2) N.A.

(b) N.A.

317(a)(1) N.A.

(a)(2) N.A.

(b) N.A.

318 (a) N.A.

__________

N.A. means Not Applicable.

Note: This Cross-Reference Table shall not, for any purpose, be deemed to be a
part of the Indenture.